Exhibit 10.2


EXECUTION VERSION







--------------------------------------------------------------------------------











AMENDED & RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT


dated as of


May 6, 2019


among


SPECIAL VALUE CONTINUATION PARTNERS LLC
as Borrower


The LENDERS Party Hereto


and


ING CAPITAL LLC
as Administrative Agent,
Arranger and Bookrunner



--------------------------------------------------------------------------------









25629977.9.BUSINESS

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
Article I
 
 
 
DEFINITIONS
Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
36
Section 1.03.
Terms Generally
36
Section 1.04.
Accounting Terms; GAAP
37
Section 1.05.
Interest Rates
38
Section 1.06.
Issuers
38
Section 1.07.
Currencies Generally
38
Section 1.08.
Special Provisions Relating to Euro
39
Article II
 
 
 
THE CREDITS
Section 2.01.
The Commitments
39
Section 2.02.
Loans and Borrowings
40
Section 2.03.
Requests for Borrowings
41
Section 2.04.
Funding of Borrowings
42
Section 2.05.
Interest Elections
43
Section 2.06.
Termination, Reduction or Increase of the Commitments
45
Section 2.07.
Repayment of Loans; Evidence of Debt
48
Section 2.08.
Prepayment of Loans
49
Section 2.09.
Fees
53
Section 2.10.
Interest
54
Section 2.11.
Eurocurrency Borrowing Provisions
55
Section 2.12.
Increased Costs
57
Section 2.13.
Break Funding Payments
58
Section 2.14.
Taxes
58
Section 2.15.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs
63
Section 2.16.
Defaulting Lenders
65
Section 2.17.
Mitigation Obligations; Replacement of Lenders
66
Article III
 
 
 
REPRESENTATIONS AND WARRANTIES
Section 3.01.
Organization; Powers
67
Section 3.02.
Authorization; Enforceability
67
Section 3.03.
Governmental Approvals; No Conflicts
67
Section 3.04.
Financial Condition; No Material Adverse Effect
68









25629977.9.BUSINESS (i)
 

--------------------------------------------------------------------------------







Section 3.05.
Litigation.
69
Section 3.06.
Compliance with Laws and Agreements.
69
Section 3.07.
Taxes.
69
Section 3.08.
ERISA.
70
Section 3.09.
Disclosure.
71
Section 3.10.
Investment Company Act; Margin Regulations.
72
Section 3.11.
Material Agreements and Liens
72
Section 3.12.
Subsidiaries and Investments.
73
Section 3.13.
Properties
73
Section 3.14.
Solvency
73
Section 3.15.
No Default.
73
Section 3.16.
Use of Proceeds.
73
Section 3.17.
Security Documents.
74
Section 3.18.
Financing Subsidiaries
74
Section 3.19.
Affiliate Agreements.
74
Section 3.20.
Compliance with Sanctions.
74
Section 3.21.
Anti-Money Laundering Program
75
Section 3.22.
Beneficial Ownership Certification.
75
Section 3.23.
Foreign Corrupt Practices Act.
75
Section 3.24.
EEA Financial Institution.
75
Article IV
 
 
 
CONDITIONS
Section 4.01.
Restatement Effective Date
76
Section 4.02.
Conditions to Each Credit Extension
79
Article V
 
 
 
AFFIRMATIVE COVENANTS
Section 5.01.
Financial Statements and Other Information
80
Section 5.02.
Notices of Material Events
84
Section 5.03.
Existence; Conduct of Business
85
Section 5.04.
Payment of Obligations
85
Section 5.05.
Maintenance of Properties; Insurance
86
Section 5.06.
Books and Records; Inspection and Audit Rights
86
Section 5.07.
Compliance with Laws and Agreements
87
Section 5.08.
Certain Obligations Respecting Subsidiaries; Further Assurances
87
Section 5.09.
Use of Proceeds
90
Section 5.10.
Status of RIC and BDC
91
Section 5.11.
Investment Policies
91
Section 5.12.
Portfolio Valuation and Diversification Etc.
91
Section 5.13.
Calculation of Borrowing Base
98
Section 5.14.
Taxes
110
Section 5.15.
Anti-Hoarding of Assets at Financing Subsidiaries
110









(ii)
 
25629977.9.BUSINESS

--------------------------------------------------------------------------------







Article VI
 
 
 
NEGATIVE COVENANTS
Section 6.01.
Indebtedness
111
Section 6.02.
Liens
112
Section 6.03.
Fundamental Changes
112
Section 6.04.
Investments
114
Section 6.05.
Restricted Payments
115
Section 6.06.
Certain Restrictions on Subsidiaries
116
Section 6.07.
Certain Financial Covenants
117
Section 6.08.
Transactions with Affiliates
117
Section 6.09.
Lines of Business
118
Section 6.10.
No Further Negative Pledge
118
Section 6.11.
Modifications of Indebtedness and Affiliate Agreements.
118
Section 6.12.
Payments of Indebtedness
119
Section 6.13.
Modification of Investment Policies
119
Section 6.14.
SBIC Guarantee.
119
Section 6.15.
Derivative Transactions
119
Section 6.16.
Parent Holding Company
119
Article VII
 
 
 
EVENTS OF DEFAULT
Section 7.01.
Events of Default
120
Article VIII
 
 
 
THE ADMINISTRATIVE AGENT
Section 8.01.
Appointment
124
Section 8.02.
Capacity as Lender
124
Section 8.03.
Limitation of Duties; Exculpation
125
Section 8.04.
Reliance
125
Section 8.05.
Sub-Agents
126
Section 8.06.
Resignation; Successor Administrative Agent
126
Section 8.07.
Reliance by Lenders
126
Section 8.08.
Modifications to Loan Documents
126
Section 8.09.
Certain ERISA Matters.
127
Section 8.10.
Arranger and Bookrunner
129
Section 8.11.
Collateral Matters
129
Section 8.12.
Credit Bidding
129

















(iii)
 
25629977.9.BUSINESS

--------------------------------------------------------------------------------







Article IX
 
 
 
MISCELLANEOUS
Section 9.01.
Notices; Electronic Communications
131
Section 9.02.
Waivers; Amendments
134
Section 9.03.
Expenses; Indemnity; Damage Waiver
137
Section 9.04.
Successors and Assigns
139
Section 9.05.
Survival
144
Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
145
Section 9.07.
Severability
145
Section 9.08.
Right of Set-off
145
Section 9.09.
Governing Law; Jurisdiction; Etc.
146
Section 9.10.
WAIVER OF JURY TRIAL
146
Section 9.11.
Judgment Currency
147
Section 9.12.
Headings
147
Section 9.13.
Treatment of Certain Information; Confidentiality
147
Section 9.14.
USA PATRIOT Act
149
Section 9.15.
Termination
149
Section 9.16.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
149
Section 9.17.
Interest Rate Limitation
150
Section 9.18.
Acknowledgment Regarding Any Supported QFCs
150
Section 9.19.
Amendment and Restatement
151



SCHEDULE 1.01(a)
-    Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)
-    Commitments

SCHEDULE 1.01(c) -
[Intentionally Omitted]

SCHEDULE 1.01(d) -
Eligibility Criteria

SCHEDULE 1.01(e) -
Industry Classification Groups

SCHEDULE 3.08(c)
-    Unfunded Pension Liabilities

SCHEDULE 3.11(a)
-    Material Agreements

SCHEDULE 3.11(b)
-    Liens

SCHEDULE 3.12(a)
-    Subsidiaries

SCHEDULE 3.12(b)
-    Investments

SCHEDULE 6.08
-    Certain Affiliate Transactions



EXHIBIT A
-    Form of Assignment and Assumption

EXHIBIT B
-    Form of Borrowing Base Certificate

EXHIBIT C
-    Form of Promissory Note

EXHIBIT D -
Form of Borrowing Request





(iv)
 
25629977.9.BUSINESS

--------------------------------------------------------------------------------






AMENDED & RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of May 6,
2019 (this “Agreement”), among SPECIAL VALUE CONTINUATION PARTNERS LLC, a
Delaware limited liability company (the “Borrower”), the LENDERS party hereto,
and ING CAPITAL LLC, as Administrative Agent.
WHEREAS, the Borrower and the Administrative Agent entered into that certain
Senior Secured Revolving Credit Agreement, dated as of the Original Effective
Date (as amended by Amendment No. 1 to Senior Secured Revolving Credit
Agreement, dated as of June 19, 2018, as further amended by Amendment No. 2 to
Senior Secured Revolving Credit Agreement, dated as of November 2, 2018, and as
further amended, restated, supplemented, or otherwise modified from time to time
prior to the Restatement Effective Date, the “Existing Credit Agreement”) with
the lenders party thereto from time to time (the “Existing Lenders”), pursuant
to which the Existing Lenders extended certain commitments and made certain
loans to the Borrower (the “Existing Loans”);
WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
and to make certain changes, including to increase the size of the commitments
thereunder and to extend the maturity date;
WHEREAS, each Person identified as an “Increasing Lender” on the signature pages
hereto wishes to increase its commitment under the Credit Agreement; and
WHEREAS, the Existing Lenders are willing to make such changes to the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.


25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period and (ii) zero.
“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Section 8.06.
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Advisor” means Tennenbaum Capital Partners, LLC, a Delaware limited liability
company, or another investment advisor reasonably satisfactory to the
Administrative Agent and approved by the Required Lenders.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes a Portfolio Investment held by such
Obligor in the ordinary course of business. In no event shall the Administrative
Agent, the Collateral Agent or any Lender be deemed an Affiliate of Parent, the
Borrower or any of their Subsidiaries as a result of their relationship under
this Agreement.
“Affiliate Agreements” means collectively, (a) (i) the Investment Management
Agreement, dated as of August 1, 2018, between the Borrower and the Advisor,
(ii) the Investment Management Agreement, dated as of May 15, 2013, between TCPC
Funding I, LLC and the Advisor, (iii) the Amended and Restated Investment
Management Agreement, dated as of February 9, 2019, between the Parent and the
Advisor and (iv) the Investment Advisory Agreement, dated as of February 20,
2013, between TCPC SBIC, LP, TCPC SBIC GP, LLC and the Advisor, and (b) (i) the
Administration Agreement, dated as of April 2, 2012, between the Borrower and
SVOF/MM, LLC, and (ii) the SVOF/MM, LLC Series H Addendum, as amended and
restated as of January 1, 2017.
“Affiliate Investment” means any Investment in a Person in which any of the
Tennenbaum Parties or any of their respective subsidiaries or affiliates owns or
controls more than 25% of the Equity Interests. For the avoidance of doubt, if
an Investment satisfies this definition


2
25629977.9.BUSINESS

--------------------------------------------------------------------------------





of “Affiliate Investment”, such Investment (a) shall not qualify as any other
category of Portfolio
Investment and (b) shall not be included in the Borrowing Base.
“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).
“Agent” means, collectively, the Administrative Agent and the Collateral Agent.
“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, AUD, NZD and, with the prior consent of each Multicurrency
Lender, any other Foreign Currency, so long as, in respect of any such Foreign
Currency, at such time (a) such Foreign Currency is dealt with in the London
interbank deposit market, or, in the case of AUD or NZD, the relevant local
market for obtaining quotations, (b) such Foreign Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no central bank or other governmental authorization in the country of
issue of such Foreign Currency (including, in the case of the Euro, any
authorization by the European Central Bank) is required to permit use of such
Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the Adjusted LIBO Rate for deposits in
Dollars for a period of three (3) months plus 1% and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.23.
“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b).
“Applicable Margin” means, (a) with respect to any ABR Loan, 1.00% per annum;
and (b) with respect to any Eurocurrency Loan, 2.00% per annum.
“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).


3
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Applicable Parties” has the meaning assigned to such term in Section 9.01(c).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).
“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Exchange Act of nationally recognized standing or an Affiliate thereof
as set forth on Schedule 1.01(a), (b) in the case of a U.S. Government Security,
any primary dealer in U.S. Government Securities as set forth on Schedule
1.01(a), or (c) any other bank or broker-dealer acceptable to the Administrative
Agent in its reasonable determination.
“Approved Electronic Platform” has the meaning assigned to such term in Section
9.01(c).
“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Board of Directors of the Parent, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Board of Directors that such pricing or quotation
service has been approved by the Parent), and (iii) acceptable to the
Administrative Agent in its reasonable determination.
“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Parent, that such firm has been
approved by the Borrower and the Parent for purposes of assisting the Board of
Directors in making valuations of portfolio assets to determine the Borrower’s
and the Parent’s compliance with the applicable provisions of the Investment
Company Act) and (b) acceptable to the Administrative Agent in its reasonable
determination; provided that, if any proposed appraiser requests or requires a
non-reliance letter, confidentiality agreement or similar agreement prior to
allowing the Administrative Agent to review any written valuation report, such
Person shall only be deemed an Approved Third-Party Appraiser if the
Administrative Agent and such Approved Third-Party Appraiser shall have entered
into such a letter or agreement. Subject to the foregoing, it is understood and
agreed that, so long as the same are independent third party appraisal firms
approved by the Board of Directors of the Parent, Stout Risius Ross, LLC,
Houlihan Lokey, Duff & Phelps, Murray, Devine and Company, Lincoln Advisors and
Valuation Research Corporation are acceptable to the Administrative Agent solely
to the extent they are not serving as the Independent Valuation Provider.
“Asset Coverage Ratio (Borrower)” means, on a consolidated basis for the
Borrower and its Subsidiaries, the ratio which the value of total assets, less
all liabilities (including all Unfunded Pension Liabilities) and indebtedness
not represented by Senior Securities, bears to the aggregate amount of Senior
Securities representing indebtedness of the Borrower and its Subsidiaries (all
as determined pursuant to the Investment Company Act as though the Borrower had
elected to be


4
25629977.9.BUSINESS

--------------------------------------------------------------------------------





regulated as a “business development company” (regardless of whether the
Borrower is then registered as an “investment company” thereunder) and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio (Borrower) shall be made in accordance
with any exemptive order issued by the SEC under Section 6(c) of the Investment
Company Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary
from the definition of Senior Securities only so long as (a) such order is in
effect, (b) no obligations have become due and owing pursuant to the terms of
any Permitted SBIC Guarantee and (c) such Indebtedness is owed to the SBA. For
the avoidance of doubt, the outstanding utilized notional amount of any total
return swap less the value of the margin posted by the Borrower or any of its
Subsidiaries thereunder at such time shall be treated as a Senior Security for
the purpose of calculating the Asset Coverage Ratio (Borrower).
“Asset Coverage Ratio (Parent)” means, on a consolidated basis for the Parent
and its Subsidiaries, the ratio which the value of total assets, less all
liabilities (including all Unfunded Pension Liabilities) and indebtedness not
represented by Senior Securities, bears to the aggregate amount of Senior
Securities representing indebtedness of the Parent and its Subsidiaries (all as
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Parent thereunder). For clarity, the calculation of the Asset
Coverage Ratio (Parent) shall be made in accordance with any exemptive order
issued by the SEC under Section 6(c) of the Investment Company Act relating to
the exclusion of any Indebtedness of any SBIC Subsidiary from the definition of
Senior Securities only so long as (a) such order is in effect, (b) no
obligations have become due and owing pursuant to the terms of any Permitted
SBIC Guarantee and (c) such Indebtedness is owed to the SBA. For the avoidance
of doubt, the outstanding utilized notional amount of any total return swap less
the value of the margin posted by the Borrower or any of its Subsidiaries
thereunder at such time shall be treated as a Senior Security for the purpose of
calculating the Asset Coverage Ratio (Parent).
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by an Obligor and immediately transferred to a Financing
Subsidiary pursuant to the terms of Section 6.03(e) hereof.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.06(e)(i).
“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.
“AUD Bank Bill Reference Rate” means, with respect to any Interest Period, (a)
the average bid reference rate as administered by the Australian Financial
Markets Association (or any


5
25629977.9.BUSINESS

--------------------------------------------------------------------------------





other Person that takes over the administration of that rate) for AUD bills of
exchange with a tenor equal to such Interest Period, displayed on page BBSY of
the Reuters screen (or, in the event such rate does not appear on such Reuters
page, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) at or about 11:00 a.m. (Sydney, Australia time) on
the day that is two (2) Business Days prior to the first day of such Interest
Period (or if such Interest Period is not equal to a number of months, for a
term equivalent to the number of months closest to such Interest Period),
provided that, if the rate determined in accordance with this clause (a) shall
be less than zero, such rate shall be deemed to be zero for purposes of this
clause (a), plus (b) 0.20%.
“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Revolver Termination Date and the date
of termination of the Commitments in accordance with this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.
“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.
“BlackRock Parent” means BlackRock, Inc.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers (or the equivalent) of such
Person, or if there is none, the Board of Directors of the managing member of
such Person, (c) in the case of any partnership, the Board of Directors (or the
equivalent) of the general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(y).


6
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Borrower Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably satisfactory to the Administrative Agent.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, denominated in
Dollars or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, conversion, payment, prepayment or Interest Period,
that is also a day on which commercial banks and the London foreign exchange
market settle payments in the Principal Financial Center for such Foreign
Currency.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 7.01.
“CAM Exchange Date” means the first date on which there shall occur (a) an event
referred to in Section 7.01(h) or (i) or (b) an acceleration of Loans pursuant
to Section 7.01.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.
“Canadian Dollar” means the lawful money of Canada.


7
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash” has the meaning assigned to such term in Section 5.13.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)    Short-Term U.S. Government Securities (as defined in Section 5.13);
(b)    investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof, Canada or any
province thereof, the United Kingdom or, if consented to by the Administrative
Agent in its sole discretion, the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency; provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s; and
(e)    investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above;
provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of


8
25629977.9.BUSINESS

--------------------------------------------------------------------------------





the Obligors in any single issuer; and (iv) in no event shall Cash Equivalents
include any obligation that is not denominated in Dollars or an Agreed Foreign
Currency.
“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances at or about 10:00 a.m. (Toronto, Ontario time) on the day that is
two (2) Business Days prior to the first day of such Interest Period as reported
on the “CDOR Page” (or any display substituted therefor) of Reuters Monitor
Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period); provided that if the CDOR Rate is less than zero, such rate
shall be zero for purposes of this Agreement.
“Change in Control” means:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the Original Effective Date) other
than the Advisor of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Parent;
(b) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of the Parent by Persons who were neither (1) nominated by
the requisite members of the Board of Directors of the Parent nor (2) appointed
by a majority of the directors so nominated;
(c) the acquisition of direct or indirect Control of the Borrower or the Parent
by any Person or group other than the Advisor;
(d) [reserved];
(e) the acquisition of direct or indirect Control of the Advisor by any Person
or group other than (1) a wholly-owned Subsidiary of BlackRock Parent, or (2)
any two of Howard Levkowitz, Michael Leitner, Philip Tseng and Rajneesh Vig (or
any replacement manager or individual reasonably acceptable to the
Administrative Agent and approved by the Required Lenders), provided that if the
Advisor is no longer under the Control of at least two of the four individuals
listed in this clause (e)(2) (or their previously approved replacements) through
an event resulting in the death or disability of such individuals, the Advisor
shall have sixty (60) calendar days to replace such individuals with other
managers or individuals reasonably acceptable to the Administrative Agent and
approved by the Required Lenders, who shall have thirty (30) calendar days to
either provide consent to or decline such request, provided that any Lender that
shall not have responded within such thirty-day period shall be deemed to not
have consented to such request, and provided further that, for the avoidance of
doubt, a Default (but, for clarity, solely with respect to this clause, not an
Event of Default) shall be deemed to be in existence during such sixty (60)
calendar day period;
(f) [reserved];


9
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(g) the Parent shall no longer be the Borrower’s sole member and managing
member, or fails to own all of the Equity Interests in the Borrower (unless the
Parent and the Borrower have been merged or consolidated into or with one
another pursuant to a transaction expressly permitted under Section 6.03(f)); or
(h) the Borrower fails to own, directly or indirectly, all of the Equity
Interests of each direct and indirect Subsidiary of the Borrower.
In the event that the Borrower notifies the Administrative Agent in writing to
request approval of a potential or anticipated change in control (pursuant to
clause (c) above), the Required Lenders shall have thirty (30) calendar days to
either provide consent to or decline such request, provided that any Lender that
shall not have responded within such thirty-day period shall be deemed to not
have consented to such request.
“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Original Effective Date affecting any Lender, (b) any change in any
law, rule or regulation or treaty binding upon any Lender or in the
interpretation, implementation or application thereof by any Governmental
Authority, after the Original Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.12(b) or Section 2.17(a), by such Lender’s
holding company, if any, or by any lending office of such Lender) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date and
affecting any Lender; provided that, notwithstanding anything herein to the
contrary, (I) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (II)
all requests, rules, guidelines or directives promulgated by the Bank For
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued,
promulgated or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Agent” means ING in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.
“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.


10
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Commitment Increase” has the meaning assigned to such term in Section
2.06(e)(i).
“Commitment Increase Date” has the meaning assigned to such term in Section
2.06(e)(i).
“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) (i)
amounts paid or payable in cash for such period in respect of interest
(including any default rate of interest, if applicable), unused fees, facility
fees, letter of credit fees, and any other fees applicable to any Indebtedness
and treated as interest under GAAP, and (ii) the amortization of any original
issue discount (but excluding, for the avoidance of doubt, any one-time cash
payments in respect of original issue discount at the time of issuance of any
Indebtedness), plus (y) the net amount paid or payable for such period in cash
(or minus the net amount received or receivable in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x), plus (z)
capitalized interest expense and interest expense attributable to Capital Lease
Obligations to the extent not already taken into account under clause (x).
“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (w) net investment income, plus
(x)  Consolidated Adjusted Interest Expense, plus (y) any other non-cash charges
to the extent deducted in the calculation of net investment income, minus (z)
the amount of any non-cash income or gains (including interest paid-in-kind to
the Borrower or any of its Subsidiaries (“PIK”) to the extent such amount
exceeds PIK interest collected in cash (including any amortization payments on
such applicable debt instrument up to the amount of PIK interest previously
capitalized thereon)) to the extent included in the calculation of net
investment income, all as determined in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means the ratio as of the last day of any
fiscal quarter of the Borrower and its Subsidiaries on a consolidated basis of
(a) Consolidated EBIT for the four fiscal quarter period then ending, taken as a
single accounting period, to (b) Consolidated Adjusted Interest Expense for such
four fiscal quarter period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).
“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date, plus (y) the aggregate amount of
Other Covered Indebtedness outstanding on such date.


11
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Covered Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Currency” means Dollars or any Foreign Currency.
“Currency Valuation Notice” has the meaning assigned to such term in Section
2.08(b).
“Custodian” means Wells Fargo Bank, National Association, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Control Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodial and Account Control Agreement.
“Custodian Account” means an account subject to a Custodial and Account Control
Agreement.
“Custodial and Account Control Agreement” means collectively, (i) the Amended
and Restated Custodial and Account Control Agreement, dated as of the
Restatement Effective Date, by and among the Borrower, the Collateral Agent and
the Custodian, (ii) the Second Amended and Restated Custodial and Account
Control Agreement, dated as of the Restatement Effective Date, by and among 36th
Street Capital Partners Holdings, LLC, a Delaware limited liability company, the
Collateral Agent and the Custodian and (iii) each such other custodial agreement
as may be entered into by and among an Obligor, the Collateral Agent and a
Custodian, in form and substance reasonably satisfactory to the Collateral Agent
and the Borrower.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans within two (2) Business Days of the date required to be funded by it
hereunder, unless, in the case of any Loans, such Lender notifies the
Administrative Agent and the Borrower that such Lender’s failure is based on
such Lender’s reasonable determination that the conditions precedent to funding
such Loan under this Agreement have not been met, such conditions have not
otherwise been waived in accordance with the terms of this Agreement and such
Lender has advised the Administrative Agent and the Borrower in writing (with
reasonable detail of those conditions that have not been satisfied) prior to the
time at which such funding was to have been made, (b) notified the Borrower, the
Administrative Agent, or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three (3) Business Days
after request by the Administrative Agent or the Borrower to confirm in writing
to the Administrative Agent and the Borrower that it will


12
25629977.9.BUSINESS

--------------------------------------------------------------------------------





comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within two (2) Business Days
of the date when due, unless the subject of a good faith dispute, or (e) other
than via an Undisclosed Administration, either (i) has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or has a parent company that has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii)
become the subject of a Bail-In Action (unless in the case of any Lender
referred to in this clause (e), the Borrower and the Administrative Agent shall
be satisfied in the exercise of their respective reasonable discretion that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder); provided that a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by a Governmental Authority or instrumentality thereof, or solely as a result of
an Undisclosed Administration, so long as such ownership interest or Undisclosed
Administration does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Commitments.
“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change in control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.
“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.06 or reduced from time to
time pursuant to Section 2.08 or as otherwise provided in this


13
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Agreement and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The aggregate amount of each
Lender’s Dollar Commitment as of the Restatement Effective Date is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Dollar Commitment, as applicable. The aggregate
amount of the Dollar Lenders’ Dollar Commitments as of the Restatement Effective
Date is $57,300,000.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two (2)
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two (2) Business Days later.
“Dollar Lender” means the Persons listed on Schedule 1.01(b) (as amended from
time to time pursuant to Section 2.06) as having Dollar Commitments and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Dollar Commitment or to acquire
Revolving Dollar Credit Exposure, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Liens” means any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account, provided that such rights are subordinated, pursuant to the
terms of the Custodial and Account Control Agreement in form and substance
satisfactory to the Administrative Agent, to the first priority perfected
security interest in the Collateral created in favor of the Collateral Agent,
except to the extent expressly provided therein.


14
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, or held by any Financing Subsidiary, or which secure
obligations of any Financing Subsidiary shall not be treated as Eligible
Portfolio Investments until distributed, sold or otherwise transferred to any
Obligor free and clear of all Liens (other than Eligible Liens). Notwithstanding
the foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provide that, for purposes of this Agreement, all determinations of
whether an Investment is to be included as an Eligible Portfolio Investment
shall be determined on a Settlement-Date Basis, provided that no such Investment
shall be included as an Eligible Portfolio Investment to the extent it has not
been paid for in full.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer at any relevant time, or is otherwise aggregated with the Borrower or
any Subsidiary, under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.
“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) with respect to
any Plan that is intended to qualify under Section 401(a) of the Code, the
notification by the IRS of its intent to disqualify the Plan; (c) the filing of
a notice of intent to terminate any Pension Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, the filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Pension Plan or
the termination of any Pension Plan under Section 4041(c) of ERISA; (d) the
failure to make a required contribution to any Pension Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 412 or 430 of the Code or Section 302 or 4068 of ERISA, or the arising
of such a lien or encumbrance; there being or arising any “unpaid minimum
required contribution” or “accumulated funding deficiency” (as defined or
otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of Title
I of ERISA), whether or not waived; or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of


15
25629977.9.BUSINESS

--------------------------------------------------------------------------------





an application for, or receipt of, a waiver of the minimum funding standard with
respect to any Pension Plan or Multiemployer Plan; or the determination that any
Pension Plan is, or is expected to be, in “at-risk” status under Title IV of
ERISA; (e) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to any Pension Plan or any
Multiemployer Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (f) the receipt by the Borrower, any Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Pension Plans or to appoint a trustee
to administer any Pension Plan, or the occurrence of an event or condition that
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC for the termination of, or the appointment of a trustee
to administer, any Pension Plan; (g) the incurrence by the Borrower, any
Subsidiary or any ERISA Affiliate of any Withdrawal Liability, the complete or
partial withdrawal of the Borrower, any Subsidiary or any ERISA Affiliate from a
Multiemployer Plan, or the reorganization or insolvency under Title IV of ERISA
of any Multiemployer Plan; (h) the occurrence of any non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA; (i) the failure to make any required contribution to a Multiemployer Plan
or failure to make by its due date any required contribution to any Pension
Plan; or (j) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status, as determined under
Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the lawful currency of the member states of the European Union that
have adopted and retained a common single currency through monetary union in
accordance with European Union treaty law, as such treaty law is amended from
time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or any Lender, (a) Taxes imposed on
(or measured by) its net income or franchise Taxes, in each case, imposed (i) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) as a result of


16
25629977.9.BUSINESS

--------------------------------------------------------------------------------





a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Documents, or
sold or assigned an interest in any Loan or Loan Document), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any U.S. federal withholding Tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.14(a), (d) Taxes
attributable to such recipient’s failure to comply with Section 2.14(f), and (e)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Existing Lenders” has the meaning assigned to such term in the recitals to this
Agreement.
“Existing Loans” has the meaning assigned to such term in the recitals to this
Agreement.
“External Quoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.
“Extraordinary Receipts” means an amount equal to (a) any cash received by or
paid to any Obligor on account of any foreign, United States, state or local tax
refunds, pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments received not in the
ordinary course of business and any purchase price adjustment received not in
the ordinary course of business in connection with any purchase agreement and
proceeds of insurance (excluding, however, for the avoidance of doubt, proceeds
of any issuance of Equity Interests by the Borrower and issuances of
Indebtedness by any Obligor), minus (b) any costs, fees, commissions, premiums
and expenses incurred by any Obligor directly incidental to such cash receipts,
including reasonable legal fees and expenses; minus (c) amounts necessary for
the Borrower to make distributions sufficient in amount to achieve the
objectives set forth in Section 6.05(b)(A) hereof, solely to the extent that the
Required Payment Amount in or with respect to any taxable year (or any calendar
year, as relevant) is increased as a result of such Extraordinary Receipt;
provided, however, that Extraordinary Receipts shall not include any (i) amounts
that the Borrower receives from the Administrative Agent or any Lender pursuant
to Section 2.14(h), (ii) cash receipts to the


17
25629977.9.BUSINESS

--------------------------------------------------------------------------------





extent received from proceeds of insurance, condemnation awards (or payments in
lieu thereof), indemnity payments or payments in respect of judgments or
settlements of claims, litigation or proceedings to the extent that such
proceeds, awards or payments are received by any Person in respect of any
unaffiliated third party claim against or loss by such Person and promptly
applied to pay (or to reimburse such Person for its prior payment of) such claim
or loss and the costs and expenses of such Person with respect thereto, (iii)
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings, or (iv) indemnity payments or
payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such payments are received by any Person in
respect of any unaffiliated third party claim against or loss by such Person and
promptly applied to pay (or to reimburse such Person for its prior payment of)
such claim or loss and the costs and expenses of such Person with respect
thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code, and any fiscal or regulatory legislation, rules, or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.
“FCPA” has the meaning assigned to such term in Section 3.23.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
it; provided that if the Federal Funds Effective Rate is less than zero, such
rate shall be zero for purposes of this Agreement.
“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, controller or chief
compliance officer of the Borrower, in each case, who has been authorized by the
Board of Directors of the Parent, to execute the applicable document or
certificate.
“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.
“Foreign Currency” means, at any time, any Currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.


18
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Foreign Eligible Portfolio Investments” means any Eligible Portfolio Investment
with respect to which the requirements of paragraph 13 of Schedule 1.01(d)
hereto are met by reference to any Permitted Foreign Jurisdiction.
“Foreign Lender” means any Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Series H of SVOF/MM, LLC, a series of a Delaware limited
liability company.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).
“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of the Restatement Effective
Date, among the Borrower, the Subsidiary Guarantors from time to time party
thereto, the Administrative Agent, and the Collateral Agent.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary


19
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Guarantor” under the Guarantee and Security Agreement (with such changes as the
Administrative Agent shall request consistent with the requirements of Section
5.08, or to which the Collateral Agent shall otherwise consent).
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
For the avoidance of doubt, in no event shall a Hedging Agreement include a
total return swap.
“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement.
“Increasing Lender” has the meaning assigned to such term in Section 2.06(e)(i).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the net amount such Person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at the time of
determination, (j) all obligations, contingent or otherwise, with respect to
Disqualified Equity Interests, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any First Lien
Bank Loan that arises solely as an accounting matter under Accounting Standard
Codification 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold.


20
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Independent” when used with respect to any specified Person means the more
restrictive of the following: (a) that such Person (i) does not have any direct
financial interest or any material indirect financial interest in the Borrower
or any of its Subsidiaries or Affiliates (including its investment advisor or
any Affiliate thereof) other than ownership of publicly traded stock of the
Borrower or any such Subsidiary or Affiliate with a market value not to exceed
$1,000,000 and (ii) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a Person performing similar functions of the Borrower or of
its Subsidiaries or Affiliates (including its investment advisor or any
Affiliate thereof), (b) the definition of “disinterested” as defined in the
Investment Company Act, (c) that such Person is not an “interested person” as
defined in Section 2(a)(19) of the Investment Company Act or (d) the definition
of “independent” as defined in the Exchange Act.
“Independent Valuation Provider” means any of Stout Risius Ross, Houlihan Lokey,
Duff & Phelps, Murray, Devine and Company, Lincoln Advisors, Valuation Research
Corporation and Alvarez & Marsal, or any other Independent nationally recognized
third-party appraisal firm selected by the Administrative Agent in its
reasonable discretion.
“Industry Classification Group” means any industry groups mutually agreeable to
the Required Lenders and the Borrower specified on Schedule 1.01(e) (as the same
may be amended from time to time).
“ING” means ING Capital LLC.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date


21
25629977.9.BUSINESS

--------------------------------------------------------------------------------





of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan, and the date of a Borrowing comprising Loans that have been converted
or continued shall be the effective date of the most recent conversion or
continuation of such Loans.
“Internal Value” has the meaning assigned to such term in Section
5.12(b)(ii)(C).
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Policies” means each of the Parent’s and the Borrower’s written
investment objectives, policies, restrictions and limitations as in existence on
the Original Effective Date (including the Borrower’s investment allocation and
conflicts mitigation policy between affiliated vehicles managed directly or
indirectly by the Advisor) delivered to the Administrative Agent prior to the
Original Effective Date, as may be amended or modified from time to time by a
Permitted Policy Amendment.
“IRS” means the United States Internal Revenue Service.
“IVP External Unquoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“IVP Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“Lender Letter” means, that certain second amended and restated lender letter,
dated as of the Restatement Effective Date, by and between each Lender and the
Borrower.
“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.
“LIBO Quoted Currency” means each of the following currencies: Dollars; Euros;
and Pounds Sterling, in each case so long as there is a published LIBO Rate with
respect thereto.
“LIBO Rate” means, for any Interest Period:
(a)for any Eurocurrency Borrowing denominated in a LIBO Quoted Currency, (i) the
Intercontinental Exchange Benchmark Administration Ltd. LIBO Rate (or the
successor thereto if the Intercontinental Exchange Benchmark Administration Ltd.
is no


22
25629977.9.BUSINESS

--------------------------------------------------------------------------------





longer making such rates available) per annum for deposits in such Currency for
a period equal to the Interest Period appearing on the display designated as
Reuters Screen LIBO01 Page (or such other page on that service or such other
service designated by the Intercontinental Exchange Benchmark Administration
Ltd. (or the successor thereto if the Intercontinental Exchange Benchmark
Administration Ltd. is no longer making such rates available) for the display of
such Administration’s Interest Settlement Rates for deposits in such Currency)
as of 11:00 a.m., London time, on the day that is two (2) Business Days prior to
the first day of the Interest Period (or if such Reuters Screen LIBO01 Page is
unavailable for any reason at such time, the rate which appears on the Reuters
Screen ISDA Page as of such date and such time), (ii) if the Administrative
Agent determines that the sources set forth in clause (i) are unavailable for
the relevant Interest Period, LIBO Rate for purposes of this clause (a) shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in such Currency are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 11:00 a.m.
for delivery on the first day of such Interest Period, for the number of days
comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing, or (iii)
subject to Section 2.11, if the Administrative Agent determines that the sources
set forth in clause (i) are permanently unavailable for the relevant Interest
Period, LIBO Rate for purposes of this clause (a) shall mean a comparable or
successor rate, which rate is reasonably approved by the Administrative Agent in
consultation with the Borrower and the Lenders and which rate is consistent with
the then prevailing market convention for determining a rate of interest for
syndicated loans in the applicable Currency in the United States at such time.
To the extent a comparable or successor rate is approved by the Administrative
Agent in consultation with the Borrower and the Lenders in accordance with
clause (iii) above, the approved rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent;
(b)in the case of any Eurocurrency Borrowings denominated in AUD, the AUD Bank
Bill Reference Rate per annum;
(c)in the case of any Eurocurrency Borrowings denominated in Canadian Dollars,
the CDOR Rate per annum;
(d)in the case of any Eurocurrency Borrowings denominated in NZD, the NZD Rate
per annum; and
(e)for all Non-LIBO Quoted Currencies (other than Canadian Dollars, AUD or NZD),
the calculation of the applicable reference rate shall be determined in
accordance with market practice;
provided that if the LIBO Rate under clause (a), (b), (c), (d) or (e) is less
than zero for the relevant Interest Period, such rate shall be deemed to be zero
for such Interest Period.


23
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal,
restrictions on assignments or transfers and other similar rights in favor of
other equity holders of the same issuer).
“Loan Documents” means, collectively, this Agreement, any fee letters, the
Lender Letter, any promissory notes delivered pursuant to Section 2.07(f), the
Security Documents and any other agreement, document or instrument entered into
now, or in the future, by any Obligor, on the one hand, and the Administrative
Agent, the Collateral Agent, any Lender and/or any other Secured Party, on the
other hand, in connection with any of the foregoing.
“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Limited Reference Quoted Investment” has the meaning assigned to such term in
Section 5.12(b)(ii)(A)(x)(iii).
“Margin Stock” means “margin stock” within the meaning of Regulations D, T, U
and X.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Obligors and their respective Subsidiaries (other than
Financing Subsidiaries), taken as a whole, or (b) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Administrative
Agent and the Lenders thereunder or the ability of the Obligors to perform their
respective obligations thereunder.
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Hedging
Agreements), of any one or more of the Parent, the Borrower or any of their
respective Subsidiaries (including any Financing Subsidiary) in an aggregate
principal amount exceeding $15,000,000 and (b) obligations in respect of one or
more Hedging Agreements or other swap or derivative transactions under which the
maximum aggregate amount (after giving effect to any netting agreements) that
the Parent, the Borrower and their respective Subsidiaries would be required to
pay if such Hedging Agreement(s) or other swap or derivative transactions were
terminated at such time would exceed $15,000,000.


24
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
“Minimum Utilization Amount” means, with respect to any Lender for any day, an
amount equal to forty percent (40%) of the Commitment of such Lender as of the
close of business on such day.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.06 or reduced from time to time pursuant to
Section 2.08 or as otherwise provided in this Agreement and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The aggregate amount of each Lender’s Multicurrency
Commitment as of the Restatement Effective Date is set forth on Schedule
1.01(b), or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Multicurrency Commitment, as applicable. The aggregate amount
of the Lenders’ Multicurrency Commitments as of the Restatement Effective Date
is $162,700,000.
“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) (as amended
from time to time pursuant to Section 2.06) as having Multicurrency Commitments
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption that provides for it to assume a Multicurrency
Commitment or to acquire Revolving Multicurrency Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise in accordance with the terms hereof.
“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency made pursuant to the Multicurrency Commitments.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA that is contributed to by (or to which there is an
obligation to contribute of) the Borrower, any Subsidiary or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, any Subsidiary or any ERISA Affiliate
contributed to or had an obligation to contribute to such plan.
“National Currency” means the currency, other than the Euro, of a Participating
Member State.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly


25
25629977.9.BUSINESS

--------------------------------------------------------------------------------





incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid in cash to an Affiliate, only to the extent
such expenses are reasonable and customary), including reasonable legal fees and
expenses, minus (c) all taxes (other than income taxes) paid or reasonably
estimated to be payable by any Obligor as a result of such Asset Sale (after
taking into account any applicable tax credits or deductions that are reasonably
expected to be available), minus (d) amounts necessary for the Borrower to make
distributions sufficient in amount to achieve the objectives set forth in
Section 6.05(b)(A) hereof, solely to the extent that the Required Payment Amount
in or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of such Asset Sale, minus (e) reserves for
indemnification, purchase price adjustments or analogous arrangements reasonably
estimated by the Borrower or the relevant Subsidiary in connection with such
Asset Sale; provided that (i) such reserved amount shall not be included in the
Borrowing Base and (ii) if the amount of any estimated reserves pursuant to this
clause (e) exceeds the amount actually required to be paid in cash in respect of
indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds.
“No External Review Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(y).
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.
“NZD” means the lawful currency of New Zealand.
“NZD Rate” means for any Loans in NZD, (a) with respect to any Interest Period,
the average bank bill reference rate as administered by the New Zealand
Financial Markets Association (or any other Person that takes over the
administration of that rate) for bills of exchange with a tenor equal in length
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period) as displayed on page BKBM of the Reuters screen at or about 11:00 a.m.
(Wellington, New Zealand time) on the day that is two (2) Business Days prior to
the first day of such Interest Period or, in the event such rate does not appear
on such page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided that, if the rate determined in
accordance with this clause (a) shall be less than zero, such rate shall be
deemed to be zero for purposes of this clause (a), plus (b) 0.20%.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“Obligors’ Net Worth” means, at any date, Stockholders’ Equity at such date,
minus the net asset value attributable to (or held by any Obligor in) any
Financing Subsidiary or other non-Obligor Subsidiary.
“OFAC” has the meaning assigned to such term in Section 3.20.


26
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Organization Documents” means, for any Person, its constituent or
organizational documents, including: (a) in the case of any limited partnership,
the certificate of limited partnership and limited partnership agreement for
such Person; (b) in the case of any limited liability company, the articles of
formation and operating agreement for such Person; and (c) in the case of a
corporation, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association for such Person.
“Original Effective Date” means February 26, 2018.
“Other Covered Indebtedness” means the net amount that any Obligor would be
obligated to pay under any Hedging Agreement as a result of the termination of
such Hedging Agreement as of any date of determination.
“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.17(b)) and as a result of a present or former connection between such Lender
and the jurisdiction imposing such Tax (other than connections solely arising
from such Lender having executed, delivered, become a party to, performed is
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document).
“Parent” means BlackRock TCP Capital Corp., a Delaware corporation.
“Participant” has the meaning assigned to such term in Section 9.04(f).
“Participant Register” has the meaning assigned to such term in Section 9.04(f).
“Participating Member State” means any member state of the European Union that
adopts or has adopted a common single currency as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any employee benefit plan within the meaning of Section
3(3) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, in respect of which the Borrower, any Subsidiary or any ERISA Affiliate
is (or would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Permitted Equity Interests” means partnership interests of the Borrower that
after its issuance is not subject to any agreement between the holder of such
partnership interests and


27
25629977.9.BUSINESS

--------------------------------------------------------------------------------





the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such partnership interests at any time.
“Permitted Foreign Jurisdiction” means Australia, Canada, France, Germany,
Ireland, Italy, Luxembourg, New Zealand, Sweden, Switzerland, the Netherlands
and the United Kingdom.
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens arising out of judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as such judgments or awards do not constitute an Event of Default; (d) customary
rights of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations; (e) 
Eligible Liens; and (f) Liens in favor of any escrow agent solely on and in
respect of any cash earnest money deposits made by any Obligor in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder).
“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is (a) approved in writing by the
Administrative Agent (with the consent of the Required Lenders), (b)  required
by applicable law or Governmental Authority, or (c) not material.
“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form; provided that the
recourse to the Obligors thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in
Section 7.01(q), it shall be an Event of Default hereunder if any such event or
condition giving rise to such recourse occurs).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA, including,
without limitation, any Pension Plan.


28
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.
“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio that is (or will, at the end of the then
current fiscal quarter, be included) on the schedule of investments on the
financial statements of the Borrower delivered pursuant to Section 5.01(a) or
(c) and, for the avoidance of doubt, shall not include a Subsidiary.
“Pounds Sterling” means the lawful currency of England.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“Pro-Rata Borrowing” has the meaning assigned to such term in Section 2.03(a).
“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing, an
amount equal to (i) the aggregate amount of such Pro-Rata Borrowing multiplied
by (ii) the aggregate Dollar Commitments of all Dollar Lenders at such time
divided by (iii) the aggregate Commitments of all Lenders at such time.
“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.
“Quoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“Register” has the meaning assigned to such term in Section 9.04(c).
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board (or any successor), as the same may be modified and supplemented and
in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


29
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than 67% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time and (b) if there are only
two (2) Lenders at such time, “Required Lenders” shall mean all Lenders. The
“Required Lenders” of a Class (which shall include the term “Required
Multicurrency Lenders”) means Lenders having Revolving Credit Exposures and
unused Commitments of such Class representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments of such Class (or, if
there are only three (3) Lenders of such Class at such time, 67% of the sum of
the total Revolving Credit Exposures and unused Commitments of such Class and,
if there are only two (2) Lenders of such Class at such time, all Lenders in
such Class).
“Required Payment Amount” has the meaning assigned to such term in Section
6.05(b)(A).
“Restatement Effective Date” means May 6, 2019.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Equity Interests of
the Borrower or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower (other than any equity
awards granted to employees, officers, directors and consultants of the Borrower
and its Affiliates).
“Return of Capital” means an amount equal to (i) (a) any cash amount (and net
cash proceeds of any noncash amount) received by any Obligor at any time in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise), (b) without duplication of
amounts received under clause (a), any net cash proceeds (including net cash
proceeds of any noncash consideration) received by any Obligor at any time from
the sale of any property or assets pledged as collateral in respect of any
Portfolio Investment to the extent such net cash proceeds are less than or equal
to the outstanding principal balance of such Portfolio Investment, (c) any cash
amount (and net cash proceeds of any noncash amount) received by any Obligor at
any time in respect of any Portfolio Investment that is an Equity Interest (x)
upon the liquidation or dissolution of the issuer of such Portfolio Investment,
(y) as a distribution of capital made on or in respect of such Portfolio
Investment, or (z) pursuant to the recapitalization or reclassification of the
capital of the issuer of such Portfolio Investment or pursuant to the
reorganization of such issuer, (d) any similar return of capital received by any
Obligor in cash (and net cash proceeds of any noncash amount) in respect of any
Portfolio Investment or (e) (i) any cash amount (and net cash proceeds of any
noncash amount) received by any Obligor at any time in respect of any Financing
Subsidiary (w) upon the liquidation or dissolution of such Financing Subsidiary,
(x) as a distribution of capital made on or in respect of such Financing
Subsidiary, or (y) pursuant to the recapitalization or reclassification of the
capital of such Financing Subsidiary or pursuant to the reorganization of such
Financing Subsidiary or (ii) any other return of capital received by any Obligor
in cash (and net cash proceeds of noncash amounts) in respect of any Financing
Subsidiary minus (ii) (x) any


30
25629977.9.BUSINESS

--------------------------------------------------------------------------------





costs, fees, commissions, premiums and expenses incurred by any Obligor directly
incidental to such cash receipts, including reasonable legal fees and expenses
and (y) amounts necessary for the Borrower to make distributions sufficient in
amount to achieve the objectives set forth in Section 6.05(b)(A) hereof, solely
to the extent that the Required Payment Amount in or with respect to any taxable
year (or any calendar year, as relevant) is increased as a result of such Return
of Capital.
“Revolver Termination Date” means the date that is the three (3) year
anniversary of the Restatement Effective Date, unless extended with the consent
of each Lender in its sole and absolute discretion.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.
“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.
“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time made or incurred under the Multicurrency Commitments.
“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.
“Same Day Cap” means the lesser of (i) $60,000,000 and (ii) 30% of the total
Commitments at such time.
“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions.
“Sanctions” has the meaning assigned to such term in Section 3.20.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x)  either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Borrower (as provided below) as
an SBIC Subsidiary, so long as:


31
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(a)    other than pursuant to a Permitted SBIC Guarantee or the requirement by
the SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(e) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary),
(ii) is recourse to or obligates the Borrower or any of its Subsidiaries (other
than any SBIC Subsidiary) in any way, or (iii) subjects any property of the
Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) to the
satisfaction thereof;
(b)    other than pursuant to a Permitted SBIC Guarantee, neither the Borrower
nor any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;
(c)    neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and
(d)    such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
Indebtedness, liabilities or obligations of any one or more of the Obligors.
Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.
“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Security Agreement.
“Secured Party” and “Secured Parties” have the meaning assigned to such terms in
the Guarantee and Security Agreement.
“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodial and Account Control Agreement, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant to the Guarantee and Security Agreement, and all other
assignments, pledge agreements, security agreements, control agreements and
other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations.


32
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower or the Parent thereunder).
“Settlement-Date Basis” means that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled.
“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (iii) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
securitizations of the relevant asset class (in each case in clauses (a),
(b) and (c) excluding obligations related to the collectability of the assets
sold or the creditworthiness of the underlying obligors and excluding
obligations that constitute credit recourse).
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


33
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of equity
holders’ equity for the Borrower and its Subsidiaries at such date.
“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which is formed in connection with, and which continues to exist for the sole
purpose of, third-party financings (including prior to the Original Effective
Date) and which engages in no material activities other than in connection with
the purchase, management, servicing and financing of Portfolio Investments from
the Obligors or any other Person, and which is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;


(b)    no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and


(c)    no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.


Any designation of a Structured Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the


34
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary” means a
Subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be a Subsidiary Guarantor as long as it remains a Financing
Subsidiary.
“Tax Damages” has the meaning assigned to such term in Section 2.14(d).
“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tennenbaum Parties” means the General Partner, the Advisor, the Parent, the
Obligors and the Obligors’ Subsidiaries.
“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
indemnification obligations).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, and the use
of the proceeds thereof.
“Two Largest Industry Classification Groups” means, as of any date of
determination, each of the two Industry Classification Groups to which a greater
portion of the Borrowing Base has been assigned pursuant to Section 5.12(a) than
any other single Industry Classification Group.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without limitation, under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation)).
“Unfunded Pension Liability” of any Pension Plan shall mean the amount, if any,
by which the value of the accumulated plan benefits under such Pension Plan,
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of


35
25629977.9.BUSINESS

--------------------------------------------------------------------------------





all plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.
“Unquoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(B).
“USA PATRIOT Act” has the meaning assigned to such term in Section 3.21.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Valuation Testing Date” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).
“wholly owned Subsidiary” of any person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person and/or one or more wholly owned Subsidiaries of such Person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan” or a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or a “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may also be
identified by Currency.
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require,


36
25629977.9.BUSINESS

--------------------------------------------------------------------------------





any pronoun shall include the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Solely for purposes of this Agreement, any references to
“obligations” owed by any Person under any Hedging Agreement shall refer to the
amount that would be required to be paid by such Person if such Hedging
Agreement were terminated at such time (after giving effect to any netting
agreement).
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application or
interpretation thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), then the Borrower, the
Administrative Agent and the Lenders agree to enter into negotiations in good
faith in order to amend such provisions of this Agreement so as to equitably
reflect such change to comply with GAAP with the desired result that the
criteria for evaluating the Borrower's financial condition shall be the same
after such change to comply with GAAP as if such change had not been made;
provided, however, until such amendments to equitably reflect such changes are
effective and agreed to by the Borrower, the Administrative Agent and the
Required Lenders, the Borrower’s compliance with such financial covenants shall
be determined on the basis of GAAP as in effect and applied immediately before
such change in GAAP becomes effective. Notwithstanding the foregoing or anything
herein to the contrary, the Borrower covenants and agrees with the Lenders that
whether or not the Borrower may at any time adopt Financial Accounting Standard
No. 159 (or successor standard solely as it relates to fair value liabilities)
or Accounting Standard Codification 825, all determinations relating to fair
value accounting for liabilities or compliance with the terms and conditions of
this Agreement shall be made on the basis that the Borrower has not adopted
Financial Accounting Standard No. 159 (or successor standard solely as it
relates to fair value liabilities) or Accounting Standard Codification 825. In
addition, notwithstanding Accounting Standards Update 2015-03, GAAP or any other
matter, for purposes of calculating any financial or other covenants hereunder,
debt issuance costs shall not be deducted from the related debt obligation.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Restatement Effective Date with respect to the
accounting for leases as either operating leases or capital leases, any lease
that is not (or would not be) a capital lease under GAAP as in


37
25629977.9.BUSINESS

--------------------------------------------------------------------------------





effect on the Restatement Effective Date shall not be treated as a capital
lease, and any lease that would be treated as a capital lease under GAAP as in
effect on the Restatement Effective Date shall continue to be treated as a
capital lease, hereunder and under the other Loan Documents, notwithstanding
such change in GAAP after the Restatement Effective Date, and all determinations
of Capital Lease Obligations shall be made consistently therewith (i.e.,
ignoring any such changes in GAAP after the Restatement Effective Date).
SECTION 1.05.    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
SECTION 1.06.    Issuers. For all purposes of this Agreement, all issuers of
Eligible Portfolio Investments that are Affiliates of one another shall be
treated as a single issuer, unless such issuers are Affiliates of one another
solely because they are under the common Control of the same private equity
sponsor or similar sponsor.
SECTION 1.07.    Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the Original Effective Date. Except as provided in Section
2.08(b) and the last sentence of Section 2.15(a), for purposes of determining
(i) whether the amount of any Borrowing under the Multicurrency Commitments,
together with all other Borrowings under the Multicurrency Commitments then
outstanding or to be borrowed at the same time as such Borrowing, would exceed
the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Covered Debt Amount and (v) the Borrowing Base or the Value
or the fair market value of any Portfolio Investment, the outstanding principal
amount of any Borrowing that is denominated in any Foreign Currency or the Value
or the fair market value of any Portfolio Investment that is denominated in any
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount of
the Foreign Currency of such Borrowing or Portfolio Investment, as the case may
be, determined as of the date of such Borrowing (determined in accordance with
the last sentence of the definition of the term “Interest Period”) or the date
of valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(f) or (g), such amounts shall be determined as of the date of the
delivery of such Borrowing Base Certificate. Where any amount is denominated in
Dollars under this Agreement but requires for its determination an amount which
is denominated in a Foreign Currency, such amounts shall be converted to the
Foreign Currency Equivalent on the date of determination. Wherever in this
Agreement in connection with a Borrowing or Loan an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
such Foreign Currency).
SECTION 1.08.    Special Provisions Relating to Euro. Each obligation hereunder
of any party hereto that is denominated in the National Currency of a state that
is not a Participating Member State on the Original Effective Date shall,
effective from the date on which such state


38
25629977.9.BUSINESS

--------------------------------------------------------------------------------





becomes a Participating Member State, be redenominated in Euro in accordance
with the legislation of the European Union applicable to the European Monetary
Union; provided that, if and to the extent that any such legislation provides
that any such obligation of any such party payable within such Participating
Member State by crediting an account of the creditor can be paid by the debtor
either in Euros or such National Currency, such party shall be entitled to pay
or repay such amount either in Euros or in such National Currency. If the basis
of accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Original Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.
ARTICLE II    

THE CREDITS
SECTION 2.01.    The Commitments.
(a)    Subject to the terms and conditions set forth herein, each Dollar Lender
severally agrees to make Dollar Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s
Dollar Commitment, (b) the aggregate Revolving Dollar Credit Exposure of all of
the Lenders exceeding the aggregate Dollar Commitments, or (c) the total Covered
Debt Amount exceeding the Borrowing Base then in effect; and
(b)    Subject to the terms and conditions set forth herein, each Multicurrency
Lender severally agrees to make Multicurrency Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Multicurrency Credit Exposure
exceeding such Lender’s Multicurrency Commitment, (b) the aggregate Revolving
Multicurrency Credit Exposure of all the Lenders exceeding the


39
25629977.9.BUSINESS

--------------------------------------------------------------------------------





aggregate Multicurrency Commitments or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Type of Loans. Subject to Section 2.11, each Borrowing of a Class shall
be constituted entirely of ABR Loans or of Eurocurrency Loans of such Class
denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, with respect to
any Agreed Foreign Currency, 1,000,000 in the units of such Agreed Foreign
Currency or a whole multiple of 100,000 in excess thereof (or such smaller
minimum amount as may be agreed to by the Administrative Agent); provided that a
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class. Borrowings of more than
one Class, Currency and Type may be outstanding at the same time.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request any Eurocurrency
Borrowing (or to elect to convert to or continue as a Eurocurrency Borrowing) if
the Interest Period requested therefor would end after the Maturity Date.
(e)    Restatement Effective Date Adjustments. On the Restatement Effective
Date, the Borrower shall (A) prepay the Existing Loans (if any) in full,
including (i) all accrued but unpaid commitment fees (including all accrued but
unpaid Facility Fees (as defined in the Lender Letter (as defined in the
Existing Credit Agreement)) relating to such Existing Loans as of such date and
(ii) all accrued but unpaid interest relating to such Existing Loans as of such
date (in each case, calculated at the rate set forth in the Existing Credit
Agreement) and (B) simultaneously borrow new Loans hereunder in an amount equal
to such prepayment (plus the amount of any additional borrowings that may have
been requested by the Borrower at such time); provided that with respect


40
25629977.9.BUSINESS

--------------------------------------------------------------------------------





to subclauses (A) and (B), (x) the prepayment to, and borrowing from, any
Existing Lender may be effected by book entry to the extent that any portion of
the amount prepaid to such Existing Lender will be subsequently borrowed in the
currency of such Existing Loan from such Existing Lender and (y) the Lenders
shall make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans are held
ratably by the Lenders in accordance with the respective Commitments of such
Lenders (as set forth in Schedule 1.01(b)) and (C) pay to the Existing Lenders
the amounts, if any, payable under Section 2.14 of the Existing Credit Agreement
as a result of such prepayment. Each of the Existing Lenders agrees to waive
payment of the amounts, if any, payable under Section 2.13 as a result of, and
solely in connection with, any such prepayment, and hereby consents to any
non-pro rata payment described in this Section 2.02(e).
SECTION 2.03.    Requests for Borrowings.
(a)    Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by delivery of a signed Borrowing
Request or by telephone or e-mail (in each case, followed promptly by delivery
(including by e-mail) of a signed Borrowing Request) (i) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (ii) in the case of a Eurocurrency Borrowing denominated in an
Agreed Foreign Currency (other than AUD or NZD), not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing, (iii) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that, in the event that the amount of any such ABR Borrowing
does not exceed the Same Day Cap, the Borrower may request such ABR Borrowing
not later than 9:00 a.m., New York City time, on the Business Day of the
proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing denominated
in AUD or NZD, not later than 11:00 a.m., London time, four (4) Business Days
before the date of the proposed Borrowing. Each such request for a Borrowing
shall be irrevocable. Notwithstanding the other provisions of this Agreement, in
the case of any Borrowing denominated in Dollars, the Borrower may request that
such Borrowing be split into a Dollar Loan in an aggregate principal amount
equal to the Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate
amount equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a
“Pro-Rata Borrowing”). Except as set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments.
(b)    Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request, a telephonic request or an e-mail request) shall
specify the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be made under the Dollar Commitments, the
Multicurrency Commitments or is a Pro-Rata Borrowing;
(ii)    if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar Portion
and the Pro-Rata Multicurrency Portion;


41
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(iii)    the aggregate amount and Currency of the requested Borrowing;
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and
(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)    Failure to Elect. If no election as to the Class of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars and shall be a Pro-Rata Borrowing, unless the Currency of
such Borrowing is specified in an Agreed Foreign Currency. If no election as to
the Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars. If no election as to the Type of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one (1) month and, if an
Agreed Foreign Currency has been specified, the requested Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one (1) month. If a Eurocurrency Borrowing is requested but
no Interest Period is specified, (i) if the Currency specified for such
Borrowing is Dollars (or if no Currency has been so specified), the requested
Borrowing shall be a Eurocurrency Borrowing denominated in Dollars having an
Interest Period of one (1) month, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one (1) month.
SECTION 2.04.    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date


42
25629977.9.BUSINESS

--------------------------------------------------------------------------------





in accordance with paragraph (a) of this Section and, in reliance upon such
assumption, the Administrative Agent may (in its sole discretion and without any
obligation to do so) make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in the corresponding Currency with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate and
(ii) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Nothing in this paragraph shall relieve any Lender
of its obligation to fulfill its commitments hereunder, and shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.05.    Interest Elections.
(a)    Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
subject to Section 2.05(e), the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however,
that (i) a Borrowing of a Class may only be continued or converted into a
Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted to, a Borrowing in a different Currency, (iii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments and such
Borrowing shall be prepaid pursuant to any of the first three sentences of
Section 2.08(c) (and, for the avoidance of doubt, subject to Section 2.05(e),
such Borrowing shall, for purposes of this Agreement and the other Loan
Documents, be deemed to be a Eurocurrency Borrowing with an Interest Period of
one month until such prepayment has been made (together with interest thereon as
specified in Section 2.10(c)), and (iv) a Eurocurrency Borrowing denominated in
a Foreign Currency may not be converted into a Borrowing of a different Type.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders of the respective Class holding the Loans constituting
such Borrowing (except as provided under Section 2.11(b)), and the Loans
constituting each such portion shall be considered a separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the


43
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Type resulting from such election to be made on the effective date of such
election. Each such telephonic and written notice of election shall be
irrevocable.
(c)    Content of Interest Election Requests. Each Interest Election Request
shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Eurocurrency Borrowings outstanding at any one time.
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one (1)
month and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one (1) month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing,
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing and (iii) any Eurocurrency
Borrowing denominated in a Foreign Currency shall not have an Interest Period of
more than one (1) month’s duration.
SECTION 2.06.    Termination, Reduction or Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated in accordance with
the terms of this Agreement, on the Revolver Termination Date the Commitments of
each Class


44
25629977.9.BUSINESS

--------------------------------------------------------------------------------





shall automatically be reduced to an amount equal to the aggregate principal
amount of the Loans of all Lenders of such Class outstanding on the Revolver
Termination Date and thereafter to an amount equal to the aggregate principal
amount of the Loans outstanding after giving effect to each payment of principal
hereunder; provided that, for clarity, no Lender shall have any obligation to
make new Loans on or after the Revolver Termination Date, and any outstanding
amounts shall be due and payable on the Maturity Date in accordance with Section
2.07.
(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.06(b) shall be in an amount that is $5,000,000 or a whole multiple of
$100,000 in excess thereof (or an amount less than $5,000,000 if the Commitments
of any Class are being reduced to zero) and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans of any Class in accordance with Section 2.08, the total
Revolving Credit Exposures of such Class would exceed the total Commitments of
such Class.
(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.
(e)    Increase of the Commitments.
(i)    Requests for Increase by Borrower. The Borrower may, at any time prior to
the Revolver Termination Date, and subject to the conditions set forth below in
this clause (i), propose that the Commitments hereunder of a Class be increased
(each such proposed increase being a “Commitment Increase”) by notice to the
Administrative Agent specifying each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which date shall be a Business
Day at least three (3) Business Days (or such lesser period as the
Administrative Agent may reasonably agree) after delivery of such notice and at
least thirty (30) days prior to the Revolver Termination Date; provided that
each Lender may determine in its sole discretion whether or not it chooses to
participate in a Commitment Increase; provided further that, subject to the
foregoing, each Commitment Increase shall become effective only upon
satisfaction of each of the following conditions:


45
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, in each case, in such other amounts as agreed
to by the Administrative Agent);
(B)    immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed the lesser of (x)
$300,000,000 and (y) 100% of the Obligors’ Net Worth at such time;
(C)    each Assuming Lender and the Commitment Increase shall be consented to by
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed);
(D)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and
(E)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
For the avoidance of doubt, no Lender shall be obligated to agree to an
additional Commitment requested by the Borrower pursuant to this Section
2.06(e).
(ii)    Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with a Commitment in the amount set forth in the
agreement referred to in Section 2.06(e)(ii)(y) and the Commitment of the
respective Class of any Increasing Lender part of such Commitment Increase shall
be increased as of such Commitment Increase Date to the amount set forth in the
agreement referred to in Section 2.06(e)(ii)(y); provided that:
(x)    the Administrative Agent shall have received on or prior to 12:00 p.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and
(y)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 12:00 p.m., New York City time, on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by


46
25629977.9.BUSINESS

--------------------------------------------------------------------------------





the Administrative Agent), an agreement, in form and substance satisfactory to
the Borrower and the Administrative Agent, pursuant to which such Lender shall,
effective as of such Commitment Increase Date, undertake a Commitment or an
increase of Commitment in each case of the respective Class, as applicable, duly
executed by such Assuming Lender or Increasing Lender, as applicable, and the
Borrower and acknowledged by the Administrative Agent.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.
(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by each Assuming Lender and each Increasing
Lender part of such Commitment Increase, as applicable, together with the
certificate referred to in clause (ii)(x) above, the Administrative Agent shall,
if such agreement referred to in clause(ii)(y) has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.
(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of such Class in full, (B) simultaneously borrow new Loans of such
Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and Borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Class are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Lenders of such Class (after
giving effect to such Commitment Increase) and (C) pay to the Lenders of such
Class the amounts, if any, payable under Section 2.13 as a result of any such
prepayment. Notwithstanding the foregoing, unless otherwise consented to in
writing by the Borrower, no Commitment Increase Date shall occur on any day
other than the last day of an Interest Period. The Administrative Agent shall
amend Schedule 1.01(b) to reflect the aggregate amount of each Lender’s
Commitments (including Increasing Lenders and Assuming Lenders). Each reference
to Schedule 1.01(b) in this Agreement shall be to Schedule 1.01(b) as amended
pursuant to this Section.
(v)    Terms of Loans issued on the Commitment Increase Date. For the avoidance
of doubt, the terms and provisions of any new Loans issued by any Assuming
Lender or Increasing Lender, and the Commitment Increase of any Assuming Lender
or Increasing Lender, shall be identical to the terms and provisions of Loans of
the applicable Class issued by, and the Commitments of the applicable Class of,
the Lenders immediately prior to the applicable Commitment Increase Date.


47
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 2.07.    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Lenders of each Class the
outstanding principal amount of the Loans of such Class and all other amounts
due and owing hereunder and under the other Loan Documents on the Maturity Date.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall, subject to the requirements of Section 2.08,
select the Borrowing or Borrowings to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy or e-mail) of such
selection not later than the time set forth in Section 2.08(f) prior to the
scheduled date of such repayment. If the repayment or prepayment is denominated
in Dollars and the Class to be repaid or prepaid is specified (or if no Class is
specified and there is only one Class of Loans with Borrowings in Dollars
outstanding), the Borrower shall repay or prepay any outstanding ABR Borrowings
of such Class pro rata and thereafter repay or prepay the remaining Borrowings
within such Class in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid or prepaid first). If the repayment or prepayment is denominated in
Dollars and the Class to be repaid or prepaid is not specified (or the Pro-Rata
Borrowings are specified), the Borrower shall repay or prepay ABR Borrowings
that are Pro-Rata Borrowings, pro rata between any outstanding ABR Borrowings of
the Dollar Lenders and the Multicurrency Lenders and thereafter repay or prepay
the remaining Pro-Rata Borrowings in the order of the remaining duration of
their respective Interest Periods (the Borrowings with the shortest remaining
Interest Period to be repaid first). If the repayment or prepayment is
denominated in a particular Agreed Foreign Currency, the Borrower shall repay or
prepay any remaining Borrowings in such Agreed Foreign Currency in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first). Each payment of a
Pro-Rata Borrowing shall be applied ratably between the Dollar Loans and
Multicurrency Loans included in such Pro-Rata Borrowing. Each payment of a
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in such Borrowing (except as otherwise provided in Section 2.11(b)).
(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.
(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the


48
25629977.9.BUSINESS

--------------------------------------------------------------------------------





existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
(f)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).
SECTION 2.08.    Prepayment of Loans.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time (but subject to Section 2.08(e) and (f)) to prepay any
Borrowing in whole or in part, without premium or fee (but subject to Section
2.13), subject to the requirements of this Section. Each prepayment in part
under this Section 2.08(a) shall be in a minimum amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof (or such lesser amount as is then
outstanding).
(b)    Mandatory Prepayments Due to Changes in Exchange Rates.
(i)    Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.
(ii)    Prepayment. If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans within 15 Business Days of such date of determination in
such amounts as shall be necessary so that after giving effect thereto the
aggregate Revolving Multicurrency Credit Exposure does not exceed the
Multicurrency Commitments.


49
25629977.9.BUSINESS

--------------------------------------------------------------------------------





For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling
three-month period.
(c)    Mandatory Prepayments due to Excess Revolving Credit Exposure and
Borrowing Base Deficiency. In the event that the amount of total Revolving
Credit Exposure exceeds the total Commitments, the Borrower shall prepay (but
subject to Sections 2.08(e) and (f)) Loans. In the event that the amount of
total Revolving Dollar Credit Exposure exceeds the total Dollar Commitments, the
Borrower shall prepay (but subject to Sections 2.08(e) and (f)) Loans in such
amounts as shall be necessary so that the amount of total Revolving Dollar
Credit Exposure does not exceed the total Dollar Commitments. In the event that
the amount of total Revolving Multicurrency Credit Exposure exceeds the total
Multicurrency Commitments (other than as a result of a change in exchange rates
pursuant to Section 2.08(b)), the Borrower shall prepay (but subject to Sections
2.08(e) and (f)) Loans in such amounts as shall be necessary so that the amount
of total Revolving Multicurrency Credit Exposure does not exceed the total
Multicurrency Commitments. In the event that at any time any Borrowing Base
Deficiency shall exist, promptly (but in no event later than five (5) Business
Days), the Borrower shall prepay (subject to Sections 2.08(e) and (f)) the Loans
so that the Borrowing Base Deficiency is promptly cured; provided that if within
such five (5) Business Day period, the Borrower shall present to the
Administrative Agent a reasonably feasible plan, which plan is reasonably
satisfactory to the Administrative Agent, that will enable any such Borrowing
Base Deficiency to be cured within 30 Business Days of the occurrence of such
Borrowing Base Deficiency (which 30-Business Day period shall include the five
(5) Business Days permitted for delivery of such plan), then such prepayment or
reduction shall be effected in accordance with such plan (subject, for the
avoidance of doubt, to the limitations as to the allocation of such prepayments
set forth above in this Section 2.08(c)). Notwithstanding the foregoing, the
Borrower shall pay interest in accordance with Section 2.10(c) for so long as
the Covered Debt Amount exceeds the Borrowing Base during such 30-Business Day
period. For clarity, in the event that the Borrowing Base Deficiency is not
cured prior to the end of such five (5)-Business Day period (or, if applicable,
such 30-Business Day period), it shall constitute an Event of Default under
Section 7.01(a).
(d)    Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to the last paragraph of this Section 2.08(d) and Sections
2.08(e) and (f):
(i)    Asset Sales. In the event that any Obligor shall receive any Net Asset
Sale Proceeds at any time after the Availability Period, the Borrower shall, no
later than the third (3rd) Business Day following the receipt of such Net Asset
Sale Proceeds, prepay the Loans in an amount equal to such Net Asset Sale
Proceeds (and the Commitments shall be permanently reduced by such amount);
provided that with respect to Asset Sales of assets that are not Portfolio
Investments, the Borrower shall not be required to prepay the Loans unless and
until (and to the extent that) the aggregate Net Asset Sale Proceeds relating to
all such Asset Sales are greater than $2,000,000.


50
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(ii)    Extraordinary Receipts. In the event (but only to the extent) that the
aggregate Extraordinary Receipts received by the Obligors at any time after the
Availability Period exceed $2,000,000, the Borrower shall, no later than the
third (3rd) Business Day following the receipt of such excess Extraordinary
Receipts, prepay the Loans in an amount equal to such excess Extraordinary
Receipts (and the Commitments shall be permanently reduced by such amount).
(iii)    Returns of Capital. In the event that any Obligor shall receive any
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the fifth (5th) Business Day following the receipt of such Return
of Capital, prepay the Loans in an amount equal to 100% of such Return of
Capital (and the Commitments shall be permanently reduced by such amount).
(iv)    Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower or from any
capital contribution at any time after the Availability Period, the Borrower
shall, no later than the third (3rd) Business Day following the receipt of such
Cash proceeds, prepay the Loans in an amount equal to 100% of such Cash
proceeds, net of underwriting discounts and commissions or other similar
payments and other reasonable costs, fees, premiums and expenses directly
associated therewith, including reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount).
(v)    Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness at any time after the Availability
Period, such Obligor shall, no later than the third (3rd) Business Day following
the receipt of such Cash proceeds, prepay the Loans in an amount equal to 100%
of such Cash proceeds, net of underwriting discounts and commissions or other
similar payments and other reasonable costs, fees, commissions, premiums and
expenses directly associated therewith, including reasonable legal fees and
expenses (and the Commitments shall be permanently reduced by such amount).
(vi)    Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid
pursuant to Sections 2.08(d)(ii) and (iii) are Eurocurrency Loans, the Borrower
may defer such prepayment (and permanent Commitment reduction) until the last
day of the Interest Period applicable to such Loans, so long as the Borrower
deposits an amount equal to an amount required to be prepaid, no later than the
third (3rd) Business Day following the receipt of such amount, into a segregated
collateral account in the name and under the dominion and control (within the
meaning of Section 9-104 of the Uniform Commercial Code) of the Administrative
Agent pending application of such amount to the prepayment of the Loans (and
permanent reduction of the Commitments) on the last day of such Interest Period.
(e)    Payments following the Revolver Termination Date or During an Event of
Default. Notwithstanding any provision to the contrary in Section 2.07 or this
Section 2.08 (but subject to Section 2.08(f)(ii)), following the Revolver
Termination Date or if an Event of Default shall have occurred and be
continuing:


51
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(i)    Subject to the second sentence of subclause (iii) of this Section
2.08(e), no optional prepayment of the Loans of any Class shall be permitted
unless at such time, the Borrower also prepays the Loans of the other Class, if
applicable, which prepayment shall be made on a pro-rata basis (based on the
outstanding principal amounts of such Indebtedness) between each outstanding
Class of Revolving Credit Exposure.
(ii)    Subject to the second sentence of subclause (iii) of this Section
2.08(e), any prepayment of Loans required to be made pursuant to clause (c)
above shall be applied to prepay Loans on a pro-rata basis between each
outstanding Class of Revolving Credit Exposure.
(iii)    Any prepayment of Loans in Dollars required to be made in connection
with any of the events specified in Section 2.08(d) shall be applied ratably
(based on the outstanding principal amounts of such indebtedness) between the
Dollar Lenders and the Multicurrency Lenders based on the then outstanding Loans
denominated in Dollars. So long as no Event of Default has occurred and is
continuing, each prepayment in an Agreed Foreign Currency (including as a result
of the Borrower’s receipt of proceeds from a prepayment event in such Agreed
Foreign Currency) shall be applied ratably among just the Multicurrency Lenders
and, if after such payment, the balance of the Loans denominated in such
currency is zero, then if there are any remaining proceeds, the Borrower shall
prepay the Loans on a pro-rata basis between each outstanding Class of Revolving
Credit Exposure; provided that, if an Event of Default has occurred and is
continuing, then each prepayment in an Agreed Foreign Currency shall be made
ratably (based on the aggregate Dollar Equivalents of the outstanding principal
amounts of such indebtedness) between Dollar Loans and Multicurrency Loans.
(iv)    Notwithstanding any other provision to the contrary in this Agreement,
if an Event of Default has occurred and is continuing, then any payment or
repayment of the Loans shall be made and applied ratably (based on the aggregate
Dollar Equivalents of the outstanding principal amounts of such Loans) between
Dollar Loans and Multicurrency Loans.
(f)    Notices, Etc.
(i)    The Borrower shall notify the Administrative Agent in writing or by
telephone (followed promptly by written confirmation) of any repayment or
prepayment hereunder (A) in the case of repayment or prepayment of a
Eurocurrency Borrowing denominated in Dollars under Section 2.08(a), not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
repayment or prepayment, (B) in the case of a repayment or prepayment of a
Eurocurrency Borrowing denominated in Foreign Currency under Section 2.08(a),
not later than 11:00 a.m., London time, three (3) Business Days before the date
of repayment or prepayment, or (C) in the case of repayment or prepayment of an
ABR Borrowing under Section 2.08(a), or any prepayment under Section 2.08(b),
(c) or (d), not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of repayment or prepayment. Each such notice shall be
irrevocable and shall specify the repayment or prepayment date, the principal
amount of each Borrowing


52
25629977.9.BUSINESS

--------------------------------------------------------------------------------





or portion thereof to be repaid or prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, (1) if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.06(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06(c) and (2) any such
notices given in connection with any of the events specified in Section 2.08(d)
may be conditioned upon (x) the consummation of the issuance of Equity Interests
or Indebtedness (as applicable) or (y) the receipt of net cash proceeds from
Asset Sales, Extraordinary Receipts or Returns of Capital. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the affected Lenders of the contents thereof. Subject to clauses
(b), (c) and (e) of this Section, Section 2.07(b) and to the proviso to Section
2.15(c), each repayment and prepayment in Dollars shall be applied ratably
(based on the outstanding principal amounts of such indebtedness) between the
Dollar Lenders and the Multicurrency Lenders based on the then outstanding Loans
denominated in Dollars and each repayment and prepayment in an Agreed Foreign
Currency (including as a result of the Borrower’s receipt of proceeds from a
prepayment event in such Agreed Foreign Currency) shall be applied ratably among
the Multicurrency Lenders.
(ii)    In the event the Borrower is required to make any concurrent prepayments
under both paragraph (b) and also another paragraph of this Section 2.08, any
such prepayments shall be applied toward a prepayment pursuant to paragraph (b)
before any prepayment pursuant to any other paragraph of this Section 2.08.
(iii)    Repayments and prepayments shall be accompanied by accrued interest to
the extent required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).
SECTION 2.09.    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue for the
period beginning on the Restatement Effective Date to and including the earlier
of the date such Lender’s Commitment terminates and the Revolver Termination
Date, at a rate (A) as of the close of business on each day when the Minimum
Utilization Amount with respect to such Lender exceeds the aggregate principal
amount of the Loans of such Lender, equal to (x) 2.00% per annum on the excess
of (i) the Minimum Utilization Amount with respect to such Lender over (ii) the
aggregate principal amount of the Loans of such Lender as of the close of
business on such day and (y) 0.50% per annum on the excess of (i) such Lender’s
Commitment over (ii) the Minimum Utilization Amount with respect to such Lender
or (B) as of the close of business on each day when the aggregate principal
amount of the Loans of such Lender equals or exceeds the Minimum Utilization
Amount with respect to such Lender, 0.50% per annum on the excess of (i) such
Lender’s Commitment over (ii) the aggregate principal amount of the Loans of
such Lender as of the close of business on such day. Accrued commitment fees
shall be payable in arrears (x) within one Business Day after each Quarterly
Date and (y) on the earlier of the date the Commitments terminate and the
Revolver Termination Date, commencing on the first such date to occur after the
Restatement Effective Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number


53
25629977.9.BUSINESS

--------------------------------------------------------------------------------





of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, the Commitments shall be deemed to be
used to the extent of the outstanding Loans of all Lenders.
(b)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(c)    Facility Fees. The Borrower agrees to pay to the Administrative Agent,
for the account of (and distribution to) each Lender, facility fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Lenders in the Lender Letter.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent manifest error. Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent requirements of invoice are
not otherwise specified in this Agreement, shall be due (subject to the other
terms and conditions contained herein) within ten (10) Business Days of the date
that the Borrower receives from the Administrative Agent a reasonably detailed
invoice for such reimbursement obligations. On the Restatement Effective Date,
the Borrower shall pay (i) all fees required to be paid on the Restatement
Effective Date under that certain amended and restated fee letter, dated as of
the Restatement Effective Date, by and between the Borrower and ING, (ii) all
fees (if any) required to be paid on the Restatement Effective Date under the
Lender Letter and (iii) all costs and expenses outstanding on such date and
required to be paid pursuant to Section 9.03(a)(i) (to the extent invoiced).
SECTION 2.10.    Interest.
(a)    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.
(c)    Default Interest. Notwithstanding the foregoing, if any Event of Default
described in Section 7.01(a), (b), (d) (but only with respect to Section 6.07),
(h), (i), (j) or (o) has occurred and is continuing, or on the written demand of
the Administrative Agent or the Required Lenders if any other Event of Default
described in any other clause of Section 7.01 has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the five
(5)-Business Day period (or, if applicable, the 30-Business Day period) referred
to in Section 2.08(c), the interest applicable to the Loans shall accrue, and
any fee or other amount payable by the Borrower hereunder shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above, or (ii) in the case of any fee or other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


54
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination in full of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that (a) interest on Eurocurrency Borrowings in
Canadian Dollars, AUD and NZD and ABR Borrowings at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), (b) interest on Eurocurrency Borrowings
in Pounds Sterling shall be computed on the basis of a year of 365 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) and (c) the basis on which interest
hereunder shall be computed on Eurocurrency Borrowings in an Agreed Foreign
Currency other than Canadian Dollars, Euros, Pounds Sterling, AUD and NZD shall
be agreed by each Multicurrency Lender and the Borrower at the time such Agreed
Foreign Currency is consented to in accordance with the definition thereof. The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.
SECTION 2.11.    Eurocurrency Borrowing Provisions.
(a)    Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurocurrency Borrowing of a Class (the Currency of such Borrowing
herein called the “Affected Currency”):
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Eurocurrency Loans included in such Borrowing
for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or e-mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or the continuation of any Borrowing as, a Eurocurrency Borrowing denominated in
the Affected Currency, shall be ineffective and, if the Affected Currency is
Dollars, such Borrowing (unless prepaid) shall be continued as, or converted to,
an ABR Borrowing and, if


55
25629977.9.BUSINESS

--------------------------------------------------------------------------------





the Affected Currency is a Foreign Currency, such Borrowing shall be converted
to Dollars based on the Dollar Equivalent at such time and shall be an ABR
Borrowing, (ii) if the Affected Currency is Dollars and any Borrowing Request
requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing shall
be made as an ABR Borrowing and (iii) if the Affected Currency is a Foreign
Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.
(b)    Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful for any Lender to
make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any LIBO Quoted
Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower and the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Borrowings or to convert ABR Borrowings to
Eurocurrency Borrowings shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Eurocurrency Borrowings the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) (A) all Eurocurrency
Borrowings in Dollars of such Lender shall automatically convert to ABR
Borrowings (the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate) either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency
Borrowings and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such conversion, the Borrower
shall also pay accrued interest on the amount so converted. To the extent any
Eurocurrency Borrowing so converted is in an Agreed Foreign Currency, such
Eurocurrency Borrowing shall be converted to Dollars based on the Dollar
Equivalent of such Borrowing at the time of such conversion.
SECTION 2.12.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);


56
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(ii)    subject any Lender to any Taxes (other than Covered Taxes and Taxes
described in clauses (a)(ii), (c), (d) and (e) of the definition of “Excluded
Taxes”) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender, the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Obligor shall be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that such Lender notifies the Borrower in writing
of any such Change in Law giving rise to such increased costs or reductions.
SECTION 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(f) and is revoked in accordance


57
25629977.9.BUSINESS

--------------------------------------------------------------------------------





herewith), (d) the assignment as a result of a request by the Borrower pursuant
to Section 2.17(b) of any Eurocurrency Loan other than on the last day of an
Interest Period therefor or (e) the conversion of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of the
occurrence of a CAM Exchange, then, in any such event, the Borrower shall
compensate each affected Lender for the loss, cost and expense attributable to
such event (excluding loss of anticipated profits). In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of:
(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan referred to in clauses (a) through (e) of this
Section 2.13 denominated in the Currency of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Eurocurrency Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over
(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
Affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market (or, in the case of any Non-LIBO Quoted
Currency, in the relevant market for such Non-LIBO Quoted Currency) at the
commencement of such period.
Payments under this Section shall be made upon written request of a Lender
delivered not later than five (5) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.14.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, unless otherwise
required by applicable law; provided that if the Borrower shall be required to
deduct or withhold any Taxes from such payments, then (i) the Borrower shall
make such deductions or withholdings, (ii) the Borrower shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is a Covered Tax, the sum
payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.14) the Administrative Agent or
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.


58
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within ten (10) Business Days
after written demand therefor, pay the full amount of any Covered Taxes
(including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting the
provisions of Section 2.14(a) or (c), each Lender shall, and does hereby, agree
severally to indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, (i) against any and all
Covered Taxes attributable to such Lender and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) in each case attributable to such
Lender (collectively, “Tax Damages”) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective)
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and Tax Damages and without limiting the
obligation of the Borrower to do so pursuant to and in accordance with Section
2.14(c)) and (ii) Tax Damages attributable to such Lender’s failure to comply
with the provisions of Section 9.04 relating to the maintenance of a Participant
Register. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.


59
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any other Loan
Documents shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A) or (B) or Section 2.14(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but, in any event, only if such Foreign
Lender is legally entitled to do so) whichever of the following is applicable:
a.
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party duly completed executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or any successor form establishing
an exemption from, or reduction of, U.S. federal withholding Tax (x) with
respect to payments of interest under any Loan Document, pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, pursuant to the “business profits”
or “other income” article of such tax treaty,



60
25629977.9.BUSINESS

--------------------------------------------------------------------------------





b.
duly completed executed originals of IRS Form W-8ECI or any successor form
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States,

c.
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (I) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (III) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form),
certifying that the Foreign Lender is not a U.S. Person, or

d.
any other form as prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made, including, to the extent a
Foreign Lender is not the beneficial owner, duly completed executed originals of
IRS Form W-8IMY accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a certificate substantially similar to the certificate
described in Section 2.14(f)(ii)(B)(3)(x) above, IRS Form W-9 and/or other
certification documents from each beneficial owner, as applicable.

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(g)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or


61
25629977.9.BUSINESS

--------------------------------------------------------------------------------





1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent and the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower, at the time or times prescribed by law and at such time
or times reasonably requested by the Administrative Agent or the Borrower, as
may be necessary for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from any such payment. Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the Original Effective
Date.
Each Lender agrees that if any form or certification it previously delivered
under this Agreement expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or any Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or any Lender, agrees to repay the amount paid over to the Borrower
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any Lender in the event the Administrative Agent or any Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (h) the payment of which would place the Administrative Agent or such
Lender in a less favorable net position after-Taxes than the Administrative
Agent or such Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This paragraph (h) shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
or its books or records (or any other information relating to its Taxes that it
deems confidential) to the Borrower or any other Person.
(i)    Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
SECTION 2.15.    Payments Generally; Pro Rata Treatment: Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, or under
Sections 2.12, 2.13 or 2.14,


62
25629977.9.BUSINESS

--------------------------------------------------------------------------------





or otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to noon, Local Time, on the date when due, in
immediately available funds, without set-off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03, which shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12, 2.13 and 2.14 relating to any Loan denominated in
Dollars, but not including principal of and interest on any Loan denominated in
any Foreign Currency or payments relating to any such Loan required under
Section 2.14 denominated in any Foreign Currency, which are payable in such
Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees of a Class then due hereunder, such
funds shall be applied (i) first, to pay interest and fees of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees of such Class then due to such parties, and
(ii) second, to pay principal of such Class then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal of such
Class then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.09 shall be made for the account of
the Lenders of the applicable Class, and each termination or reduction of the
amount of the Commitments of a Class under Section 2.06, Section 2.08 or
otherwise shall be applied to the respective Commitments of the Lenders of such
Class, pro rata according to the amounts of their respective Commitments of such
Class; (ii) each Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the


63
25629977.9.BUSINESS

--------------------------------------------------------------------------------





amounts of their respective Commitments of such Class (in the case of the making
of Loans) or their respective Loans of such Class that are to be included in
such Borrowing (in the case of conversions and continuations of Loans);
(iii) each payment or prepayment of principal of Loans of a Class by the
Borrower shall be made for the account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Loans of such
Class held by them (and, with respect to the pro rata treatment of prepayments
between Classes, any such prepayments shall be made in accordance with the
provisions of the last paragraph of Section 2.08(d) and Sections 2.08(e) and
(f)); and (iv) each payment of interest on Loans by the Borrower shall be made
for the account of the Lenders of such Class pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders; provided, however, that, notwithstanding anything to the contrary
contained herein, in the event that the Borrower wishes to make a Multicurrency
Borrowing in an Agreed Foreign Currency and the Multicurrency Commitments are
fully utilized, the Borrower may make a Borrowing under the Dollar Commitments
(if otherwise permitted hereunder) and may use the proceeds of such Borrowing to
prepay the Multicurrency Loans (without making a ratable prepayment to the
Dollar Loans) solely to the extent that the Borrower concurrently utilizes any
Multicurrency Commitments made available as a result of such prepayment to make
a Multicurrency Borrowing in an Agreed Foreign Currency.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment denominated in a
Currency in respect of any principal of or interest on any of its Loans
denominated in such Currency, resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans denominated in such
Currency, and accrued interest thereon then due than the proportion received by
any other Lender with Loans denominated in such Currency, then the Lender
receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans denominated in such Currency of other Lenders
with Loans denominated in such Currency to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders with Loans
denominated in such Currency ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans denominated in such
Currency (subject, for the avoidance of doubt, to Section 2.08(e)(iv) if an
Event of Default has occurred and is continuing); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any other Loan Document or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the


64
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent at the Federal Funds Effective Rate.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(a) or
(b) or Section 2.15(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
SECTION 2.16.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    commitment fees pursuant to Section 2.09(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender to the extent, and
during the period, such Lender is a Defaulting Lender; and
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders, two-thirds of the
Lenders or the Required Lenders have taken or may take any action hereunder or
under any other Loan Document (including any consent to any amendment or waiver
pursuant to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii) or (iii)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender.
In the event that the Administrative Agent and the Borrower each agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par the portion of the Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.17.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.11(b) or requests compensation under Section 2.12, or if
the Borrower is required to pay any Covered Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts


65
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if in the sole reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.14, as the case may be, in the future, or eliminate the
circumstance giving rise to such Lender exercising its rights under
Section 2.11(b) and (ii) would not subject such Lender to any cost or expense
not required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any Covered Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.17(a), or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent which consent shall not be unreasonably withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
(c)    Defaulting Lenders. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04 or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES


66
25629977.9.BUSINESS

--------------------------------------------------------------------------------





The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where the failure to do so could reasonably be expected to
result in a Material Adverse Effect. There is no existing default under any
charter, by-laws or other Organization Documents of the Borrower or its
Subsidiaries or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s limited liability company powers and have been duly authorized by all
necessary limited liability company or other organizational action and the Board
of Directors of the Parent (acting for the Borrower and the Borrower’s
Subsidiaries) has approved the transactions contemplated in this Agreement. This
Agreement has been duly executed and delivered by the Borrower and each of the
other Loan Documents to which any Obligor is a party have been or will be duly
executed and delivered by each such Obligor. This Agreement constitutes, and
each of the other Loan Documents to which any Obligor is a party, when executed
and delivered, will constitute a legal, valid and binding obligation of the
applicable Obligor or Obligors, enforceable in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other Organization Documents of the Parent, the Borrower or any of the
Borrower’s Subsidiaries or any order of any Governmental Authority (including
the Investment Company Act and the rules, regulations and orders issued by the
SEC thereunder), (c) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon the
Parent, the Borrower or any of the Borrower’s Subsidiaries or assets, or give
rise to a right thereunder to require any payment to be made by any such Person,
and (d) except for the Liens created pursuant to the Security Documents, will
not result in the creation or imposition of any Lien on the Equity Interests of
the Borrower owned by the Parent or on any asset of the Borrower or any of its
Subsidiaries.
SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(a)    Financial Statements.
(i)    The financial statements delivered to the Administrative Agent and the
Lenders by the Borrower pursuant to Section 4.01(d)(i) of the Existing Credit
Agreement


67
25629977.9.BUSINESS

--------------------------------------------------------------------------------





present fairly, in all material respects, the consolidated statements of assets
and liabilities, consolidated schedule of investments, consolidated statements
of operations, consolidated statements of changes in net assets and consolidated
statements of cash flows of the Borrower and its consolidated Subsidiaries as of
the end of and for the applicable period in accordance with GAAP. The financial
statements delivered to the Administrative Agent and the Lenders by the Borrower
pursuant to Section 4.01(d)(ii) of the Existing Credit Agreement present fairly,
in all material respects, the consolidated statements of assets and liabilities,
consolidated schedule of investments, consolidated statements of operations,
consolidated statements of changes in net assets and consolidated statements of
cash flows of the Parent and its consolidated Subsidiaries as of the end of and
for the applicable period in accordance with GAAP. On the Restatement Effective
Date, none of the Parent, the Borrower or any of their respective Subsidiaries
has any material contingent liabilities, material liabilities for taxes,
material unusual forward or material long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments not reflected
in the financial statements referred to above.
(ii)    The financial statements delivered to the Administrative Agent and the
Lenders by the Borrower pursuant to Sections 5.01(a) and (c) present fairly, in
all material respects, the consolidated statements of assets and liabilities,
consolidated schedule of investments, consolidated statements of operations,
consolidated statements of changes in net assets and consolidated statements of
cash flows of the Borrower and its consolidated Subsidiaries as of the end of
and for the applicable period in accordance with GAAP, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes. The financial statements delivered to the Administrative Agent and
the Lenders by the Borrower pursuant to Sections 5.01(b) and (d) present fairly,
in all material respects, the consolidated statements of assets and liabilities,
consolidated schedule of investments, consolidated statements of operations,
consolidated statements of changes in net assets and consolidated statements of
cash flows of the Parent and its consolidated Subsidiaries as of the end of and
for the applicable period in accordance with GAAP, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes. None of the Parent, the Borrower or any of their respective
Subsidiaries has any material contingent liabilities, material liabilities for
taxes, material unusual forward or material long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments not reflected
in such financial statements.
(b)    No Material Adverse Effect. Since December 31, 2016, there has not been
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05.    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of any Tennenbaum Party, threatened against or
affecting the Parent, the Borrower or any of their respective Subsidiaries
(a) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (b) that involve
this Agreement or the Transactions.


68
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 3.06.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which could reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries is in default
in any manner under any provision of any agreement or instrument to which it is
a party or by which it or any of its property is or may be bound, and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute such a default, in each case where such default could
reasonably be expected to result in a Material Adverse Effect. Each of the
Borrower and its Subsidiaries is in compliance with its respective Organization
Documents in all material respects.
SECTION 3.07.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all U.S. federal, state and material
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all Taxes for which it
is directly or indirectly liable and any assessments made against it or any of
its property and all other Taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority, except such Taxes, fees or other
charges that are being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be. The charges,
accruals and reserves on the books of the Borrower and any of its Subsidiaries
in respect of Taxes and other governmental charges are adequate in accordance
with GAAP. Neither the Borrower nor any of its Subsidiaries has given or been
requested to give a waiver of the statute of limitations relating to the payment
of any federal, state, local and foreign Taxes or other impositions, and no Tax
lien has been filed with respect to the Borrower or any of its Subsidiaries.
There is no proposed Tax assessment against the Borrower or any of its
Subsidiaries, and there is no basis for such assessment. The Borrower is treated
as a partnership for U.S. federal income tax purposes and has been treated as a
partnership for U.S. federal income tax purposes for each taxable year since its
formation.
SECTION 3.08.    ERISA.
(a)Each Plan is in compliance in all material respects in form and operation
with its terms and with ERISA and the Code (including, without limitation, the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations. Each Plan (and
each related trust, if any) that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code covering all applicable tax law changes or is comprised of a master and
prototype plan that has received a favorable opinion letter from the IRS, and
nothing has occurred since the date of such determination that would adversely
affect such determination (or, in the case of a Plan with no determination,
nothing has occurred that would materially adversely affect the issuance of a
favorable determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred or is reasonably expected to occur
that, alone or together with any other ERISA Events that have occurred


69
25629977.9.BUSINESS

--------------------------------------------------------------------------------





or are reasonably expected to occur, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000.
(b)With respect to Pension Plans, there exists no Unfunded Pension Liability in
the aggregate (taking into account only such Pension Plans with positive
Unfunded Pension Liability) in excess of $2,500,000.
(c)Schedule 3.08(c) discloses all Unfunded Pension Liabilities with respect to
Pension Plans.
(d)None of the Borrower, any Subsidiary or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the five (5)
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan. To the extent that one or more Multiemployer Plans exist, no Multiemployer
Plan is insolvent or in reorganization. None of the Borrower, any Subsidiary or
any ERISA Affiliate has incurred a complete or partial withdrawal from any
Multiemployer Plan, and, if each of the Borrower, any Subsidiary and each ERISA
Affiliate were to withdraw from all Multiemployer Plans in a complete withdrawal
as of the date this assurance is given or deemed given, the aggregate Withdrawal
Liability that would be incurred would not be in excess of $2,500,000.
(e)There are no actions, suits or claims pending against or involving a Plan
(other than routine individual claims for benefits) or, to the knowledge of any
Tennenbaum Party or any ERISA Affiliate, threatened, that would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in material liability.
(f)The Borrower, any Subsidiary and any ERISA Affiliate have made all material
contributions to or under each Pension Plan and Multiemployer Plan required by
law within the applicable time limits prescribed thereby, the terms of such
Pension Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Pension Plan or Multiemployer Plan save where any
failure to comply, individually or in the aggregate, would not reasonably be
expected to result in material liability.
(g)No Plan that is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA. The Borrower,
any Subsidiary and any ERISA Affiliate have not ceased operations at a facility
so as to become subject to the provisions of Section 4068(a) of ERISA, withdrawn
as a substantial employer so as to become subject to the provisions of Section
4063 of ERISA or ceased making contributions to any Pension Plan subject to
Section 4064(a) of ERISA to which it made contributions. None of the Borrower,
any Subsidiary or any ERISA Affiliate have incurred or reasonably expect to
incur any liability to the PBGC save for any liability for premiums due in the
ordinary course or other liability that would not reasonably be expected to
result in material liability, and no lien imposed under the Code or ERISA on the
assets of the Borrower, any Subsidiary or any ERISA Affiliate exists or is
likely to arise on account of any


70
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Pension Plan. None of the Borrower, any Subsidiary or any ERISA Affiliate has
any liability under Section 4069 or Section 4212(c) of ERISA.
SECTION 3.09.    Disclosure.
(a)    All written information (other than financial projections, pro forma
financial information, other forward-looking information and information of a
general economic or general industry nature) which has been made available to
the Administrative Agent or any Lender by the Advisor, the Parent, the Borrower
or any of the Parent’s or the Borrower’s Subsidiaries or representatives, in
connection with the transactions contemplated by this Agreement or delivered
under any Loan Document, taken as a whole, is and will be (after giving effect
to all written updates provided by the Borrower to the Administrative Agent for
delivery to the Lenders from time to time) complete, true and correct in all
material respects and does not and will not (after giving effect to all written
updates provided by the Borrower to the Administrative Agent for delivery to the
Lenders from time to time) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not misleading in the light of the
circumstances under which such statements were (or hereafter are) made; and
(b)    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by the Borrower or any of its Subsidiaries or representatives, in
connection with the transactions contemplated by this Agreement or delivered
under any Loan Document, are based upon good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
that (i) such projections, financial information and other forward-looking
information as they relate to future events are subject to significant
uncertainty and contingencies (many of which are beyond the control of the
Borrower) and therefore are not to be viewed as fact and (ii) actual results
during the period or periods covered by such projections, financial information
and other forward-looking information may materially differ from the projected
results set forth therein. Investment Company Act; Margin Regulations.
(c)    Status as Business Development Company. The Parent has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act. The Parent qualifies as a RIC and has qualified as a RIC
at all times since its taxable year ended December 31, 2012.
(d)    Compliance with Investment Company Act. The business and other activities
of the Parent, the Borrower and their respective Subsidiaries (including,
without limitation, entering into this Agreement and the other Loan Documents to
which each is a party, the borrowing of the Loans hereunder, the application of
the proceeds and repayment thereof by the Borrower and the consummation of the
Transactions contemplated by the Loan Documents) do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder.
(e)    Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies, as amended by Permitted Policy
Amendments.


71
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(f)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. Neither the
Borrower nor any of its Subsidiaries own or intend to carry or purchase any
Margin Stock or to extend “purpose credit” within the meaning of Regulation U.
SECTION 3.10.    Material Agreements and Liens.
(a)    Material Agreements. Schedule 3.11(a) is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Parent, the Borrower or any of their respective
Subsidiaries outstanding on the Restatement Effective Date, and the aggregate
principal or face amount outstanding or that is, or may become, outstanding
under each such arrangement is correctly described in Schedule 3.11(a).
(b)    Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Parent, the Borrower or any of their
respective Subsidiaries, and the aggregate principal amount of such Indebtedness
secured (or that may be secured) by each such Lien and the property covered by
each such Lien as of the Restatement Effective Date is correctly described in
Schedule 3.11(b).
SECTION 3.11.    Subsidiaries and Investments.
(a)    Subsidiaries. Set forth in Schedule 3.12(a) (as updated from time to time
pursuant to Section 5.08) is a complete and correct list of all of the
Subsidiaries of the Borrower as of the Restatement Effective Date together with,
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Restatement Effective Date, (x) the Borrower owns, free and clear of Liens, and
has the unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable.
(b)    Investments. Set forth in Schedule 3.12(b) is a complete and correct list
of all Investments held by the Borrower or any of its Subsidiaries in any Person
on the Restatement Effective Date and, for each such Investment, (i) the
identity of the Person or Persons holding such Investment, (ii) the nature of
such Investment, (iii) the amount of such Investment, (iv) if applicable, the
rate of interest charged for such Investment and (v) the value assigned to such
Investment by the Board of Directors of the Parent. Except as disclosed in
Schedule 3.12(b), as of the Restatement Effective Date each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Liens permitted
pursuant to Section 6.02), all such Investments.


72
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(c)    Borrower Equity. The Parent owns, free and clear of Liens, and has the
unencumbered right to vote, all outstanding ownership interests in the Borrower.
SECTION 3.12.    Properties.
(a)    Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.13.    Solvency. On the Restatement Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on an
unconsolidated basis and (b) each Obligor will be Solvent on a consolidated
basis with the other Obligors.
SECTION 3.14.    No Default. No Default has occurred and is continuing under
this Agreement.
SECTION 3.15.    Use of Proceeds. The proceeds of the Loans shall be used for
the general corporate purposes of the Borrower and its Subsidiaries (other than
Financing Subsidiaries except as expressly permitted under Section 6.03(e)) in
the ordinary course of its business, including making distributions not
prohibited by this Agreement, making payments on Indebtedness of the Obligors to
the extent permitted under this Agreement and the acquisition and funding
(either directly or indirectly as expressly permitted hereunder) of leveraged
loans, mezzanine loans, high yield securities, convertible securities, preferred
stock, common stock and other Portfolio Investments, but excluding, for clarity,
the buying or carrying of Margin Stock.
SECTION 3.16.    Security Documents. The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable first-priority Liens on, and
security interests in, the Collateral and, (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and, as applicable, (ii) upon the taking of possession or control
by the Collateral Agent of the Collateral with respect to which a security
interest may be perfected by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Guarantee and Security Agreement), the
Liens created by the Guarantee and Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
SECTION 3.17.    Financing Subsidiaries.


73
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(a)    Any Structured Subsidiary complies with each of the conditions set forth
in the definition of “Structured Subsidiary”.
(b)    Any SBIC Subsidiary complies with each of the conditions set forth in the
definition of “SBIC Subsidiary.”
SECTION 3.18.    Affiliate Agreements. As of the Restatement Effective Date, the
Borrower has heretofore delivered to each of the Lenders true and complete
copies of each of the Affiliate Agreements (including any schedules and exhibits
thereto, and any amendments, supplements or waivers executed and delivered
thereunder). As of the Restatement Effective Date, (a) each of the Affiliate
Agreements is in full force and effect and (b) other than the Affiliate
Agreements, there is no contract, agreement or understanding, in writing,
between or among the Borrower or any of its Subsidiaries, on the one hand, and
any Tennenbaum Party or any of their respective Subsidiaries or Affiliates, on
the other hand.
SECTION 3.19.    Compliance with Sanctions. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of any Tennenbaum Party or any other
Affiliate of the Borrower or any of its Subsidiaries, any executive officer or
director thereof (i) is subject to, or subject of, sanctions (collectively,
“Sanctions”) administered by the United States Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
European Union, Her Majesty’s Treasury, the United Nations Security Council, or
any other relevant sanctions authority, or (ii) is located, has a place of
business or is organized or resident in a Sanctioned Country. Furthermore, no
part of the proceeds of a Loan will be used, directly or indirectly, by the
Borrower or any of its Subsidiaries or Affiliates, or by any of their respective
directors, officers, agents, employees or other persons associated with them or
acting on their behalf, to finance or facilitate a transaction with a person
that is subject to Sanctions or is located, has a place of business or is
organized or resident in a Sanctioned Country.
SECTION 3.20.    Anti-Money Laundering Program The Borrower has implemented
anti-money laundering programs to the extent required by the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the rules and
regulations thereunder and maintains in effect and enforces policies and
procedures designed to ensure compliance by the Borrower and each of its
Subsidiaries (and, when acting on behalf of the Borrower or any of its
Subsidiaries, their respective directors, officers, employees and agents) with
applicable Sanctions.
SECTION 3.21.    Beneficial Ownership Certification. To the best knowledge of
the Borrower, the information included in any Beneficial Ownership Certification
provided prior to, on or after the Restatement Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.
SECTION 3.22.    Foreign Corrupt Practices Act. Neither the Borrower nor any of
its Subsidiaries, nor, to the knowledge of any Tennenbaum Party or any other
Affiliate of the Borrower or any of its Subsidiaries, any executive officer or
director thereof or other person associated with or acting on behalf thereof
has: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or to


74
25629977.9.BUSINESS

--------------------------------------------------------------------------------





influence official action; (ii) made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (iv) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions (collectively with the FCPA,
the “Anti-Corruption Laws”); and the Borrower and each of its Subsidiaries and
Affiliates have conducted their businesses in compliance with the
Anti-Corruption Laws and have instituted and maintained policies and procedures
reasonably designed to ensure, and which are reasonably expected to continue to
ensure, compliance therewith. Furthermore, no part of the proceeds of a Loan
will be used, directly or indirectly, by the Borrower or any of its Subsidiaries
or Affiliates, or by any of their respective directors, officers, agents,
employees or other persons associated with them or acting on their behalf , to
finance or facilitate a transaction in violation of the Anti-Corruption Laws.
SECTION 3.23.    EEA Financial Institution. No Obligor is an EEA Financial
Institution.
ARTICLE IV    

CONDITIONS
SECTION 4.01.    Restatement Effective Date. The effectiveness of this
Agreement on the Restatement Effective Date and of the obligations of the
Lenders to make Loans hereunder shall not become effective until completion of
each of the following conditions precedent (unless a condition shall have been
waived in accordance with Section 9.02):
(a)    Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:
(i)    Executed Counterparts. From each party hereto either (1) a counterpart of
this Agreement signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy or e-mail
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
(ii)    Guarantee and Security Agreement; Custodial and Account Control
Agreement. The Guarantee and Security Agreement and the Custodial and Account
Control Agreement with respect to the Borrower’s Custodian Account, each duly
executed and delivered by each of the parties thereto, and all other documents
or instruments required to be delivered by the Guarantee and Security Agreement
and the Custodial and Account Control Agreement in connection with the execution
thereof.
(iii)    Opinion of Counsel to the Borrower. Favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of


75
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Elizabeth Greenwood, General Counsel of the Borrower and of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Borrower in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters as
the Administrative Agent may reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders, the
Administrative Agent and the Collateral Agent).
(iv)    Corporate Documents. A certificate of the secretary or assistant
secretary of each Obligor, dated the Restatement Effective Date, certifying that
attached thereto are (1) true and complete copies of the Organization Documents
of each such Obligor certified in each case as of a recent date by the
appropriate governmental official, (2) signature and incumbency certificates of
the officers of such Person executing the Loan Documents to which it is a party,
(3) true and complete resolutions of the Board of Directors of each Obligor
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Restatement Effective Date and, in the case of
the Borrower, authorizing the borrowings hereunder, and that such resolutions
are in full force and effect without modification or amendment, (4) a good
standing certificate from the applicable Governmental Authority of each
Obligor’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Restatement Effective
Date, and (5) such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Obligors and the authorization of the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.
(v)    Officer’s Certificate. A certificate, dated the Restatement Effective
Date and signed by a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in Sections 4.01(f) and (i) and Sections 4.02 (a),
(b), (c) and (e).
(b)    Custodial and Account Control Agreement. The Custodial and Account
Control Agreement shall have been duly executed and delivered by the Borrower,
the Collateral Agent and the Custodian and all other control arrangements
required at the time by Section 5.08(c)(ii) with respect to the Obligors’ other
deposit accounts and securities accounts shall have been entered into.
(c)    Liens. The Administrative Agent shall have received results of a recent
Lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no Liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under Section
6.02 or Liens to be discharged on or prior to the Restatement Effective Date
pursuant to documentation satisfactory to the Administrative Agent. The
Administrative Agent shall have received results of a recent lien search in each
relevant jurisdiction with respect to the Parent revealing no liens on the
Equity Interests of the Borrower except for Liens to be discharged on or prior
to the Restatement Effective Date pursuant to documentation satisfactory to the
Administrative Agent. All UCC financing statements, control agreements, stock
certificates and other documents or instruments required to be filed or executed
and delivered in order to create in favor of the


76
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Collateral Agent, for the benefit of the Administrative Agent and the Lenders, a
first-priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code and as required
hereunder or under the Guarantee and Security Agreement) shall have been
properly filed (or provided to the Administrative Agent) or executed and
delivered in each jurisdiction required.
(d)    Financial Statements. The Administrative Agent and the Lenders shall have
received, prior to the execution of this Agreement:
(i)    [Reserved];
(ii)    [Reserved]; and
(iii)    The Administrative Agent and the Lenders shall have received any other
financial statements of the Parent, the Borrower and the Borrower’s Subsidiaries
as they shall have reasonably requested.
(e)    Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including
any filing required on Form 8-K) required to be made or obtained by the Parent,
the Borrower and all guarantors in connection with the Transactions and any
other evidence reasonably requested by, and reasonably satisfactory to, the
Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Obligors, and such consents, approvals,
authorizations, registrations and filings shall be in full force and effect and
all applicable waiting periods shall have expired and no investigation or
inquiry by any Governmental Authority regarding the Transactions or any
transaction being financed with the proceeds of the Loans shall be ongoing.
(f)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of any Tennenbaum Party, threatened in any court or before any
arbitrator or Governmental Authority (including any SEC investigation) that
relates to the Transactions or that could reasonably be expected to have a
Material Adverse Effect.
(g)    Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of a Financial
Officer of the Borrower dated as of the Restatement Effective Date and addressed
to the Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to the Administrative Agent, with appropriate
attachments and demonstrating that both before and after giving effect to the
Transactions, (a) the Borrower will be Solvent on an unconsolidated basis and
(b) each Obligor will be Solvent on a consolidated basis with the other
Obligors.
(h)    Due Diligence. All customary confirmatory due diligence on the Parent,
the Borrower and their respective Subsidiaries shall have been completed by the
Administrative Agent and the Lenders and the results of such due diligence shall
be satisfactory to the Administrative


77
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Agent and the Lenders. No information shall have become available which the
Administrative Agent reasonably believes has had, or could reasonably be
expected to have, a Material Adverse Effect.
(i)    Default. No Default shall have occurred and be continuing under this
Agreement, nor any default or event of default that permits (or which upon
notice, lapse of time or both, would permit) the acceleration of any Material
Indebtedness, immediately before and after giving effect to the Transactions,
any incurrence of Indebtedness hereunder and the use of the proceeds hereof.
(j)    USA PATRIOT Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, as requested by the
Administrative Agent or any Lender.
(k)    Investment Policies. The Administrative Agent shall have received (i) the
Investment Policies as in effect on the Restatement Effective Date in form and
substance reasonably satisfactory to the Administrative Agent or (ii) a
certification from a Financial Officer that, other than with respect to
Permitted Policy Amendments, the Investment Policies have not changed since
delivered to the Administrative Agent on the Original Effective Date.
(l)    [Reserved].
(m)    [Reserved].
(n)    [Reserved].
(o)    [Reserved].
(p)    Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request or require in form and substance
reasonably satisfactory to the Administrative Agent.
(q)    Beneficial Ownership Regulation. The Administrative Agent shall have
received, to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, prior to the Restatement Effective
Date, a Beneficial Ownership Certification.
(r)    Fees and Expenses. The Borrower shall have paid in full, to the extent
not paid pursuant to Section 2.09 hereof, to the Administrative Agent and the
Lenders all fees and expenses (including reasonable legal fees to the extent
invoiced) related to this Agreement owing on or prior to the Restatement
Effective Date, including any up-front fee due to any Lender on or prior to the
Restatement Effective Date.


78
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 4.02.    Conditions to Each Credit Extension. The obligation of each
Lender to make any Loan, including any Loans on the Restatement Effective Date,
is additionally subject to the satisfaction of the following conditions:
(a)    the representations and warranties made by the Borrower or any other
Obligor set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date of such Loan,
or, as to any such representation or warranty that refers to a specific date, as
of such specific date;
(b)    at the time of and immediately after giving effect to such Loan, subject
to the Lender Letter, no Default shall have occurred and be continuing or would
result from such Loan after giving effect thereto and to the use of proceeds
thereof on a pro forma basis;
(c)    either (i) no Borrowing Base Deficiency shall exist or (ii) the Borrower
shall have delivered an updated Borrowing Base Certificate demonstrating that no
Borrowing Base Deficiency shall exist after giving effect to such extension of
credit as well as any concurrent acquisitions of Portfolio Investments by the
Borrower or payment of outstanding Loans or Other Covered Indebtedness;
(d)    at the date of the first Borrowing, the Administrative Agent shall have
received delivery of the most recent quarterly third party valuation report from
an Approved Third-Party Appraiser attesting to the value of each Unquoted
Investment included in the Borrowing Base; provided that no attested value may
be older than three months and sixty days at the date of the first Borrowing;
provided, further, that the foregoing shall not apply to any Unquoted Investment
acquired after the end of the most recent calendar quarter (the “Value” of such
Unquoted Investment shall be deemed to be equal to the lowest of (x) the
Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment,
and (z) the par or face value of such Unquoted Investment);
(e)    after giving effect to such Loan, the Borrower shall be in pro forma
compliance with each of the covenants set forth in Sections 6.07(a) to (e) and
the Parent shall be in pro forma compliance with the covenant set forth in
Section 6.07(f); and
(f)    the proposed date of such Loan shall take place during the Availability
Period.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.
ARTICLE V    

AFFIRMATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:


79
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender (subject to
Section 5.12(b)(iv)(D)):
(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated statements of assets and liabilities and the related
audited consolidated statements of operations, audited consolidated statements
of changes in net assets, audited consolidated statements of cash flows and
related audited consolidated schedule of investments of the Borrower and its
Subsidiaries on a consolidated basis as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the reports filed by
the Borrower with the SEC on Form 10-K for the applicable fiscal year if the
Borrower is then reporting with the SEC;
(b)    within 90 days after the end of each fiscal year of the Parent, the
audited consolidated statements of assets and liabilities and the related
audited consolidated statements of operations, audited consolidated statements
of changes in net assets, audited consolidated statements of cash flows and
related audited consolidated schedule of investments of the Parent and its
Subsidiaries on a consolidated basis as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent full fiscal year information is available), all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (b) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the reports filed by
the Parent with the SEC on Form 10-K for the applicable fiscal year;
(c)    within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, the consolidated statements of
assets and liabilities and the related consolidated statements of operations,
consolidated statements of changes in net assets, consolidated statements of
cash flows and related consolidated schedule of investments of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated


80
25629977.9.BUSINESS

--------------------------------------------------------------------------------





basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that the requirements
set forth in this clause (c) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the reports filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period if the Borrower is then
reporting with the SEC;
(d)    within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent, the consolidated statements of
assets and liabilities and the related consolidated statements of operations,
consolidated statements of changes in net assets, consolidated statements of
cash flows and related consolidated schedule of investments of the Parent and
its Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the statement of
assets and liabilities, as of the end of) the corresponding period or periods of
the previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (d) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the reports filed by the Parent with the
SEC on Form 10-Q for the applicable quarterly period;
(e)    concurrently with any delivery of financial statements under clause (a),
(b), (c) or (d) of this Section (or, solely with respect to clause (vi) of this
Section 5.01(e), within ten (10) calendar days thereafter), a certificate of a
Financial Officer of the Borrower (i)  to the extent the requirements in clause
(a), (b), (c) or (d) of this Section are not fulfilled by the Borrower
delivering the applicable report or reports delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower (if the Borrower is then filing such financial
statements with the SEC) and/or the Parent, as applicable, with the SEC,
(ii) certifying as to whether any Tennenbaum Party has knowledge that a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (iii) setting
forth reasonably detailed calculations (which reconcile to the financial
statements) demonstrating compliance with Sections 6.01(f) and (i), 6.02(e),
6.03(e) and (g), 6.04(i), 6.05(b) and 6.07, (iv) stating whether any change in
GAAP as applied by (or in the application of GAAP by) the Borrower or the Parent
has occurred since the Original Effective Date (but only if the Borrower has not
previously reported such change to the Administrative Agent) and, if any such
change has occurred (and has not been previously reported to the Administrative
Agent), specifying the effect of such change on the financial statements
accompanying such certificate, (v) attaching a list of the Borrower’s
Subsidiaries as of the date of delivery of such certificate or a confirmation
that there is no change in such information since the date of the last such list
and (vi) providing a reconciliation of any difference between (1) the assets and
liabilities of the Borrower and its consolidated Subsidiaries presented in such
financial statements and the assets and liabilities of the Borrower and its
Subsidiaries for purposes of calculating the covenants set forth in Sections
6.07(a) to (e) and (2) the assets and liabilities of the Parent and its
consolidated Subsidiaries presented in such financial statements and the assets
and liabilities of the Parent and its Subsidiaries for purposes of calculating
the covenant set forth in Section 6.07(f);


81
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(f)    as soon as available and in any event not later than the last Business
Day of the next succeeding month after the end of each monthly accounting period
(ending on the last day of each calendar month) of the Borrower and its
Subsidiaries, (i) a Borrowing Base Certificate as of the last day of such
accounting period (which Borrowing Base Certificate shall include: (1) an Excel
schedule containing information that is, unless the Administrative Agent shall
otherwise agree, substantially similar to the information included on the Excel
schedule included in the Borrowing Base Certificate delivered to the
Administrative Agent as of the Original Effective Date pursuant to Section
4.01(l) of the Existing Credit Agreement, (2) a calculation of the External
Quoted Value in accordance with methodologies described in Sections
5.12(b)(ii)(A)(w), (x), (y) and (z), including screenshots showing actual bid
prices or, as applicable, closing prices and (3) the trailing twelve-month total
debt to EBITDA ratio of each Portfolio Company that is the issuer of an Eligible
Portfolio Investments), (ii) a report certified by a Financial Officer of the
Borrower identifying the aggregate amount of net cash proceeds received by the
Borrower from Equity Interests issued by the Borrower (if any) (or cash
contributions to the Borrower (if any)), in the immediately prior monthly
accounting period and (iii) a schedule showing all Portfolio Investments
contributed or transferred to the Financing Subsidiaries, or distributed or
dividended by the Financing Subsidiaries to the Borrower, during such monthly
period together with a certificate (which may be included in the Borrowing Base
Certificate) of a Financial Officer providing that at the time of such
distribution or transfer of each such Portfolio Investment the conditions
referred to in Section 6.03(e)(i) had been satisfied;
(g)    promptly but no later than two (2) Business Days after any Tennenbaum
Party shall at any time have knowledge (based upon facts and circumstances known
to it) that there is a Borrowing Base Deficiency or knowledge that the Borrowing
Base has declined by more than 15% from the Borrowing Base stated in the
Borrowing Base Certificate last delivered by the Borrower to the Administrative
Agent, a Borrowing Base Certificate as at the date such Person has knowledge of
such Borrowing Base Deficiency or decline indicating the amount of the Borrowing
Base Deficiency or decline as at the date such Person obtained knowledge of such
deficiency or decline and the amount of the Borrowing Base Deficiency or decline
as of the date not earlier than two (2) Business Days prior to the date the
Borrowing Base Certificate is delivered pursuant to this paragraph;
(h)    promptly upon receipt thereof copies of all significant written reports
submitted to the management or Board of Directors of the Parent by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management of the Borrower or to the
management or Board of Directors of the Parent;
(i)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials sent to equity holders
and filed by the Borrower or any of its Subsidiaries with the SEC or with any
national securities exchange, as the case may be;
(j)    within 60 days after the end of each fiscal quarter of the Borrower, all
internal and external valuation reports relating to the Eligible Portfolio
Investments (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals


82
25629977.9.BUSINESS

--------------------------------------------------------------------------------





of Unquoted Investments in accordance with Section 5.12(b)(ii)(B)), and any
other information relating to any Portfolio Investments as reasonably requested
by the Administrative Agent or any Lender;
(k)    within thirty (30) days after the initial closing of each Eligible
Portfolio Investment that is acquired, made or entered into after the Original
Effective Date, all underwriting memoranda (or, if no underwriting memorandum
has been prepared, all materials similar to underwriting memoranda, if any) for
such Eligible Portfolio Investments, and any other information relating to the
Eligible Portfolio Investments as reasonably requested by the Administrative
Agent or any Lender;
(l)    to the extent not otherwise provided by the Custodian within thirty (30)
days after the end of each month, full, correct and complete updated copies of
custody reports (including (i) activity reports with respect to Cash and Cash
Equivalents included in the calculation of the Borrowing Base, (ii) an itemized
list of each account and the amounts therein with respect to Cash and Cash
Equivalents included in the calculation of the Borrowing Base and (iii) an
itemized list of each Portfolio Investment held in any Custodian Account owned
by the Borrower or any Subsidiary) reflecting all assets being held in any
Custodian Account owned by the Borrower or any of its Subsidiaries or otherwise
subject to the Custodial and Account Control Agreement;
(m)    within 45 days after the end of each fiscal quarter of the Borrower a
certificate of a Financial Officer of the Borrower certifying that attached
thereto is a complete and correct description of all Portfolio Investments as of
the date thereof, including, with respect to each such Portfolio Investment, the
name of the Borrower or Subsidiary holding such Portfolio Investment and the
name of the Portfolio Company of such Portfolio Investment;
(n)    to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a), (b), (c) or (d) of this
Section, upon the request of the Administrative Agent, within five (5) Business
Days of the due date set forth in clause (a), (b), (c) or (d) of this Section
for any quarterly or annual financial statements, as the case may be, a schedule
prepared in accordance with GAAP setting forth in reasonable detail with respect
to each Portfolio Investment where there has been a realized gain or loss in the
most recently completed fiscal quarter, (i) the cost basis of such Portfolio
Investment, (ii) the realized gain or loss associated with such Portfolio
Investment, (iii) the associated reversal of any previously unrealized gains or
losses associated with such Portfolio Investment, (iv) the proceeds received
with respect to such Portfolio Investment representing repayments of principal
during the most recently ended fiscal quarter, and (v) any other amounts
received with respect to such Portfolio Investment representing exit fees or
prepayment penalties during the most recently ended fiscal quarter;
(o)    any change in the information provided in any Beneficial Ownership
Certification delivered to a Lender that would result in a change to the list of
beneficial owners identified in such certificate;
(p)    information and documentation required by bank regulatory authorities
under applicable “know your customer”, anti-corruption and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation, if applicable; and


83
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(q)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries (including any information concerning any Plan or
Multiemployer Plan), or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
SECTION 5.02.    Notices of Material Events. Upon the Borrower becoming aware of
any of the following, the Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:
(a)    the occurrence of any Default ;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    (i) the filing by the Borrower, any Subsidiary or any ERISA Affiliate of
a Schedule B (or such other schedule as contains actuarial information) to IRS
Form 5500 in respect of a Plan with Unfunded Pension Liabilities (and the
Borrower shall furnish to the Administrative Agent a copy of such IRS Form 5500
(including such Schedule B)), (ii) the occurrence of any ERISA Event (and the
Borrower shall furnish to the Administrative Agent a certificate of a Financial
Officer of the Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by the Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or
any other Governmental Authority with respect thereto), (iii) the existence of
material Unfunded Pension Liabilities (taking into account only Plans with
positive Unfunded Pension Liabilities) or a material increase in Unfunded
Pension Liabilities (taking into account only Plans with positive Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, and (iv) (x) the
existence of potential Withdrawal Liability under Section 4201 of ERISA, if the
Borrower, any Subsidiary and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans, (y) the adoption of, or commencement of
contributions to, any Plan subject to Section 412 of the Code by the Borrower,
any Subsidiary or any ERISA Affiliate, or (z) the adoption of any amendment to a
Plan subject to Section 412 of the Code that results in a material increase in
contribution obligations of the Borrower, any Subsidiary or any ERISA Affiliate
(and, in the case of any event or condition described in the foregoing clause
(iii) or clause (iv), the Borrower shall furnish to the Administrative Agent a
detailed written description thereof from a Financial Officer of the Borrower);
and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


84
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause the Parent and each of the Borrower’s Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
the applicable Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
business, operating in the same or similar locations (including, without
limitation, directors and officers liability insurance) and (c) after the
request of the Administrative Agent, promptly deliver to the Administrative
Agent any certificate or certificates from the Borrower’s insurance broker or
other documentary evidence, in each case, demonstrating the effectiveness of, or
any changes to, such insurance. Each such policy of insurance in effect (other
than any director and officer liability insurance policy) shall name the
Collateral Agent, for the benefit of the Administrative Agent and the Lenders,
as additional insured and lender’s loss payee thereunder.
SECTION 5.06.    Books and Records; Inspection and Audit Rights.
(a)    Books and Records; Inspection Rights. The Parent and the Borrower will,
and will cause each of their respective Subsidiaries to, keep books of record
and account in accordance with GAAP. The Borrower will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice to the Borrower, at the sole
expense of the Borrower, to (i) visit and inspect its properties, to examine and
make extracts from its books and records, and (ii) discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records; provided further, that the Borrower shall not be required to pay
for more than one (1) such visit and inspection in any calendar year unless an
Event of Default has occurred and is continuing at the time of any subsequent
visit and inspection during such calendar year.
(b)    Audit Rights. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent (including
any consultants,


85
25629977.9.BUSINESS

--------------------------------------------------------------------------------





accountants, lawyers and appraisers retained by the Administrative Agent) to
conduct evaluations and appraisals of the Borrower’s computation of the
Borrowing Base and the assets included in the Borrowing Base (including, for
clarity, audits of any Agency Accounts, funds transfers and custody procedures),
all at such reasonable times during normal business hours and as often as
reasonably requested. The Borrower shall pay the reasonable, documented fees and
expenses of representatives retained by the Administrative Agent to conduct any
such evaluation or appraisal; provided that the Borrower shall not be required
to pay such fees and expenses for more than one such evaluation or appraisal
during any calendar year unless an Event of Default has occurred and is
continuing at the time of any subsequent evaluation or appraisal during such
calendar year. The Borrower also agrees to modify or adjust the computation of
the Borrowing Base and/or the assets included in the Borrowing Base, to the
extent required by the Administrative Agent or the Required Lenders as a result
of any such evaluation or appraisal finding that such computation or inclusion
of assets is not consistent with the terms of this Agreement, provided that if
the Borrower demonstrates that such evaluation or appraisal is incorrect, the
Borrower shall be permitted to re-adjust its computation of the Borrowing Base.
(c)    Notwithstanding the foregoing, nothing contained in this Section 5.06
shall impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii) in any respect.
SECTION 5.07.    Compliance with Laws and Agreements. The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority (including orders issued by
the SEC) applicable to it or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Policies and procedures will be maintained and enforced by or on behalf
of the Borrower and each of its Subsidiaries that are designed in good faith and
in a commercially reasonable manner to promote and achieve compliance by the
Borrower and each of its Subsidiaries and, when acting on behalf of the Borrower
or any of its Subsidiaries, their respective directors, officers, employees and
agents with any applicable Anti-Corruption Laws and applicable Sanctions, in
each case, giving due regard to the nature of such Person’s business and
activities. The Borrower will, and will cause each of its Subsidiaries to, act
in accordance with their respective Organization Documents in all material
respects.
SECTION 5.08.    Certain Obligations Respecting Subsidiaries; Further
Assurances.
(a)    Subsidiary Guarantors.
(i)    In the event that (1) the Borrower or any of its Subsidiaries shall form
or acquire any new Subsidiary (other than a Financing Subsidiary), or any other
Person shall become a “Subsidiary” within the meaning of the definition thereof
(other than a Financing Subsidiary); (2) any Structured Subsidiary shall no
longer constitute a “Structured Subsidiary” pursuant to the definition thereof
(in which case such Person shall be deemed to be a “new” Subsidiary for purposes
of this Section 5.08); or (3) any SBIC Subsidiary shall no longer constitute an
“SBIC Subsidiary” pursuant to the definition thereof (in which case such Person
shall be deemed to be a “new” Subsidiary for purposes of this Section


86
25629977.9.BUSINESS

--------------------------------------------------------------------------------





5.08), the Borrower will, in each case, (i) promptly provide notice to the
Administrative Agent together with an updated Schedule 3.12(a) and (ii) on or
before thirty (30) days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) following such Person becoming a
Subsidiary or such Financing Subsidiary no longer qualifying as such, cause such
new Subsidiary or former Financing Subsidiary to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under the Guarantee and Security Agreement pursuant
to a Guarantee Assumption Agreement and to deliver such proof of corporate or
other action, incumbency of officers, opinions of counsel and other documents as
the Administrative Agent shall have reasonably requested.
(ii)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary as an Obligor only for so long
as such Person qualifies as a “Structured Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute a “Structured
Subsidiary” for any purpose of this Agreement or any other Loan Document.
(iii)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each SBIC Subsidiary as an Obligor only for so long as
such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.
(b)    Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.
(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to:
(i)    take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), perfected
first-priority security interests and Liens in the Collateral; provided that any
such security interest or Lien shall be subject to the relevant requirements of
the Security Documents;
(ii)    with respect to each deposit account or securities account of the
Obligors (other than (A) any Agency Account, (B) any such accounts which hold
solely money or financial assets of a Financing Subsidiary, (C) withholding tax
and fiduciary accounts or any trust account maintained solely on behalf of a
Portfolio Investment, and (D) any account in which the aggregate value of
deposits therein, together with all other such accounts under


87
25629977.9.BUSINESS

--------------------------------------------------------------------------------





this clause (D), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (D), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” (within the meaning of the Uniform Commercial Code) over such
account), cause each bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each such deposit
account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or any other Person (including with any money
or financial assets of the Borrower in its capacity as “servicer” for a
Structured Subsidiary, or any money or financial assets of a Structured
Subsidiary, or any money or financial assets of the Borrower in its capacity as
an “agent” or “administrative agent” for any other Bank Loans subject to Section
5.08(c)(v) below);
(iii)    cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;
(iv)    in the case of any Portfolio Investment consisting of a Bank Loan (as
defined in Section 5.13) that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents and a
Financing Subsidiary holds any interest in the loans or other extensions of
credit under such loan documents, (x)(1) cause the interest owned by such
Financing Subsidiary to be evidenced by a separate note or notes, which note or
notes are either (A) in the name of such Financing Subsidiary or (B) in the name
of the Borrower, endorsed in blank and delivered to the applicable Financing
Subsidiary and beneficially owned by the Financing Subsidiary (or, in the case
of a Noteless Assigned Loan (as defined in Section 5.13), cause the interest
owned by such Financing Subsidiary to be evidenced by separate assignment
documentation contemplated by paragraph 1(b) of Schedule 1.01(d) in the name of
such Financing Subsidiary) and (2) not permit such Financing Subsidiary to have
a participation acquired from an Obligor in such underlying loan documents and
the extensions of credit thereunder or any other indirect interest therein
acquired from an Obligor; and (y) ensure that, subject to Section 5.08(c)(v)
below, all amounts owing to any Obligor by the underlying borrower or other
obligated party are remitted by such borrower or obligated party (or the
applicable administrative agents, collateral agents or equivalent Person)
directly to the Custodian Account and no other amounts owing by such underlying
borrower or obligated party are remitted to the Custodian Account;


88
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(v)    in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any agreement related to any Portfolio
Investment) and such Obligor does not hold all of the credit extended to the
underlying borrower or issuer under the relevant underlying loan documents or
other agreements, ensure that (1) all funds held by such Obligor in such
capacity as agent or administrative agent are segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity (an
“Agency Account”); (2) all amounts owing on account of such Bank Loan or
Portfolio Investment by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (A) such Agency Account
or (B) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); and (3) within two (2) Business Days after
receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made within such
two (2) Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);
(vi)    cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and
(vii)    in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor, and shall be segregated from the accounts holding
Collateral.
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then:


(i)    in the case of any Investment in Indebtedness other than a Noteless
Assigned Loan, if such destroyed or lost document is an original promissory note
registered in the name of an Obligor, such original promissory note shall
constitute an “Undelivered Note” and the Borrower shall have up to twenty (20)
Business Days from the date when any Tennenbaum Party has knowledge of such loss
or destruction to deliver to the Custodian a replacement promissory note and
comply with the requirements of paragraph (1)(c)(x) of Schedule 1.01(d);
provided that during such twenty (20) Business Day period the limitations under
paragraph (1)(a)(i) and (ii) of Schedule 1.01(d) shall apply; and
(ii)    in the case of any Noteless Assigned Loans, if such destroyed instrument
or document is an original transfer document or instrument relating to such
Noteless Assigned Loan, the Borrower shall have up to twenty (20) Business Days
from the date


89
25629977.9.BUSINESS

--------------------------------------------------------------------------------





when any Tennenbaum Party has knowledge of such loss or destruction to deliver
to the Custodian a replacement instrument or document and comply with the
requirements of paragraph (1)(c)(x) of Schedule 1.01(d).
SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries except as expressly permitted under
Section 6.03(e)) in the ordinary course of business, including making
distributions not prohibited by this Agreement, making payments on Indebtedness
of the Obligors to the extent permitted under this Agreement and the acquisition
and funding (either directly or indirectly as expressly permitted hereunder) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments, in each case to
the extent otherwise permitted hereunder; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan will be used in
violation of applicable law, rule or regulation or, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any Margin Stock. On the first day (if any) an Obligor acquires any Margin Stock
and at any other time requested by the Administrative Agent or any Lender, the
Borrower shall furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U. Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower. No Obligor will directly or
knowingly indirectly use the proceeds of the Loans or otherwise make available
such proceeds (I) to any Person for the purpose of financing the activities of
any Person currently (A) subject to, or the subject of, any Sanctions or (B)
organized or resident in a Sanctioned Country or (II) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Anti-Corruption Laws.
SECTION 5.10.    Status of RIC and BDC. The Parent shall at all times maintain
its status as a “business development company” under the Investment Company Act.
The Parent shall at all times maintain its status as a RIC under the Code.
SECTION 5.11.    Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies, as amended by
Permitted Policy Amendments.
SECTION 5.12.    Portfolio Valuation and Diversification Etc.
(a)    Industry Classification Groups. For purposes of this Agreement and the
other Loan Documents, the Borrower shall assign each Eligible Portfolio
Investment to an Industry Classification Group as reasonably determined by the
Borrower. To the extent that any Eligible Portfolio Investment is not adequately
correlated with the risks of other Eligible Portfolio Investments in an Industry
Classification Group, such Eligible Portfolio Investment may be assigned by the
Borrower to the Industry Classification Group that is most closely correlated to
such Eligible Portfolio Investment.


90
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(b)    Portfolio Valuation Etc.
(i)    Settlement-Date Basis. For purposes of this Agreement, all determinations
of whether a Portfolio Investment is an Eligible Portfolio Investment shall be
determined on a Settlement-Date Basis, provided that no such investment shall be
included as an Eligible Portfolio Investment to the extent it has not been paid
for in full.
(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Eligible Portfolio Investments as follows:
(A)    Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available and are reflective of an actual trade executed within a reasonable
period of such quotation (“Quoted Investments”), the Borrower shall, not less
frequently than once each calendar week, determine the market value of such
Quoted Investments which shall, in each case, be determined in accordance with
one of the following methodologies as selected by the Borrower (each such value,
an “External Quoted Value”):
(w)    in the case of public and Rule 144A securities, the average of the recent
bid prices as determined by two Approved Dealers selected by the Borrower,
(x)    in the case of Bank Loans, (i) by taking the average of the bid prices as
determined by two Approved Dealers selected by the Borrower, (ii) by an Approved
Pricing Service which makes reference to at least two broker-dealers or (iii) by
an Approved Pricing Service which makes reference to one broker-dealer;
provided, that any Bank Loan valued in accordance with this clause (iii) shall
be a “Limited Reference Quoted Investment”; provided, further, that the value of
any Limited Reference Quoted Investment shall be subject to testing as an IVP
Tested Asset as set forth in clause (B)(x) below and, in the event that the high
end of the range of the IVP External Unquoted Value of any Limited Reference
Quoted Investment so tested is lower than the External Quoted Value of such
Limited Reference Quoted Investment, the External Quoted Value of such Limited
Reference Quoted Investment shall be deemed equal to the midpoint of the range
of such IVP External Unquoted Value until the following Valuation Testing Date
(as defined below) unless the Administrative Agent shall have provided written
notice to the Borrower prior to such following Valuation Testing Date that such
Limited Reference Quoted Asset shall be an IVP Tested Asset as of such following
Valuation Testing Date,
(y)    in the case of any Quoted Investment traded on an exchange, the closing
price for such Eligible Portfolio Investment most recently posted on such
exchange, and


91
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(z)    in the case of any other Quoted Investment, the fair market value thereof
as determined by an Approved Pricing Service; and
(B)    Unquoted Investments External Review. With respect to Eligible Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”), and Limited Reference Quoted Investment:
(x)    For each fiscal quarter (or such other dates as are reasonably agreed to
by the Borrower and the Administrative Agent (provided that such testing dates
shall occur not less than quarterly), each a “Valuation Testing Date”), the
Administrative Agent through an Independent Valuation Provider will, solely for
purposes of determining the Borrowing Base, test the values as of such Valuation
Testing Date of those Unquoted Investments and Limited Reference Quoted Assets
that are Portfolio Investments included in the Borrowing Base selected by the
Administrative Agent (such selected assets, the “IVP Tested Assets” and such
value, the “IVP External Unquoted Value”); provided that the fair value of such
Portfolio Investments tested by the Independent Valuation Provider as of any
Valuation Testing Date shall be approximately 25% (but in no event shall exceed
30%) of the aggregate value of the Unquoted Investments and Limited Reference
Quoted Investments in the Borrowing Base (the determination of fair value for
such 25% threshold shall be based off of the last determination of value of the
Portfolio Investments pursuant to this Section 5.12 and, for the avoidance of
doubt, in the case of any Unquoted Investments acquired during the calendar
quarter, the value shall be as determined pursuant to clause (E)(z)(2) below);
provided further, that the Administrative Agent shall provide written notice to
the Borrower, setting forth a description of which Unquoted Investments and/or
and Limited Reference Quoted Assets shall be IVP Tested Assets as of such
Valuation Testing Date, not later than 45 days prior to the Valuation Testing
Date (or such later date as is reasonably agreed by the Borrower and the
Administrative Agent). Each such valuation report shall also include the
information required to comply with clause (ii) of paragraph 7 and paragraph 23
of Schedule 1.01(d) for an IVP Tested Asset (to the extent such provisions are
applicable).
(y)    With respect to all Unquoted Investments that are not IVP Tested Assets
as of such Valuation Testing Date (the “Borrower Tested Assets”), the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Parent in determining the fair market value of the remaining Unquoted
Investments, as of each Valuation Testing Date (such value, the “Borrower
External Unquoted Value”), and to provide the Board of Directors with a written
independent valuation report as part of that assistance each quarter; provided,
however, that notwithstanding the foregoing, the Board of Directors of the
Parent may, without the assistance of an Approved Third-Party Appraiser,
determine the fair value of any Unquoted Investment so long as (i) the aggregate
fair value of Portfolio


92
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Investments issued by the applicable issuer does not exceed $10,000,000 and (ii)
the aggregate Value of all such Unquoted Investments so determined does not at
any time exceed 5% of the aggregate value of all Eligible Portfolio Investments
(the “No External Review Assets”). The fair market value of any Unquoted
Investment (other than any No External Review Assets and as provided pursuant to
clause (E)(z)(2) below) that has been determined without the assistance of an
Approved Third-Party Appraiser as at the last day of any fiscal quarter shall be
deemed to be zero as at the last day of such fiscal quarter (but effective upon
the date upon which the Borrowing Base Certificate for such last day is required
to be delivered) if an Approved Third-Party Appraiser has not assisted the Board
of Directors of the Parent in determining the fair market value of such
Portfolio Investment, as at such date. Each such valuation report shall also
include the information required to comply with clause (ii) of paragraph 7 and
paragraph 23 of Schedule 1.01(d).
(C)    Internal Review. The Borrower shall conduct internal reviews to determine
the value of all Eligible Portfolio Investments at least once each calendar week
which shall take into account any events of which any Tennenbaum Party has
actual knowledge that materially adversely affect the value of any Eligible
Portfolio Investment (each such value, an “Internal Value”).
(D)    Value of Quoted Investments. Subject to Section 5.12(b)(ii)(G), the
“Value” of each Quoted Investment for all purposes of this Agreement shall be
the lowest of (1) the Internal Value of such Quoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C), (2) the External
Quoted Value of such Quoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A) and (3) if such Quoted Investment is a debt investment,
the par or face value of such Quoted Investment.
(E)    Value of Unquoted Investments. Subject to Sections 5.12(b)(ii)(G) and
5.12(b)(iii),
(x)     if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the IVP External Unquoted Value or the Borrower External Unquoted Value
of such Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment;
(y)    (i) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of


93
25629977.9.BUSINESS

--------------------------------------------------------------------------------





such Unquoted Investment for all purposes of this Agreement shall be deemed to
be the lower of (i) the midpoint of the range of the Borrower External Unquoted
Value and (ii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment;
(ii) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) if such Unquoted
Investment is a debt investment, the par or face value of such Unquoted
Investment; and
(z)    if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within the range of or not
more than 5% above the midpoint of the range of the IVP External Unquoted Value,
of such Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment;
except that:
(1)    if the difference between the highest and lowest Borrower External
Unquoted Value in such range exceeds an amount equal to 6% (or, with respect to
determining the value of an Unquoted Investment that is Performing Common
Equity, 15%) of the midpoint of such range, the “Value” of such Unquoted
Investment for all purposes of this Agreement shall instead be deemed to be the
lowest of (i) the lowest Borrower External Unquoted Value in such range,
(ii) the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and
(iii) if such Unquoted Investment is a debt investment, the par or face value of
such Unquoted Investment;
(2)    if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment for all purposes of this Agreement shall be
deemed to be equal to the lowest of (x) the Internal Value of such Unquoted
Investment as determined by the Borrower pursuant to Section 5.12(b)(ii)(C),
(y) the cost of such Unquoted Investment until such time as the External
Unquoted Value of such Unquoted Investment is determined in accordance with
Section 5.12(b)(ii)(B) as at the Valuation Testing Date, and (z) if such
Unquoted Investment is a debt investment, the par or face value of such Unquoted
Investment; and


94
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(3)    the “Value” of No External Review Assets for the sole purpose of this
provision shall be the lower of (x) the fair value as determined by the Board of
Directors of the Parent, (y) the Internal Value and (z) if such Unquoted
Investment is a debt investment, the par or face value of such Unquoted
Investment. However, the value of any No External Review Asset that has not been
valued by an Independent Valuation Provider or an Approved Third-Party Appraiser
for more than three (3) fiscal quarters shall be zero until such asset is valued
by an Independent Valuation Provider or an Approved Third-Party Appraiser.
(F)    Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency exists
or that the Borrowing Base has declined by more than 15% from the Borrowing Base
stated in the Borrowing Base Certificate last delivered by the Borrower to the
Administrative Agent, then the Borrower shall, promptly and in any event within
two (2) Business Days as provided in Section 5.01(g), deliver a Borrowing Base
Certificate reflecting the new amount of the Borrowing Base and shall take the
actions, and make the payments and prepayments (if any), all as more
specifically set forth in Section 2.08(c).
(G)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing subclauses (A),
(B), (C), (D) or (E) (or if the Administrative Agent shall fail to determine the
value of any Eligible Portfolio Investment as described in the foregoing
subclause (B)(x) as a result of any action, inaction or lack of cooperation of
the Borrower or any of its Affiliates), then the “Value” of such Eligible
Portfolio Investment as at such date shall be deemed to be zero. Except as
provided in the immediately preceding sentence, if the Administrative Agent
shall fail to determine the value of any Eligible Portfolio Investment as at any
date pursuant to clause (B)(x), then the “Value” of such Eligible Portfolio
Investment as at such date (subject to Section 5.12(b)(iii) below) shall be the
lower of (x) the Internal Value and (y) if such Unquoted Investment is a debt
investment, the par or face value of such Unquoted Investment.
(iii)    Supplemental Testing of Values; Valuation Dispute Resolutions.
Notwithstanding the foregoing, the Administrative Agent, individually or at the
request of the Required Lenders, shall at any time have the right to request any
Portfolio Investment (other than IVP Tested Assets as of the most recent
Valuation Testing Date) included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii)(E) to be independently valued by an Independent
Valuation Provider. There shall be no limit on the number of such appraisals
requested by the Administrative Agent and the costs of any such valuation shall
be at the expense of the Borrower. If (x) the value of any Borrower Tested Asset
determined pursuant to Section 5.12(b)(ii) is less than the value determined by
the Independent Valuation Provider pursuant to this clause, then the value
determined pursuant to Section 5.12(b)(ii) shall continue to be used as the
“Value” for purposes of this Agreement and (y) if the value of any Borrower
Tested Asset determined pursuant to


95
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Section 5.12(b)(ii) is greater than the value determined by the Independent
Valuation Provider and the difference between such values is (1) less than or
equal to 5% of the value determined pursuant to Section 5.12(b)(ii), then the
value determined pursuant to Section 5.12(b)(ii) shall become the “Value” of
such Portfolio Investment, (2) greater than 5% and less than or equal to 20% of
the value determined pursuant to Section 5.12(b)(ii), then the “Value” of such
Portfolio Investment shall become the average of the value determined pursuant
to Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then either (i) the “Value” of such Portfolio Investment
shall be the lesser of the value determined pursuant to Section 5.12(b)(ii) and
the value determined by the Independent Valuation Provider or (ii) if the
Borrower so elects, the Borrower and the Administrative Agent shall retain (at
the Borrower’s sole cost and expense) an additional Approved Third-Party
Appraiser and, upon completion of such appraisal, the “Value” of such Portfolio
Investment shall be the average of the three valuations (with the average of the
value determined pursuant to Section 5.12(b)(ii) and the value determined by the
Independent Valuation Provider to be used until the third value is obtained).
For purposes of this Section 5.12(b)(iii), the “Value” of any Portfolio
Investment for which the Independent Valuation Provider’s value is used shall be
the midpoint of the range (if any) determined by the Independent Valuation
Provider.
(iv)    Generally Applicable Valuation Provisions.
(A)    The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.
(B)    All valuations shall be on a Settlement-Date basis. For the avoidance of
doubt, the value of any Portfolio Investments determined in accordance with any
provision of this Section 5.12 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.


(C)    The documented out-of-pocket costs of any valuation reasonably incurred
by the Administrative Agent under this Section 5.12 shall be at the expense of
the Borrower.


(D)    The Administrative Agent shall provide a copy of the final results of any
valuation received by the Administrative Agent and performed by the Independent
Valuation Provider or the Approved Third-Party Appraiser to any Lender upon such
Lender’s request, except to the extent that such recipient has not executed and
delivered a non-reliance letter, confidentiality agreement or similar agreement,
in each case, requested or required by such Independent Valuation Provider or
Approved Third-Party Appraiser, as applicable.




96
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(E)    The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and shall not be required to be
utilized by the Borrower for any other purpose, including the delivery of
financial statements or valuations required under Accounting Standard
Codification 820 or the Investment Company Act.


(c)    Certain Investment Company Related Requirements. The Borrower will
(together with its Subsidiaries to the extent required by the Investment Company
Act) at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act and the Code applicable to
business development companies (regardless of whether the Borrower is then a
business development company) that are taxed as RICs.
SECTION 5.13.    Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate; provided that:
(a)    the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
fewer than 20 different issuers;
(b)    with respect to all Eligible Portfolio Investments issued by a single
issuer, the Advance Rate applicable to that portion of such Eligible Portfolio
Investments that exceeds 5.0% of the Obligors’ Net Worth shall be 0%; provided
that, with respect to each of the three (3) largest Portfolio Companies that
constitute Eligible Portfolio Investments (based on the fair value of the
Eligible Portfolio Investments), only that portion of such Eligible Portfolio
Investments issued by such Portfolio Companies that exceeds 7.5% of the
Obligors’ Net Worth shall have an Advance Rate of 0%;
(c)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any Industry Classification Group shall not exceed (i) in the
case of an Industry Classification Group that is one of the Two Largest Industry
Classification Groups, 20% of the Borrowing Base and (ii) in the case of any
other Industry Classification Group, 15% of the Borrowing Base, and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 20% of the Borrowing Base or 15% of the Borrowing Base, as
applicable;
(d)    if at any time the weighted average maturity of all Debt Eligible
Portfolio Investments (based on the fair value of such Eligible Portfolio
Investments to the extent included in the Borrowing Base) exceeds 5.0 years, the
Borrowing Base shall be reduced by removing Debt Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent necessary to cause the
weighted average maturity of all Debt Eligible Portfolio Investments included in
the Borrowing Base to be no greater than 5.0 years (subject to all other
constraints, limitations and restrictions set forth herein);


97
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(e)    the portion of the Borrowing Base attributable to Debt Eligible Portfolio
Investments with a maturity greater than seven (7) years shall not exceed 15% of
the Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 15% of the Borrowing Base;
(f)    if at any time the Weighted Average Leverage Ratio is greater than 4.75,
the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the Weighted Average Leverage Ratio to be no greater than 4.75 (subject to
all other constraints, limitations and restrictions set forth herein); provided
that any LTV Transactions shall be excluded from such calculation;
(g)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by one or more Portfolio Companies with a trailing
twelve-month total debt to EBITDA ratio of greater than 6.00 to 1.00 shall not
exceed 15% of the Borrowing Base, and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 15% of the Borrowing Base;
provided that any LTV Transactions shall be excluded from such calculation;
(h)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Non-Core Investments shall not exceed 15% of the Borrowing
Base, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 15% of the Borrowing Base;
(i)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash in Dollars, Cash Equivalents, Long-Term U.S.
Government Securities or Performing First Lien Bank Loans shall not exceed 60%
of the Borrowing Base, and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 60% of the Borrowing Base;
(j)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash in Dollars, Cash Equivalents, Long-Term U.S.
Government Securities, Performing First Lien Bank Loans, Performing Last Out
Loans, or Performing Second Lien Bank Loans shall not exceed 25% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 25% of the Borrowing Base;
(k)    if at any time the Weighted Average Fixed Coupon (after giving effect to
any Hedging Agreement) is less than the greater of (i) 8% and (ii) the one-month
LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing Debt
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent necessary to cause the


98
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Weighted Average Fixed Coupon to be at least equal to the greater of (x) 8% and
(y) the one-month LIBO Rate plus 4.5% (subject to all other constraints,
limitations and restrictions set forth herein);
(l)    if at any time the Weighted Average Floating Spread (after giving effect
to any Hedging Agreement) is less than 4.5%, the Borrowing Base shall be reduced
by removing Debt Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein);
(m)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are LTV Transactions shall not exceed 20% of the Borrowing
Base, and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 20% of the Borrowing Base;
(n)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Foreign Eligible Portfolio Investments shall not exceed 15%
of the Borrowing Base, and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 15% of the Borrowing Base.
(o)    the Advance Rate applicable to that portion of the Borrowing Base that is
either (I) Agreed Foreign Currency Cash or (II) Cash Equivalents, in either case
that is (i) issued by a jurisdiction other than the United States or a Permitted
Foreign Jurisdiction, (ii) not otherwise hedged to the satisfaction of the
Administrative Agent in its sole discretion and (iii) in excess of the then
current amount of Loans outstanding in the respective Currency of such Agreed
Foreign Currency Cash or Cash Equivalents, shall be 90% of the otherwise
applicable Advance Rate;
(p)    the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by Third Party Finance Companies shall not exceed 5% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 5% of the Borrowing Base;
(q)    the portion of the Eligible Portfolio Investments that are No External
Review Assets shall not exceed 5% of all Eligible Portfolio Investments, and the
Eligible Portfolio Investments contributing to the Borrowing Base shall be
reduced by removing Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent such portion would otherwise exceed 5% of all Eligible
Portfolio Investments; and
(r)    the portion of the Eligible Portfolio Investments that are Limited
Reference Quoted Investments shall not exceed 10% of all Eligible Portfolio
Investments, and the Eligible Portfolio Investments contributing to the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 10% of all Eligible Portfolio Investments


99
25629977.9.BUSINESS

--------------------------------------------------------------------------------





For the avoidance of doubt, no Portfolio Investment shall be an Eligible
Portfolio Investment unless, among the other requirements set forth in this
Agreement, (i) such Investment is subject only to Eligible Liens and (ii) such
Investment is Transferable. In addition, as used herein, the following terms
have the following meanings:
“ABL Transactions” has the meaning assigned to such term in the definition of
LTV Transaction.


“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:


Eligible Portfolio Investment
Unquoted*
Quoted
USD Cash, Agreed Foreign Currency Cash and Cash Equivalents (including
Short-Term U.S. Government Securities)
n/a
100%
Long-Term U.S. Government Securities
n/a
95%
Other Cash
n/a
90%
Performing Cash Pay First Lien Bank Loans
70%
80%
Performing Cash Pay Last Out Loans
65%
75%
Performing Cash Pay Second Lien Bank Loans
60%
70%
Performing Cash Pay High Yield Securities and Performing Cash Pay Covenant Lite
Loans
50%
60%
Performing Cash Pay Mezzanine Investments
45%
55%
Performing DIP Loans
35%
45%
Performing Non-Cash Pay Bank Loans
35%
45%
Performing Non-Cash Pay High Yield Securities and Performing Non-Cash Pay
Covenant-Lite Loans
30%
40%
Performing Non-Cash Pay Mezzanine Investments
30%
40%
Performing Common Equity
25%
30%



* The Advance Rate applicable to any Bank Loan that is a Limited Reference
Quoted Investment shall be the Advance Rate applicable to Unquoted Bank Loans of
the applicable category notwithstanding the definition of Quoted Investments.


The above categories are intended to be indicative of the traditional investment
types in a fully capitalized issuer. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan at a holding company whose only assets are the shares of a fully
capitalized operating company may constitute Mezzanine Investments but would not
ordinarily constitute a Bank Loan.


“Agreed Foreign Currency Cash” means any immediately available funds in any
Agreed Foreign Currency (measured in terms of the Dollar Equivalent thereof) as
long as it is a freely convertible currency.




100
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility, whether or not syndicated.


“Cash” means, collectively, USD Cash, Agreed Foreign Currency Cash and Other
Cash.


“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“Cash Pay” means, with respect to any Portfolio Investment, that at the time of
determination, (x) not less than 2/3rds (or, in the case of First Lien Bank
Loans, Last Out Loans or Second Lien Bank Loans, not less than 3/4ths) of the
interest payable in respect of such Portfolio Investment (including accretions
and “pay-in-kind” interest) for the current monthly, quarterly or semi-annual
(as applicable) interest period is payable in cash or (y) (i) if such Portfolio
Investment is a floating rate obligation, cash interest in an amount greater
than or equal to 4.5% above 3-month LIBOR is payable at least semi-annually or
(ii) if such Portfolio Investment is a fixed rate obligation, cash interest in
an amount greater than or equal to 8% per annum is payable at least
semi-annually.


“Covenant-Lite Loan” means a Bank Loan that does not require the Portfolio
Company thereunder to comply with at least one financial maintenance covenant
(including without limitation any covenant relating to a borrowing base, asset
valuation or similar asset-based requirement), in each case, regardless of
whether compliance with one or more incurrence covenants is otherwise required
by such Bank Loan.


“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment that
is an Investment in Indebtedness.


“Defaulted Obligation” means (a) any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty-two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing for a period
of thirty two (32) consecutive days on another material debt obligation of the
Portfolio Company under such Indebtedness which is senior or pari passu in right
of payment to such Indebtedness (without regard to any grace period applicable
thereto, or waiver thereof); (iii) as to which the Portfolio Company under such
Indebtedness or others have (x) engaged in an out-of-court restructuring process
(including through any provision of the Uniform Commercial Code or other law) in
the past ninety (90) days or (y) instituted proceedings to have such Portfolio
Company adjudicated bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such Portfolio Company has
filed for protection under the Bankruptcy Code or under any foreign bankruptcy
or insolvency proceeding, or has had


101
25629977.9.BUSINESS

--------------------------------------------------------------------------------





a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of is
business or custodian, appointed for it (unless, in the case of clause (ii) or
(iii), such debt is a DIP Loan, in which case it shall not be deemed to be a
Defaulted Obligation under such clause); (iv) as to which a default rate of
interest has been and continues to be charged for more than 120 consecutive
days, or foreclosure on collateral for such debt has been commenced and is being
pursued by or on behalf of the holders thereof; or (v) as to which the Borrower
has delivered written notice to the Portfolio Company declaring such
Indebtedness in default or as to which the Borrower otherwise exercises
significant remedies following a default; and (b) stock in respect of which (x)
the issuer (x) has failed to meet any scheduled redemption obligations or pay
its latest declared cash dividend with respect to such stock or any other class
of stock after the expiration of any applicable grace period or pay any other
amount owing in cash in respect of such stock or (y) any outstanding
indebtedness of the issuer of such stock would satisfy clause (a) above if such
indebtedness was an Investment in Indebtedness (or if any agent or lender with
respect to any indebtedness of the issuer of such stock has delivered written
notice declaring such indebtedness in default or as to which any such agent or
lender has exercised significant remedies following a default).


“DIP Loan” means any loan (whether revolving or term) originated after the
commencement of a case under Chapter 11 of the Bankruptcy Code by the Portfolio
Company, which is a debtor-in-possession as described in Section 1107 of the
Bankruptcy Code or a debtor as defined in Section 101(13) of the Bankruptcy Code
in such case (a “Debtor”) organized under the laws of the United States or any
state therein and domiciled in the United States, which loan satisfies the
following criteria: (a) the DIP Loan is duly authorized by a final order of the
applicable bankruptcy court or federal district court under the provisions of
subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s bankruptcy
case is still pending as a case under the provisions of Chapter 11 of the
Bankruptcy Code and has not been dismissed or converted to a case under the
provisions of Chapter 7 of the Bankruptcy Code; (c) the Debtor’s obligations
under such loan have not been (i) disallowed, in whole or in part, or (ii)
subordinated, in whole or in part, to the claims or interests of any other
Person under the provisions of 11 U.S.C. Section 510; (d) the DIP Loan is
secured and the Liens granted by the applicable bankruptcy court or federal
district court in relation to the Loan have not been subordinated or junior to,
or pari passu with, in whole or in part, the Liens of any other lender under the
provisions of 11 U.S.C. Section 364(d) or otherwise; (e) the Debtor is not in
default on its obligations under the loan; (f) neither the Debtor nor any party
in interest has filed a Chapter 11 plan with the applicable federal bankruptcy
or district court that, upon confirmation, would (i) disallow or subordinate the
loan, in whole or in part, (ii) subordinate, in whole or in part, any Lien
granted in connection with such loan, (iii) fail to provide for the repayment,
in full and in cash, of the loan upon the effective date of such plan or (iv)
otherwise impair, in any manner, the claim evidenced by the loan; (g) the DIP
Loan is documented in a form that is commercially reasonable; (h) the DIP Loan
shall not provide for more than 50% (or a higher percentage with the consent of
the Required Lenders) of the proceeds of such loan to be used to repay
prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction; (i) no portion of the DIP Loan is payable in
consideration other than cash; and (j) no portion of the DIP Loan has been
credit bid under Section 363(k) of the Bankruptcy Code or otherwise. For the
purposes of this definition, an order is a “final order” if the applicable
period for filing a motion to reconsider or notice of appeal in respect of a
permanent order authorizing the


102
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Debtor to obtain credit has lapsed and no such motion or notice has been filed
with the applicable bankruptcy court or federal district court or the clerk
thereof.


“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income: (i)
consolidated interest charges for such period; (ii) the provision for Federal,
state, local and foreign income taxes payable for such period; (iii)
depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower; provided that in each case EBITDA shall be calculated as of the
most recently delivered financial statements of the applicable Person.


“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement.


“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings in such collateral; provided, however, that, in the case
of accounts receivable and inventory (and the proceeds thereof), such lien and
security interest may be second in priority to a Permitted Prior Working Capital
Lien; and further provided that (other than for an LTV Transaction) any portion
(and only such portion) of such a Bank Loan which has a total debt to EBITDA
ratio above 4.00 to 1.00 will be deemed to be a Second Lien Bank Loan. For the
avoidance of doubt, in no event shall a First Lien Bank Loan include a Last Out
Loan.


“Fixed Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a fixed rate.
“Floating Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a floating rate.
“High-Growth Transactions” has the meaning assigned to such term in the
definition of LTV Transaction.


“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.


103
25629977.9.BUSINESS

--------------------------------------------------------------------------------







“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:


(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;
(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.00 to 1.00;
(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including consent rights with
respect to (1) any increase of the principal balance of the first out tranche,
(2) any increase of the margins (other than as a result of the imposition of
default interest) applicable to the interest rates with respect to the first out
tranche, (3) any reduction of the final maturity of the first out tranche, and
(4) amending or waiving any provision in the underlying loan documents that is
specific to the holders of such last out tranche); and
(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).


“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.


“LTV Transaction” means any transaction that (i) is structured in a way that
would customarily be considered (a) a specialized asset-backed transaction for
aircraft, locomotives, vessels or, in each case, components thereof or supported
by receivables or inventory (“ABL Transactions”) or (b) a high-growth leveraged
loan transaction in the technology, software, media and telecommunications space
(“High-Growth Transactions”), (ii) does not include and would not customarily be
expected to include a financial covenant based on debt to EBITDA or a similar
multiple of debt to operating cash flow and (iii) is designated as an LTV
Transaction by the Borrower at the time of the initial investment.
“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio


104
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Company and (ii) a Bank Loan that is not a First Lien Bank Loan, a Second Lien
Bank Loan, a Covenant-Lite Loan, a High Yield Security or a Last Out Loan.
“Non-Core Investments” means, collectively, Portfolio Investments in Performing
Non-Cash Pay Investments, Performing DIP Loans and Performing Common Equity.
“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Parent, the Borrower, Tennenbaum Capital Partners, LLC or
any of their respective Affiliates was an agent with respect to such Bank Loan
at the time of origination; and (c) the applicable Obligor has affirmatively
requested a promissory note from the underlying agent and borrower and has used
all commercially reasonable efforts to obtain such promissory note but has been
unable to obtain a promissory note from the underlying borrower (but only for so
long as the applicable Obligor has not received such a promissory note);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate.


“Other Cash” means any immediately available funds in any currency other than
(i) Dollars or (ii) any other Agreed Foreign Currency (measured in terms of the
Dollar Equivalent thereof) that is a freely convertible currency.


“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) is not on
non-accrual status (including PIK non-accrual status) as of the Borrower’s
latest financial filings with the SEC, and (iii) does not represent debt or
Equity Interests of an issuer that has issued a Defaulted Obligation.


“Performing Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite Loans
that are Cash Pay.


“Performing Cash Pay First Lien Bank Loans” means Performing First Lien Bank
Loans that are Cash Pay.


“Performing Cash Pay High Yield Securities” means Performing High Yield
Securities that are Cash Pay.


“Performing Cash Pay Last Out Loans” means Performing Last Out Loans that are
Cash Pay.


“Performing Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are Cash Pay.


“Performing Cash Pay Second Lien Bank Loans” means Performing Second Lien Bank
Loans that are Cash Pay.




105
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Performing Common Equity” means funded Equity Interests (other than Preferred
Stock) and warrants of a Portfolio Company all of whose outstanding debt is
Performing.


“Performing Covenant-Lite Loans” means funded Covenant-Lite Loans that are
Performing.


“Performing DIP Loans” means funded DIP Loans that (a) are Cash Pay and (b) are
not Defaulted Obligations.


“Performing First Lien Bank Loans” means funded First Lien Bank Loans that (a)
are not DIP Loans or Covenant-Lite Loans and (b) are Performing.


“Performing High Yield Securities” means funded High Yield Securities that are
Performing.


“Performing Last Out Loans” means funded Last Out Loans that (a) are not DIP
Loans or Covenant-Lite Loans and (b) are Performing.


“Performing Mezzanine Investments” means funded Mezzanine Investments that are
Performing.


“Performing Non-Cash Pay Bank Loans” means Performing First Lien Bank Loans,
Performing Last Out Loans, and Performing Second Lien Bank Loans, in each case
that are not Cash Pay.


“Performing Non-Cash Pay Covenant-Lite Loans” means Performing Covenant-Lite
Loans that are not Cash Pay.


“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities that are not Cash Pay.


“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments that are not Cash Pay.


“Performing Non-Cash Pay Investments” means Performing Non-Cash Pay Bank Loans,
Performing Non-Cash Pay Covenant-Lite Loans, Performing Non-Cash Pay High Yield
Securities and Performing Non-Cash Pay Mezzanine Investments.


“Performing Second Lien Bank Loans” means funded Second Lien Bank Loans that (a)
are not DIP Loans or Covenant-Lite Loans and (b) are Performing.


“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and, to the extent applicable, all related property and proceeds
thereof) of such Portfolio Company and any of its parents and/or subsidiaries


106
25629977.9.BUSINESS

--------------------------------------------------------------------------------





that are guarantors of such working capital facility; provided that (i) such
Bank Loan has a second priority lien on such accounts receivable and inventory
(and, to the extent applicable, all related property and proceeds thereof), (ii)
such working capital facility is not secured by any other assets (other than a
second priority lien, subject to the first priority lien of the Bank Loan) and
does not benefit from any standstill rights or other agreements (other than
customary rights) with respect to any other assets and (iii) the maximum
principal amount of such working capital facility is not at any time greater
than 15% of the aggregate enterprise value of the Portfolio Company (as
determined in accordance with the valuation methodology for determining the
enterprise value of the applicable Portfolio Company as established by an
Approved Third-Party Appraiser or, in the case of Quoted Investments, by the
Borrower in a commercially reasonable manner).


“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant. A DIP Loan shall
not be deemed to be a Restructured Investment, so long as it does not meet the
conditions of the definition of Restructured Investment.


“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof.
 
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of Indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.




107
25629977.9.BUSINESS

--------------------------------------------------------------------------------





“Spread” means, with respect to a Floating Rate Portfolio Investment, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.


“Structured Finance Obligations” means any obligation issued by a special
purpose vehicle (or any similar obligor in the principal business of offering,
originating or financing pools of receivables or other financial assets) and
secured directly by, referenced to, or representing ownership of or investment
in, a pool of receivables or other financial assets of any obligor, including
collateralized loan obligations, collateralized debt obligations and
mortgaged-backed securities, or any finance lease. For the avoidance of doubt,
if an obligation satisfies this definition of “Structured Finance Obligation”,
such obligation (a) shall not qualify as any other category of Portfolio
Investment and (b) shall not be included in the Borrowing Base.


“Third Party Finance Company” means a Person that is (i) an operating company
with employees, officers and directors, (ii) in the primary business of
originating loans or factoring or financing receivables, inventory or other
current assets, and (iii) an unaffiliated third party business organized under
the laws of any State of the United States of America, domiciled in the United
States of America, and with its principal operations and property located in the
United States of America.


“USD Cash” means Cash denominated in Dollars.


“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.


“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with Section
5.12(b)(ii) or 5.12(b)(iii), as applicable.
“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments included in the Borrowing Base as of such date and
rounding up to the nearest 0.01%. For the purpose of calculating the Weighted
Average Fixed Coupon, all Fixed Rate Portfolio Investments that are not
currently paying cash interest shall have an interest rate of 0%.
 
“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investment, by the outstanding principal balance of such Floating Rate
Portfolio Investment as of such date and dividing such sum by the aggregate


108
25629977.9.BUSINESS

--------------------------------------------------------------------------------





outstanding principal balance of all such Floating Rate Portfolio Investments
included in the Borrowing Base as of such date and rounding the result up to the
nearest 0.01%. For the purpose of calculating the Weighted Average Floating
Spread, all Floating Rate Portfolio Investments that are not currently paying
cash interest shall have an interest rate of 0%.
 
“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base (but, for
the avoidance of doubt, excluding any Debt Eligible Portfolio Investments that
are LTV Transactions), the leverage ratio (the ratio of indebtedness for
borrowed money to EBITDA, expressed as a number) for the Portfolio Company of
such Eligible Portfolio Investment of all Indebtedness that has a ranking of
payment or lien priority senior to or pari passu with and including the tranche
that includes the Borrower's Eligible Portfolio Investment, by the fair value of
such Eligible Portfolio Investment included in the Borrowing Base as of such
date and dividing such sum by the aggregate of the fair values of all such
Eligible Portfolio Investments included in the Borrowing Base as of such date
and rounding the result up to the nearest 0.01.
SECTION 5.14.    Taxes. Each of the Borrower and its Subsidiaries will timely
file or cause to be timely filed all U.S. federal, state and material local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and will pay all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except Taxes that are being contested in
good faith by appropriate proceedings, and with respect to which reserves in
conformity with GAAP are provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges will be adequate in accordance with GAAP.
SECTION 5.15.    Anti-Hoarding of Assets at Financing Subsidiaries. If any
Financing Subsidiary is not prohibited by any law, rule or regulation or by any
contract or agreement relating to indebtedness from distributing all or any
portion of its assets to an Obligor, then such Financing Subsidiary shall
distribute to an Obligor the amount of assets held by such Financing Subsidiary
that such Financing Subsidiary is permitted to distribute and that, in the good
faith judgment of the Borrower, such Financing Subsidiary does not reasonably
expect to utilize, in the ordinary course of business, to obtain or maintain a
financing from an unaffiliated third party; provided that if a Default has
occurred and is continuing and the value of the assets owned by such Financing
Subsidiary significantly exceeds the amount of indebtedness of such Financing
Subsidiary, even if such Financing Subsidiary is prohibited by any contract or
agreement relating to indebtedness from distributing all or any portion of its
assets to an Obligor, the Borrower shall use its commercially reasonable efforts
to take such action as is necessary to cause such Financing Subsidiary to become
an Obligor or distribute assets to an Obligor in an amount equal to the amount
of assets held by such Financing Subsidiary that, in the good faith judgment of
the Borrower, such Financing Subsidiary does not reasonably expect to utilize,
in the ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination; provided, further, that prior to the Revolver Termination
Date, this Section 5.15 shall


109
25629977.9.BUSINESS

--------------------------------------------------------------------------------





not apply to any Financing Subsidiary the Equity Interest of which is subject to
a first priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations.
ARTICLE VI    

NEGATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 6.01.    Indebtedness. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created under this Agreement;
(b)    Indebtedness of Financing Subsidiaries; provided that (i) on the date
that such Indebtedness is incurred (for clarity, with respect to any and all
revolving loan facilities or staged advance loan facilities, “incurrence” shall
be deemed to take place at the time such facility is entered into, and not upon
each borrowing thereunder), prior to and immediately after giving effect to the
incurrence thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a) to (e) and the Parent is in pro forma
compliance with the covenant set forth in Section 6.07(f), and on the date of
such incurrence Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect and (ii) in the case of revolving loan
facilities or staged advance loan facilities, upon each borrowing thereunder,
the Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a) to (e) and the Parent is in pro forma compliance with the
covenant set forth in Section 6.07(f);
(c)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
(d)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
(e)    obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;
(f)    Indebtedness of the Borrower under any Hedging Agreements entered into in
the ordinary course of the Borrower’s business for interest rate or currency
hedging and not for speculative purposes, in an aggregate amount not to exceed
$15,000,000 at any time outstanding (for clarity, the amount of any Indebtedness
under any Hedging Agreement shall be the amount such Obligor would be obligated
for under such Hedging Agreement if such Hedging Agreement were terminated at
the time of determination);
(g)    Indebtedness in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal, so long as such
judgments or awards do not constitute an Event of Default;


110
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(h)    Indebtedness of an Obligor to any other Obligor; and
(i)    additional Indebtedness not for borrowed money, in an aggregate amount
not to exceed $15,000,000 at any time outstanding.
SECTION 6.02.    Liens. (i) The Borrower will not permit the Parent to create,
incur, assume or permit to exist any Lien on the Equity Interests of the
Borrower now owned or hereafter acquired by the Parent and (ii) the Borrower
will not, nor will it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any Lien on any property or asset (including Equity Interests
in any Financing Subsidiary or any other Subsidiary) now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof except, in the case of this
clause (ii):
(a)    any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Schedule 3.11(b), provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(b)    Liens created pursuant to the Security Documents;
(c)    Liens on assets owned by Financing Subsidiaries;
(d)    Permitted Liens;
(e)    additional Liens securing Indebtedness not for borrowed money not to
exceed $5,000,000 in the aggregate;
(f)    Liens created by posting of cash collateral in connection with Hedging
Agreements permitted under Section 6.01(f) or Section 6.04(c) in an aggregate
amount not to exceed $15,000,000 at any time; provided that, for the avoidance
of doubt, at no time shall such cash collateral constitute an Eligible Portfolio
Investment; and
(g)    Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA.
SECTION 6.03.    Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not, nor will it
permit any of its Subsidiaries to, acquire any business or property from, or
Equity Interests of, or be a party to any acquisition of, any Person, except for
purchases or acquisitions of Portfolio Investments and other assets in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries and not in violation of the terms and conditions of this Agreement
or any other Loan Document. The Borrower will not, nor will it permit any of its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including Cash,
Cash Equivalents and Equity Interests), whether now owned or hereafter acquired,
but excluding (x) assets (including Cash and Cash Equivalents but excluding


111
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Portfolio Investments) sold or disposed of in the ordinary course of business of
the Borrower and its Subsidiaries (including to make expenditures of cash in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) and (y) subject to the provisions of clauses (d) and (e) below,
Portfolio Investments. The Borrower will not, nor will it permit any of its
Subsidiaries to, file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to applicable law with respect to any corporation, limited liability
company, partnership or other entity).
Notwithstanding the foregoing provisions of this Section:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be (i) between a Subsidiary or a Subsidiary Guarantor and the
Borrower, the Borrower shall be the continuing or surviving entity and (ii)
between a Subsidiary and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving entity;
(b)    any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
(c)    the Equity Interests of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary or the Parent or any of their
respective affiliates) so long as prior to and after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness) the
Covered Debt Amount does not exceed the Borrowing Base;
(e)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary so long as (i)
prior to and immediately after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness), the Covered Debt Amount
does not exceed the Borrowing Base and no Default exists, and the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer to
such effect, (ii) after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness), either (x) the amount by
which the Borrowing Base exceeds the Covered Debt Amount immediately prior to
such sale, transfer or other disposition is not diminished as a result of such
sale, transfer or other disposition or (y) the Borrowing Base immediately after
giving effect to such sale, transfer or other disposition is at least 120% of
the Covered Debt Amount;
(a)    the Borrower may merge or consolidate with any other Person, so long as
(x) the Borrower is the continuing or surviving entity in such transaction and
at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing or (y) if such Person


112
25629977.9.BUSINESS

--------------------------------------------------------------------------------





is the Parent and the Borrower is not the surviving entity, (i) such Person
shall expressly assume, by an amendment or supplement, executed and delivered to
the Administrative Agent and each Lender and in a form satisfactory to the
Administrative Agent and the Required Lenders, the due and punctual payment of
the principal of and interest on all Loans and other obligations and the
performance of every covenant and every other obligation or liability of this
Agreement and the other Loan Documents on the part of the Borrower to be
performed or observed, all as provided herein, (ii) at the time thereof and
after giving effect thereto, no Default shall have occurred or be continuing,
(iii) the Borrower shall have provided at least ten (10) days’ prior written
notice thereof to the Administrative Agent (which shall provide a copy of such
notice to each Lender) and the Required Lenders shall not have affirmatively
objected in writing to such merger or consolidation within ten (10) days of the
notice thereof as provided above, (iv) the Borrower shall have taken all steps
necessary or requested by the Administrative Agent to preserve the
effectiveness, perfection and priority of the Liens created under the Security
Documents and (v) the Borrower shall have delivered to the Administrative Agent
and each Lender an opinion of counsel concerning such matters as the
Administrative Agent may reasonably require;
(b)    the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfers and dispositions does not exceed $5,000,000 in any fiscal year;
provided that dispositions of any such property or assets received in connection
with an enforcement action on account of a Portfolio Investment shall not be
subject to such limit; and
(c)    any Subsidiary of the Borrower may be liquidated or dissolved; provided
that (i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower and (ii) the
Borrower determines in good faith that such liquidation is in the best interest
of the Borrower and is not materially disadvantageous to the Lenders.
SECTION 6.04.    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:
(a)    operating deposit accounts with banks;
(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
(c)    Hedging Agreements entered into in the ordinary course of the Borrower’s
business for financial planning and not for speculative purposes;
(d)    Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the Investment Company Act (to
the extent such applicable Person is subject to the Investment Company Act) and
the Investment Policies (as amended by Permitted Policy Amendments);
(e)    Equity Interests in (or capital contributions to) Financing Subsidiaries
to the extent not prohibited by Section 6.03(e);


113
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(f)    Investments by any Financing Subsidiary;
(g)    Investments in Cash and Cash Equivalents;
(h)    Investments described on Schedule 3.12(b) hereto; and
(i)    additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments (other than on
account of taxes) received in cash in respect of such Investment; provided that
in no event shall the aggregate amount of any Investment be less than zero; and
provided, further, that the amount of any Investment shall not be reduced by
reason of any write-off of such Investment, nor increased by way of any increase
in the amount of earnings retained in the Person in which such Investment is
made that have not been dividended, distributed or otherwise paid out).
SECTION 6.05.    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:
(a)    the Borrower may declare and pay dividends and other distributions to the
Parent with respect to the Equity Interests of the Borrower payable solely in
additional partnership interests of the Borrower;
(b)    (A) if no Default shall have occurred and be continuing, the Borrower may
declare and pay dividends and other distributions to the Parent, in either case
in cash or other property (excluding for this purpose the Borrower’s Equity
Interests) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed the lesser of:
(i)    110% of the amounts that are required to be distributed by the Parent to
(1) allow the Parent to satisfy the minimum distribution requirements imposed by
Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a RIC for any such taxable year, (2) reduce to zero
for any such taxable year its liability for federal income taxes imposed on (y)
its investment company taxable income pursuant to Section 852(b)(1) of the Code
(or any successor thereto), or (z) its net capital gain pursuant to Section
852(b)(3) of the Code (or any successor thereto), and (3) reduce to zero its
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto); or
(ii)    110% of the amounts that would be required to be distributed by the
Borrower to (1) allow the Borrower to satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year, (2)
reduce to zero for any such taxable year its liability for federal income taxes
imposed on (y) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto), or (z) its net capital


114
25629977.9.BUSINESS

--------------------------------------------------------------------------------





gain pursuant to Section 852(b)(3) of the Code (or any successor thereto), and
(3) reduce to zero its liability for federal excise taxes for any such calendar
year imposed pursuant to Section 4982 of the Code (or any successor thereto), in
the case of each of (1), (2) and (3), calculated assuming that the Borrower had
qualified to be taxed as a RIC,
(such lower amount of (i) and (ii), the “Required Payment Amount”); and
(B) the Borrower may make other Restricted Payments if at the time of any such
Restricted Payment and after giving effect thereto, (i) no Default shall have
occurred and be continuing, and (ii) the Covered Debt Amount does not exceed 85%
of the Borrowing Base after giving effect to such Restricted Payment (which
shall be evidenced through reasonably detailed calculations included in each
Borrowing Base Certificate delivered pursuant to Section 5.01(f)); and


(c)    the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or to any Subsidiary Guarantor.
For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
that are applicable to it or would be applicable to it if it were then
registered as an “investment company” thereunder.
SECTION 6.06.    Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries to enter into or suffer to exist any indenture,
agreement, instrument or other arrangement (other than the Loan Documents) that
prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property, except for any prohibitions or restraints
contained in (i) any Indebtedness permitted under Section 6.01(c) or (d) secured
by a Permitted Lien; provided that such prohibitions and restraints are
applicable by their terms only to the assets that are subject to such Lien, (ii)
any agreement, instrument or other arrangement pertaining to any sale or other
disposition of any asset permitted by this Agreement so long as the applicable
restrictions (A) only apply to such assets and (B) do not restrict prior to the
consummation of such sale or disposition the creation or existence of the Liens
in favor of the Collateral Agent pursuant to the Security Documents or otherwise
required by this Agreement, or the incurrence or payment of Indebtedness under
this Agreement or the ability of the Borrower and its Subsidiaries to perform
any other obligation under any of the Loan Documents and (iii) any agreement,
instrument or other arrangement pertaining to Indebtedness of a Financing
Subsidiary permitted under Section 6.01(b); provided that any such prohibition
or restraint applies only to such Financing Subsidiary and its Subsidiaries (if
any) and not, for the avoidance of doubt, to the Obligors.
SECTION 6.07.    Certain Financial Covenants.
(a)    Minimum Stockholders’ Equity. After the Restatement Effective Date, the
Borrower will not permit Stockholders’ Equity as of the last day of any fiscal
quarter of the Borrower to be less than the greater of (i) 40% of the total
assets of the Borrower and its Subsidiaries as at the last day of such fiscal
quarter (determined on a consolidated basis, without duplication, in


115
25629977.9.BUSINESS

--------------------------------------------------------------------------------





accordance with GAAP) and (ii) the sum of (x) $540,000,000, plus (y) 60% of the
aggregate net proceeds of all sales of Equity Interests by the Borrower after
the Restatement Effective Date and of all capital contributions to and
investments in the Borrower by the Parent after the Restatement Effective Date.
(b)    Asset Coverage Ratio (Borrower). After the Restatement Effective Date,
the Borrower will not permit the Asset Coverage Ratio (Borrower) to be less than
2.00 to 1.00 at any time.
(c)    Consolidated Interest Coverage Ratio. After the Restatement Effective
Date, the Borrower will not permit the Consolidated Interest Coverage Ratio to
be less than 2.50 to 1.00 as of the last day of any fiscal quarter of the
Borrower.
(d)    Liquidity Test. After the Restatement Effective Date, the Borrower will
not permit the aggregate Value of the Eligible Portfolio Investments that can be
converted to Cash in fewer than 10 Business Days without more than a 5% change
in price to be less than 10% of the Covered Debt Amount for more than 30
Business Days during any period when the Adjusted Covered Debt Balance is
greater than 90% of the Adjusted Borrowing Base.
(e)    Obligors’ Net Worth Test. After the Restatement Effective Date, the
Borrower will not permit the Obligors’ Net Worth to be less than the greater of
(i) $200,000,000 and (ii) the amount of the Commitments as of the Restatement
Effective Date plus the aggregate amount of any Commitment Increases that become
effective after the Restatement Effective Date (calculated as of the date each
such Commitment Increase becomes effective).
(f)    Asset Coverage Ratio (Parent). After the Restatement Effective Date, the
Borrower will not permit the Asset Coverage Ratio (Parent) to be less than 1.50
to 1.00 at any time.
SECTION 6.08.    Transactions with Affiliates. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except (i)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) Restricted Payments permitted
by Section 6.05, dispositions permitted by Section 6.03(e) and Investments
permitted by Section 6.04(e), (iv) the transactions provided in the Affiliate
Agreements as the same may be amended in accordance with Section 6.11, (v)
existing transactions with Affiliates as set forth in Schedule 6.08, or (vi) the
payment of compensation and reimbursement of expenses of directors in a manner
consistent with current practice of the Borrower and general market practice,
and indemnification to directors in the ordinary course of business.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
enter into any transactions with any issuer of an Affiliate Investment, except
transactions in the ordinary course of business that are either (i) at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained at the time on an arm’s-length basis from
unrelated third parties or (ii) in the nature of an amendment, supplement or
modification to any


116
25629977.9.BUSINESS

--------------------------------------------------------------------------------





such Affiliate Investment on terms and conditions that are similar to those
obtained by debt or equity investors in similar types of investments in which
such investors do not have the controlling equity interest, in each case, as
reasonably determined in good faith by the Borrower.
SECTION 6.09.    Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries to, engage to any material extent in any business other
than in accordance with the Investment Policies as amended by Permitted Policy
Amendments.
SECTION 6.10.    No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents;
(b) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the Secured Obligations and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.
SECTION 6.11.    Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of any of the Affiliate Agreements,
unless such modification, supplement or waiver is not materially less favorable
to the Borrower than could be obtained on an arm’s-length basis from unrelated
third parties; provided that the Borrower may terminate its Amended and Restated
Investment Management Agreement referenced in clause (a) of the definition of
Affiliate Agreements on or after withdrawing its election to be regulated as a
“business development company” under the Investment Company Act in accordance
with Section 5.10.
The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(b), including increases in the principal
amount thereof, modifications to the advance rates and/or modifications to the
interest rate, fees or other pricing terms; provided that no such amendment,
restatement or modification shall, unless the Borrower complies with the terms
of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to fail to be a
“Financing Subsidiary” in accordance with the definition thereof.
SECTION 6.12.    Payments of Indebtedness. If a Default shall have occurred and
be continuing, the Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of
or make any voluntary or involuntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of any Indebtedness.


117
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 6.13.    Modification of Investment Policies. Other than with respect to
Permitted Policy Amendments, neither the Parent nor the Borrower will amend,
supplement, waive or otherwise modify in any material respect their respective
Investment Policies as in effect on the Original Effective Date.
SECTION 6.14.    SBIC Guarantee. The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.
SECTION 6.15.    Derivative Transactions. The Borrower will not, nor will it
permit any of its Subsidiaries (other than a Financing Subsidiary) to, enter
into any swap or derivative transactions (including total return swaps) or other
similar transactions or agreements, except for Hedging Agreements to the extent
permitted pursuant to Sections 6.01(f) and 6.04(c).
SECTION 6.16.    Parent Holding Company. The Borrower will not permit the Parent
to (i) engage in any business activity other than (w) activities incidental to
maintenance of its corporate existence, (x) issuing its own Equity Interests,
(y) participation in tax, accounting and other administrative activities as a
member of a consolidated group of companies and (z) the payment of dividends on
its outstanding common shares, the repurchase of its common shares to the extent
not involving a breach of Section 6.05 and the payment of interest on or
redemption of principal of outstanding indebtedness of the Parent, (ii) own or
acquire any assets other than (x) 100% of the Equity Interests of the Borrower,
(y) Cash and Cash Equivalents in an aggregate amount not to exceed $50,000,000
held solely in connection with the collateralization of Hedging Agreements
entered into by the Parent and (z) Cash and Cash Equivalents necessary to
consummate the payment of dividends on its outstanding common shares, the
repurchase of its common shares to the extent not involving a breach of Section
6.05 and the payment of interest on or redemption of principal of outstanding
indebtedness of the Parent or (iii) incur any liabilities other than (x) Hedging
Agreements and (y) unsecured obligations to the extent permitted under the
Investment Company Act.
ARTICLE VII    

EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of any Loan (including any
principal payable under Section 2.08(b), (c) or (d)) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) or more Business Days;


118
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect (except that such
materiality qualifier shall not be applicable to any representation or warranty
already qualified by materiality or Material Adverse Effect);
(d)    the Borrower or any of its Subsidiaries shall fail to observe or perform
any covenant, condition or agreement contained in (i) Section 5.01(g), Section
5.02(a), Section 5.03 (with respect to the Parent’s, the Borrower’s and the
Borrower’s Subsidiaries’ existence only, and not with respect to the Borrower’s
and its Subsidiaries’ rights, licenses, permits, privileges or franchises),
Sections 5.08(a) or (b), Section 5.09, Section 5.10, Section 5.12(c) or
Article VI; (ii) Section 5.01(f) or (h) or Sections 5.02(b), (c) or (d) and, in
the case of this clause (ii), such failure shall continue unremedied for a
period of five (5) or more days after any Tennenbaum Party has knowledge of such
failure or (iii) any Obligor shall default in the performance of any of its
obligations contained in Section 7 of the Guarantee and Security Agreement and,
in the case of this clause (iii), such failure shall continue unremedied for a
period of five (5) or more Business Days (or, if the Administrative Agent shall
agree in its sole discretion, ten (10) Business Days), after the earlier of (A)
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower and (B) any Tennenbaum Party having knowledge of such
failure;
(e)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of thirty
(30) or more days after the earlier of (A) notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower and
(B) any Tennenbaum Party having knowledge of such failure;
(f)    the Parent, the Borrower or any of their respective Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account any applicable grace period;
(g)    any event or condition occurs that (i) results in all or any portion of
any Material Indebtedness becoming due prior to its scheduled maturity or
(ii) that enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, unless, in the case of this clause (ii), such
event or condition is no longer continuing or has been waived in accordance with
the terms of such Material Indebtedness such that the holder or holders thereof
or any trustee or agent on its or their behalf are no longer enabled or
permitted to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this


119
25629977.9.BUSINESS

--------------------------------------------------------------------------------





clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any of the Borrower’s Subsidiaries or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any of the
Borrower’s Subsidiaries or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    the Parent, the Borrower or any of the Borrower’s Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any of the Borrower’s Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    there is rendered against the Borrower or any of its Subsidiaries or any
combination thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) in excess of
$5,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage) or (ii) any one or more non-monetary judgments that, individually or
in the aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect;
(l)    (i) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any or all of the Borrower, any Subsidiary or the ERISA Affiliates
in an aggregate amount exceeding $5,000,000, (ii) there is or arises an Unfunded
Pension Liability (taking into account only Plans with positive Unfunded Pension
Liability) of $2,500,000 or more, or (iii) if the Borrower, any Subsidiary or
the ERISA Affiliates were to withdraw from any and all Multiemployer Plans in a
complete withdrawal, the aggregate Withdrawal Liability that would be incurred
would be in excess of $2,500,000;


120
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(m)    a Change in Control shall occur;
(n)    any SBIC Subsidiary shall become the subject of an enforcement action and
be transferred into liquidation status by the SBA;
(o)    (x) the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents) except as a result of a disposition of Portfolio Investments in a
transaction or series of transactions permitted under this Agreement and except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Security Agreement; provided that if such
Default is as a result of any action of the Administrative Agent or Collateral
Agent or a failure of the Administrative Agent or Collateral Agent to take any
action within its control, then there shall be no Default hereunder unless such
Default shall continue unremedied for a period of ten (10) consecutive Business
Days after the earlier of (i) the Borrower becoming aware of such Default and
(ii) the Borrower’s receipt of written notice of such Default thereof from the
Administrative Agent, unless, in each case, the continuance thereof is a result
of a failure of the Collateral Agent or Administrative Agent to take an action
within their control (and the Borrower has requested that the Collateral Agent
or Administrative Agent to take such action) or (y) any of the Equity Interests
in the Borrower shall become subject to any Lien;
(p)    except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by any Obligor, or there shall be any actual invalidity of any
guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing;
(q)    the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee; or
(r)    the Advisor shall cease to be the investment advisor of the Borrower;
then, and in every such event (other than an event described in clause (h),  (i)
or (j) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take any of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of


121
25629977.9.BUSINESS

--------------------------------------------------------------------------------





the Borrower accrued hereunder and under the other Loan Documents, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any event described in clause (h),  (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) without notice of default or demand, pursue and enforce
any of the Administrative Agent’s or the Lender’s rights and remedies under the
Loan Document, or as otherwise provided under or pursuant to any applicable law
or agreement.
Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) (i) the Commitments
shall automatically and without further act be terminated, (ii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Loan in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Loans,
whether or not such Lender shall previously have participated therein, and (b)
simultaneously with the deemed exchange of interests pursuant to clause (a)
above, the interests in the Designated Obligations to be received in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent of such amount (as of the Business Day immediately
prior to the CAM Exchange Date) and on and after such date all amounts accruing
and owed to the Lenders in respect of such Designated Obligations shall accrue
and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and the Borrower hereby consents and agrees to the CAM Exchange. It
is understood and agreed that the CAM Exchange, in itself, will not affect the
aggregate amount of Designated Obligations owing by the Obligors. The Borrower
and the Lenders agree from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.


122
25629977.9.BUSINESS

--------------------------------------------------------------------------------





ARTICLE VIII    

THE ADMINISTRATIVE AGENT
SECTION 8.01.    Appointment.
(a)    Appointment of the Administrative Agent. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
(b)    Appointment of the Collateral Agent. The Collateral Agent is hereby
confirmed and reaffirmed as having been appointed as the collateral agent
hereunder and under the other Loan Documents and in such capacity has been and
is authorized to have all the rights and benefits hereunder and thereunder
(including Section 9 of the Guarantee and Security Agreement), and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. In addition to the rights,
privileges and immunities in the Guarantee and Security Agreement, the
Collateral Agent has been and shall be entitled to all rights, privileges,
immunities, exculpations and indemnities of the Administrative Agent and for
such purpose each reference to the Administrative Agent in this Article VIII has
been and shall be deemed to include the Collateral Agent.
SECTION 8.02.    Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may (without having to
account therefor to any other Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of business with any Tennenbaum
Party or any Subsidiary or other Affiliate of any Tennenbaum Party as if it were
not the Administrative Agent hereunder, and such Person and its Affiliates may
accept fees and other consideration from such Tennenbaum Party or such
Subsidiary or other Affiliate for services in connection with this Agreement or
otherwise without having to account for the same to the other Lenders.
SECTION 8.03.    Limitation of Duties; Exculpation. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent, the Borrower or any of their respective Subsidiaries that is
communicated to or obtained by the bank serving as


123
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of any Lien purported to be
created by the Loan Documents or the value or the sufficiency of any Collateral
or (vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein or therein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. Notwithstanding anything to the
contrary contained herein, in no event shall the Administrative Agent be liable
or responsible in any way or manner for the failure to obtain or receive an IVP
External Unquoted Value for any asset or for the failure to send any notice
required under Section 5.12(b)(ii)(B)(x).
SECTION 8.04.    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by or
on behalf of the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by or
on behalf of the proper Person or Persons, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05.    Sub-Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 8.06.    Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower not to be unreasonably withheld (provided that no such consent
shall be required if an Event of


124
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Default has occurred and is continuing), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed and (1) the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and (2) the
Required Lenders shall perform the duties of the Administrative Agent (and all
payments and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly) until
such time as the Required Lenders appoint a successor agent as provided for
above in this paragraph. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as Administrative Agent.
SECTION 8.07.    Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08.    Modifications to Loan Documents. Except as otherwise provided
in Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either (x) a disposition of property permitted hereunder
(which release described in this clause (x) shall be automatic and require no
further action from any party) or (y) a disposition to which the Required
Lenders (or such larger percentage of Lenders as shall be required under Section
9.02(b) or (c)) have consented.


125
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 8.09.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Obligor, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Obligor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this


126
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).
(c)    The Administrative Agent hereby informs the Lenders that the
Administrative Agent is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that the Administrative Agent has a financial interest
in the transactions contemplated hereby in that the Administrative Agent or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Commitments for an amount less than the amount being
paid for an interest in the Loans or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
For purposes of this Section 8.09, the following definitions apply to each of
the capitalized terms below:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
SECTION 8.10.    Arranger and Bookrunner. The Arranger and the Bookrunner shall
not have obligations or duties whatsoever in such capacities under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacities, but the Arranger and the Bookrunner shall have
the benefit of the indemnities provided for hereunder.
SECTION 8.11.    Collateral Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Guaranteed Obligations (as defined in the Guarantee and Security Agreement), it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent and/or the
Collateral Agent on behalf of the Secured Parties in accordance with the terms
thereof.


127
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of any Hedging Agreement the obligations under which
constitute Hedging Agreement Obligations, will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Obligor under any Loan Document. By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.
(c)    Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon or any certificate prepared by any Obligor in
connection therewith, nor shall the Administrative Agent or the Collateral Agent
be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.
SECTION 8.12.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Collateral Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law and the terms of the Loan Documents. In connection with
any such credit bid and purchase, the Secured Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid by the Collateral
Agent at the direction of the Required Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Collateral Agent shall be authorized to form one or more acquisition vehicles
and to assign any successful credit bid to such acquisition vehicle or vehicles,
(ii) each of the Secured Parties’ ratable interests in the Secured Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Collateral Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Collateral Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing


128
25629977.9.BUSINESS

--------------------------------------------------------------------------------





documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Collateral Agent on behalf of such acquisition vehicle
or vehicles shall be authorized to issue to each of the Secured Parties, ratably
on account of the relevant Secured Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Collateral Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.
ARTICLE IX    

MISCELLANEOUS
SECTION 9.01.    Notices; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be (A) in writing and delivered by hand
or overnight courier service or mailed by certified or registered mail, or (B)
in the case of notices and other communications (x) solely among the
Administrative Agent, the Collateral Agent, any Lender and/or any Secured Party,
(y) given by the Administrative Agent to the Obligor that are solely
administrative in nature (which, for the avoidance of doubt, shall not include
any notice or other communications with respect to the subject-matter contained
in Article VII of this Agreement, Section 8 of the Guarantee and Security
Agreement, or otherwise in connection with any purported Default, Event of
Default or exercise of remedies, which notices and other communications shall be
delivered pursuant to clause (A) above); provided that to the extent that any
notice or other communication is first provided by the Administrative Agent to
the Obligor by telecopy or e-mail, such notice or other communication shall be
deemed to be received (and shall be deemed to be sufficient notice for all
purposes under


129
25629977.9.BUSINESS

--------------------------------------------------------------------------------





this Agreement and the other Loan Documents) upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment, and no additional physical delivery pursuant to clause (A) above
shall be required or (z) given by an Obligor, sent by telecopy or to the extent
permitted by Section 9.01(b) or otherwise herein, e-mail, as follows:
(i)    if to the Borrower, to it at:
Special Value Continuation Partners LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Howard M. Levkowitz, CEO
Telephone: (310) 566-1004
Facsimile: (310) 566-1010
E-Mail: howard@tennenco.com


with a copy to (which shall not constitute notice):


Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Elizabeth Greenwood, Managing Director
Telephone: (310) 566-1043
Facsimile: (310) 921-5614
E-Mail: liz.greenwood@tennenbaumcapital.com


(ii)    if to the Administrative Agent, to it at:
ING Capital LLC
1133 Avenue of the Americas
New York, New York 10036
Attention:  Dominik Breuer
Telephone: (646) 424-6269
Facsimile: (646) 424-6919
E-Mail:     DLNYCLoanAgencyTeam@ing.com;
Dominik.Breuer@ing.com


with a copy, which shall not constitute notice, to:

Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800
Facsimile: (212) 698-3599
E-Mail: jay.alicandri@dechert.com


130
25629977.9.BUSINESS

--------------------------------------------------------------------------------







(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.03 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Posting of Communications.
(i)    For so long as Debtdomain™ or an equivalent website is available to each
of the Lenders hereunder, the Borrower may satisfy its obligation to deliver
documents to the Administrative Agent or the Lenders under Section 5.01 by
delivering one hard copy thereof to the Administrative Agent or either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website
(ii)    The Obligors agree that the Administrative Agent may, but shall not be
obligated to, make any Communications (as defined below) available to the
Lenders by posting the Communications on IntraLinks™, Debtdomain™, SyndTrak,
ClearPar or any


131
25629977.9.BUSINESS

--------------------------------------------------------------------------------





other electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).
(iii)    Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Restatement Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders and each
of the Obligors acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Administrative
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and each Obligor hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(iv)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY BOOKRUNNER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
(v)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.03 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Each


132
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Lender agrees (A) to notify the Administrative Agent in writing (which could be
in the form of electronic communication) from time to time of such Lender’s
email address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such email
address.
(vi)    Each of the Lenders and Obligors agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention policies
and procedures.
(vii)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
(viii)    “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Obligor pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
SECTION 9.02.    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, subject to Section 2.16(b), no such agreement shall
(i)    increase the Commitment of any Lender without the written consent of such
Lender,


133
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees or other amounts payable to a Lender
hereunder, or reduce the amount or waive or excuse any such payment, or postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Lender directly affected thereby,
(iv)    change Sections 2.06(b) or (d), 2.08(e) or 2.15(b), (c) or (d) (or other
sections referred to therein to the extent relating to pro rata payments) in a
manner that would alter the pro rata reduction of commitments, sharing of
payments, or making of disbursements, required thereby without the written
consent of each Lender directly affected thereby,
(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,
(vi)    change any of the provisions of the definition of the term “Agreed
Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or
(vii)    permit the assignment or transfer by any Obligor of any of its rights
or obligations under any Loan Document without the consent of each Lender;
provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for  (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents.
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders


134
25629977.9.BUSINESS

--------------------------------------------------------------------------------





of a particular Class be required for any waiver, amendment or modification of
any provision of this Agreement or any other Loan Document.
(c)    Amendments to Security Documents.  No Security Document nor any provision
thereof may be waived, amended or modified, except to the extent otherwise
expressly contemplated by the Guarantee and Security Agreement or the Custodial
and Account Control Agreement, as applicable, and the Liens granted under the
Guarantee and Security Agreement may not be spread to secure any additional
obligations (including any increase in Loans hereunder, but excluding any such
increase pursuant to a Commitment Increase under Section 2.06(e)) except to the
extent otherwise expressly contemplated by the Guarantee and Security Agreement
and except pursuant to an agreement or agreements in writing entered into by the
Borrower, and by the Collateral Agent with the consent of the Required Lenders;
provided that, subject to Section 2.16(b), (i) without the written consent of
the holders exceeding 67% of the total Revolving Credit Exposures and unused
Commitments, no such waiver, amendment or modification to the Guarantee and
Security Agreement shall (A) release any Obligor representing more than 10% of
the Stockholders’ Equity from its obligations under the Security Documents, (B)
release any guarantor representing more than 10% of the Stockholders’ Equity
under the Guarantee and Security Agreement from its guarantee obligations
thereunder, or (C) amend the definition of “Collateral” under the Security
Documents (except to add additional collateral) and (ii) without the written
consent of each Lender, no such agreement shall (W) release all or substantially
all of the Obligors from their respective obligations under the Security
Documents, (X) release all or substantially all of the collateral security or
otherwise terminate all or substantially all of the Liens under the Security
Documents, (Y) release all or substantially all of the guarantors under the
Guarantee and Security Agreement from their guarantee obligations thereunder, or
(Z) alter the relative priorities of the obligations entitled to the Liens
created under the Security Documents (except in connection with securing
additional obligations equally and ratably with the Loans and other obligations
hereunder) with respect to the collateral security provided thereby, including
pursuant to Section 8.06 of the Guarantee and Security Agreement; except that no
such consent described in clause (i) or (ii) above shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, to
release any Lien covering property (and to release any such guarantor) that is
the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders or the required number or percentage
of Lenders have consented, or otherwise in accordance with Section 9.15.
(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Revolving Credit Exposures and unused Commitments”, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower shall have
the right, at its sole cost and expense, to replace each such Non-Consenting
Lender or Lenders with one or more replacement Lenders pursuant to Section
2.17(b) so long as at the time of such replacement, each such replacement Lender
consents to the proposed change, waiver, discharge or termination.


135
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(e)    Ambiguity, Omission, Mistake or Typographical Error. Notwithstanding the
foregoing, if the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket fees, costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of one outside counsel and of any necessary special
and/or local counsel for the Administrative Agent and the Collateral Agent
collectively (other than the allocated costs of internal counsel), in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration (other than internal overhead charges) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including all costs and
expenses of the Independent Valuation Provider, (ii) all out-of-pocket fees,
costs and expenses incurred by the Administrative Agent, the Collateral Agent or
any Lender, including fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iii) all reasonable and documented out-of-pocket costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including any
arrangement entered into with an Independent Valuation Provider), (ii) any Loan
or the use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether brought by the
Borrower, any Indemnitee or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related


136
25629977.9.BUSINESS

--------------------------------------------------------------------------------





expenses (x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the willful misconduct or gross
negligence of such Indemnitee, (y) result from a claim brought by the Borrower
against an Indemnitee for material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result from a claim not
involving an act or omission of the Borrower and that is brought by an
Indemnitee against another Indemnitee (other than against the arranger or the
Administrative Agent in their capacities as such).
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (other
than in respect of any such damages incurred or paid by an Indemnitee to a third
party)) arising out of, in connection with, or as a result of the Transactions
asserted by an Indemnitee against the Borrower or any other Obligor; provided
that the foregoing limitation shall not be deemed to impair or affect the
obligations of the Borrower under the preceding provisions of this subsection.
(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section (and without limiting its obligation to do so), each
Lender severally agrees to pay to the Administrative Agent, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use of unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent caused by the willful misconduct or gross negligence of such
Indemnitee, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    No Fiduciary Relationship. The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of one or more of the Tennenbaum Parties or any of their respective
Subsidiaries, their equity holders and/or their affiliates. The Borrower, on
behalf of itself, the other Tennenbaum Parties and each of their respective
Subsidiaries, agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship


137
25629977.9.BUSINESS

--------------------------------------------------------------------------------





or fiduciary or other implied duty between the Lender, on the one hand, and any
Tennenbaum Party or any of their respective Subsidiaries, equity holders or
affiliates, on the other hand. The Borrower, on behalf of itself, the other
Tennenbaum Parties and each of their respective Subsidiaries, acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower
and its Subsidiaries, on the other hand, and (ii) in connection therewith and
with the process leading thereto, (x) except as otherwise provided in any of the
Loan Documents, no Lender has assumed an advisory or fiduciary responsibility in
favor of any Tennenbaum Party or any of their respective Subsidiaries, any of
their stockholders or affiliates (irrespective of whether any Lender has
advised, is currently advising or will advise any Tennenbaum Party or any of
their respective Subsidiaries, their equity holders or their affiliates on other
matters) and (y) each Lender is acting hereunder solely as principal and not as
the agent or fiduciary of any Tennenbaum Party or any of their respective
Subsidiaries, their management or equity holders. The Borrower, on behalf of
itself and the other Obligors, acknowledges and agrees that it has consulted
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower, on behalf of itself
and the other Obligors, agrees that it will not claim that any Lender has
rendered advisory services hereunder of any nature or respect, or owes a
fiduciary duty to it or any of its Subsidiaries, in each case, in connection
with such transactions contemplated hereby or the process leading thereto.
SECTION 9.04.    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:
(A)    the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender or an Affiliate of a Lender (x) having a
rating


138
25629977.9.BUSINESS

--------------------------------------------------------------------------------





of “A3” by Moody’s or “A-” by S&P, (y) being of substantially equivalent
creditworthiness to an entity having a rating of “A3” by Moody’s or “A-” by S&P
(as reasonably determined by the Borrower) or (z) being of substantially
equivalent creditworthiness to the applicable assignor (as reasonably determined
by the Borrower), or, if an Event of Default has occurred and is continuing, any
other assignee, and (ii) the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; and


(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment by a Lender to a Lender or an
Affiliate of a Lender with prior written notice by such assigning Lender to the
Administrative Agent.


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitments and Loans;
(C)    (i) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Subsidiary
Guarantors shall not be obligated (except in the case of an assignment pursuant
to Section 2.17(b)) and (ii) the assignee shall execute and deliver to the
Administrative Agent a counterpart to the Lender Letter and thereby agree to be
bound by its terms; and
(D)    the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and


139
25629977.9.BUSINESS

--------------------------------------------------------------------------------





obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.03 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.
(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices in New York City a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Registers shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(e)    Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be solely derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Section 2.12 (or any other increased costs protection provision),
2.13 or 2.14. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower,


140
25629977.9.BUSINESS

--------------------------------------------------------------------------------





and each of the Administrative Agent, the Lenders and the Obligors shall be
entitled to rely upon and deal solely with the Granting Lender with respect to
Loans made by or through its SPC. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of any such party’s inability to institute any such proceeding against its
SPC. In addition, notwithstanding anything to the contrary contained in this
Section, any SPC may (i) without the prior written consent of the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC nor of
any such assignee shall be required for amendments or waivers hereunder except
for those amendments or waivers for which the consent of participants is
required under paragraph (f) below, and (ii) disclose on a confidential basis
(in the same manner described in Section 9.13(b)) any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.
(f)    Participations. Any Lender may sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents (including all
or a portion of its Commitments and the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including Sections 2.14(f)
and (g) (it being understood that the documentation required under Sections
2.14(f) and (g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section;


141
25629977.9.BUSINESS

--------------------------------------------------------------------------------





provided that such Participant agrees to be subject to the provisions of Section
2.17 as if it were an assignee under paragraph (b) of this Section 9.04. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.17 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and stated
interest of each Participant’s interest in the Loans or other obligations under
the Loan Documents (each a “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in each
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless such Participant agrees to
comply with Section 2.14(f) as though it were a Lender (it being understood that
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender).
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
(i)    No Assignments or Participations to the Borrower or Affiliates or Certain
Other Persons. Anything in this Section to the contrary notwithstanding, no
Lender may (i) assign or participate any interest in any Commitment or Loan held
by it hereunder to the Borrower, the Parent or any of their respective
Affiliates or Subsidiaries without the prior consent of each Lender, or
(ii) assign any interest in any Commitment or Loan held by it hereunder to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment, would be a Defaulting Lender.


142
25629977.9.BUSINESS

--------------------------------------------------------------------------------





(j)    Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long
as no Event of Default has occurred and is continuing, must be to a Person that
is able to fund and receive payments on account of each Agreed Foreign Currency
at such time without the need to obtain any authorization referred to in clause
(c) of the definition of “Agreed Foreign Currency”.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


143
25629977.9.BUSINESS

--------------------------------------------------------------------------------





SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever Currency) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Obligor against any of and all the obligations of any
Obligor now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
contingent or unmatured, or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such Indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender or Affiliate may have;
provided that in the event that any Defaulting Lender exercises any such right
of setoff, (a) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (b) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
SECTION 9.09.    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and each of the other Loan Documents
(unless otherwise set forth therein) shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document (unless
otherwise set forth therein), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the


144
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 9.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 9.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”) and payment in New York City or the country of the
Specified Currency (the “Specified Place”) is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans
denominated in the Specified Currency. Subject to Section 2.15(a), the payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled


145
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Specified Currency so adjudged to be
due; and the Borrower hereby, as a separate obligation and notwithstanding any
such judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13.    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Agent or Lender or by one or
more subsidiaries or affiliates of such Agent or Lender and the Borrower hereby
authorizes each Agent and Lender to share any information delivered to such
Agent or Lender by the Borrower or its Subsidiaries pursuant to this Agreement,
or in connection with the decision of such Agent or Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were an Agent or Lender (as
applicable) hereunder. Such authorization shall survive the repayment of the
Loan or the termination of this Agreement or any provision hereof. The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lender”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries and/or their
Affiliates.
(b)    Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and consultants and to
its and its Affiliates’ and consultants’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective


146
25629977.9.BUSINESS

--------------------------------------------------------------------------------





counterparty (or its advisors) to any swap, derivative or securitization
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) on a confidential basis to (i) any insurer, (ii) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Loans
and (iii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans, (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower who, to the applicable recipient’s actual
knowledge, did not acquire such information as a result of a breach of this
Section or (j) in connection with the Lenders’ right to grant a security
interest pursuant to Section 9.04(h) to the Federal Reserve Bank or any other
central bank, or subject to an agreement containing provisions substantially the
same as those of this Section, to any other pledgee or assignee pursuant to
Section 9.04(h).
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including any Portfolio
Investments), other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the Original Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.14.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of each Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the USA PATRIOT
Act. The Obligors shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the Beneficial
Ownership Regulation (including, without limitation, delivery to such Lender of
a Beneficial Ownership Certification).
SECTION 9.15.    Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the other Loan
Documents, and each of the documents securing the obligations hereunder as the
Borrower may reasonably request, all at the sole cost and expense of the
Borrower.
SECTION 9.16.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent


147
25629977.9.BUSINESS

--------------------------------------------------------------------------------





such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.17.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the obligations hereunder.
SECTION 9.18.    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the


148
25629977.9.BUSINESS

--------------------------------------------------------------------------------





transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 9.18, the following terms have the following
meanings:
(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:
(x) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(y) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(z) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
SECTION 9.19.    Amendment and Restatement. On the Restatement Effective Date,
the Existing Credit Agreement shall be amended and restated in its entirety by
this Agreement, and the Existing Credit Agreement shall thereafter be of no
further force and effect, except to evidence (i) the incurrence by the Borrower
of the obligations under the Existing Credit Agreement (whether or not such
obligations are contingent as of the Restatement Effective Date), (ii) the
representations and warranties made by the Borrower prior to the Restatement
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit


149
25629977.9.BUSINESS

--------------------------------------------------------------------------------





Agreement prior to the Restatement Effective Date (including any failure, prior
to the Restatement Effective Date, to comply with the covenants contained in
such Existing Credit Agreement). The amendments and restatements set forth
herein shall not cure any breach thereof or any “Default” or “Event of Default”
under and as defined in the Existing Credit Agreement prior to the Restatement
Effective Date. It is the intention of each of the parties hereto that the
Existing Credit Agreement be amended and restated hereunder so as to preserve
the perfection and priority of all Liens securing the Secured Obligations under
the Loan Documents and that all Secured Obligations of the Borrower and the
Subsidiary Guarantors hereunder shall continue to be secured by Liens evidenced
under the Security Documents, and that this Agreement does not constitute a
novation or termination of the Indebtedness and obligations existing under the
Existing Credit Agreement. The terms and conditions of this Agreement and the
Administrative Agent’s and the Lenders’ rights and remedies under this Agreement
and the other Loan Documents shall apply to all of the obligations incurred
under the Existing Credit Agreement. This amendment and restatement is limited
as written and is not a consent to any other amendment, restatement or waiver,
whether or not similar and, unless specifically amended hereby or by any other
Loan Document, each of the Loan Documents shall continue in full force and
effect and, from and after the Restatement Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.
[Remainder of Page Intentionally Left Blank]


150
25629977.9.BUSINESS

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


SPECIAL VALUE CONTINUATION PARTNERS LLC




By:
                    
Name:
Title:















[Signature Page to the Amended and Restated Senior Secured Revolving Credit
Agreement]
25629977.9.BUSINESS

--------------------------------------------------------------------------------








ING CAPITAL LLC, as Administrative Agent and an Increasing Lender




By:
                    
Name:
Title:



By:
                    
Name:
Title:







[Signature Page to the Amended and Restated Senior Secured Revolving Credit
Agreement]
25629977.9.BUSINESS

--------------------------------------------------------------------------------






STATE STREET BANK AND TRUST COMPANY, as an Increasing Lender




By:
                    
Name:
Title:











[Signature Page to the Amended and Restated Senior Secured Revolving Credit
Agreement]
25629977.9.BUSINESS

--------------------------------------------------------------------------------






CITY NATIONAL BANK, N.A., as an Increasing Lender




By:
                    
Name:
Title:









[Signature Page to the Amended and Restated Senior Secured Revolving Credit
Agreement]
25629977.9.BUSINESS

--------------------------------------------------------------------------------






STIFEL BANK AND TRUST, as an Increasing Lender




By:
                    
Name:
Title:









[Signature Page to the Amended and Restated Senior Secured Revolving Credit
Agreement]
25629977.9.BUSINESS

--------------------------------------------------------------------------------






CUSTOMERS BANK, as an Increasing Lender




By:
                    
Name:
Title:











[Signature Page to the Amended and Restated Senior Secured Revolving Credit
Agreement]
25629977.9.BUSINESS

--------------------------------------------------------------------------------






Schedule 1.01(a)
APPROVED DEALERS AND APPROVED PRICING SERVICES


APPROVED DEALERS


Antares Capital
Ares Management
BNP Paribas SA
Bank of America Merrill Lynch
Barclays Bank PLC
BMO Capital Markets
Bank of NY Mellon (BNYM Capital Markets)
BTIG LLC
Cantor Fitzgerald & Co.
Citigroup Global Markets Inc.
Citicorp Securities Services, Inc.
Credit Agricole
Credit Suisse Securities (USA) LLC
Daiwa Capital Markets America Inc.
Deutsche Bank Securities Inc.
FBR Capital Markets & Co.
Fidelity Brokerage Services LLC
Fifth Third Bank
Goldman, Sachs & Co.
Golub Capital
Guggenheim Securities LLC
HSBC Securities (USA) Inc.
Imperial Capital LLC
ING Financial Markets LLC
Jefferies & Company, Inc.
J.P. Morgan Securities Inc.
Lazard Ltd.
Macquarie Capital USA Inc.
Mitsubishi UFJ Securities USA Inc.
Mizuho Securities USA Inc.
Morgan Stanley & Co. Incorporated
Morgan Stanley Smith Barney
Nomura Securities International, Inc.
RBC Capital Markets
RBS Securities Inc.
RW Baird
Scotia Bank
Societe General
SunTrust Banks
UBS Financial Services Inc.
UBS Securities LLC


25629977.9.BUSINESS

--------------------------------------------------------------------------------





Wells Fargo Advisors, LLC
Wells Fargo Securities, LLC
Wells Fargo Investments, LLC




APPROVED PRICING SERVICES


Bloomberg
ICE Data Services
Interactive Data Corporation
International Data Corporation
Reuters Loan Pricing Corporation
Markit Group Limited








25629977.9.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 1.01(b)


COMMITMENTS


On file with the Administrative Agent.






25629977.9.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 1.01(c)


[INTENTIONALLY OMITTED]












25629977.9.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 1.01(d)


ELIGIBILITY CRITERIA


A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:
1)
(a) If an Investment in Indebtedness other than a Noteless Assigned Loan (and
other than a High Yield Security that is held through DTC and has been credited
to the Custodian Account pursuant to the terms of the Custodial and Account
Control Agreement), such Portfolio Investment is evidenced by an original
promissory note registered in the name of an Obligor, delivered to the Custodian
and credited to the Custodian Account pursuant to the terms of the Custodial and
Account Control Agreement; provided, however, that solely in the case of
Portfolio Investments in which the Collateral Agent has a first priority
perfected security interest pursuant to a valid Uniform Commercial Code filing,
(x) if such Portfolio Investment is owned by such Obligor on the Original
Effective Date, the Borrower shall have up to 45 Business Days following the
Original Effective Date to deliver such original promissory note with respect to
such Portfolio Investment to the Custodian, and (y) (1) if such Portfolio
Investment is acquired by the Obligor after the Original Effective Date, the
Borrower shall have up to 10 Business Days following such acquisition to deliver
such original promissory note with respect to such Portfolio Investment to the
Custodian and (2) as a result of the syndication, sale, transfer, assignment or
exchange of a portion of a Portfolio Investment the Borrower shall have up to 20
Business Days to return, transfer, assign or exchange any promissory note with
respect to such Portfolio Investment and deliver new or additional promissory
notes to the Custodian or the Collateral Agent as required above (each note
referred to in clause (x) or (y), during the time when it is not in the
possession of the Custodian or the Collateral Agent an “Undelivered Note”) (it
being understood that during the time periods in clauses (1) and (2) above only
the portion of such Portfolio Investment that has not been syndicated, sold,
transferred, assigned or exchanged shall satisfy the criteria specified in this
paragraph 1(a)); provided further that (i) any portion of the Borrowing Base
that consists of an Eligible Portfolio Investment that is an Undelivered Note
shall be identified as such in any Borrowing Base Certificate and (ii) with
respect to Undelivered Notes under clause (y) above, at no time may the
aggregate amount of Undelivered Notes included in the Borrowing Base constitute
more than 10% of the Portfolio Investments included in the Borrowing Base;

(b) If a Noteless Assigned Loan, the Custodian shall have received and credited
to the Custodian Account pursuant to the terms of the Custodial and Account
Control Agreement an original of each transfer document or instrument relating
to such Noteless Assigned Loan evidencing the assignment of such Noteless
Assigned Loan from any prior third party owner thereof directly to the
applicable Obligor (together with the consent of each party required under the
applicable loan documentation); provided that, any portion of the Borrowing Base
that consists of an Eligible Portfolio Investment that is a Noteless Assigned
Loan shall be identified as such in any Borrowing Base Certificate; and
(c) If any Investment in Indebtedness, (x) the Custodian shall have received
originals or copies of each of the following, to the extent applicable, any
related loan agreement, credit agreement, note purchase agreement, security
agreement (if separate from any mortgage), acquisition agreement pursuant to
which such Investment was acquired, subordination agreement, sale and servicing
agreement, intercreditor agreement or similar instruments, guarantee, assumption
or substitution agreement or similar material operative document, in each case
together with any amendment or modification thereto; and (y) all documentation
evidencing or otherwise relating to such Portfolio Investment has been duly
authorized and executed, is in full force and effect and is the legal, binding
and enforceable obligation of the parties thereto and has been delivered to the
Custodian;


25629977.9.BUSINESS

--------------------------------------------------------------------------------





2)
If any affiliate of the Borrower holds a Portfolio Investment in the same
Portfolio Company and such investment is evidenced by a promissory note, the
Borrower shall hold a separate promissory note registered in the name of the
Borrower representing its interest in such Portfolio Company;

3)
Such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed in all material respects in accordance with the
Investment Policies (as amended by Permitted Policy Amendments);

4)
If the Portfolio Company of such Portfolio Investment is a “Debtor” (as defined
in the definition of “DIP Loan”) and such Portfolio Investment is a Bank Loan,
such Portfolio Investment meets the other criteria set forth in the definition
of “DIP Loan”;

5)
Such Portfolio Investment is Transferable (as defined below);

6)
Such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment; provided that a Restructured Investment may, at the Borrower’s
request and in the sole discretion of the Administrative Agent, be an Eligible
Portfolio Investment so long as such Portfolio Investment (i) is Performing,
(ii) meets all other requirements to be considered an Eligible Portfolio
Investment, and (iii) has been valued by the Independent Valuation Provider
since becoming a Restructured Investment.

7)
Other than for an LTV Transaction, any Portfolio Company of such Portfolio
Investment with trailing 12-month EBITDA of less than $10,000,000 as calculated
by the Borrower in a commercially reasonable manner satisfies at least one of
the following two conditions at all times: (i) a total leverage ratio (based on
trailing 12-month EBITDA) as calculated by the Borrower in a commercially
reasonable manner of less than 4.0x, or (ii) a loan (through the Borrower or
Obligor’s exposure) to enterprise value ratio of not more than 65%, where
enterprise value shall be the value determined by an Approved Third-Party
Appraiser in its most recent valuation report provided in connection with such
Portfolio Investment (except that, (1) prior to the delivery of the first
valuation report of the Approved Third-Party Appraiser to be delivered after the
Borrower's acquisition of such Portfolio Investment, if such Portfolio
Investment is acquired by the Borrower in connection with or at the time of an
applicable transaction involving the equity of the Portfolio Company , and (2)
in the case of Quoted Investments where no Approved Third-Party Appraiser report
is obtained, the enterprise value of such Portfolio Company may be imputed from
such transaction by the Borrower in a commercially reasonable manner);

8)
(a) For any Portfolio Investment that is designated as an LTV Transaction and
that is an ABL Transaction, the loan to enterprise value ratio (as determined in
a commercially reasonable manner using the orderly liquidation value of the
assets underlying such ABL Transaction) shall not exceed 65% and (b) for any
Portfolio Investment that is designated as an LTV Transaction and that is a
High-Growth Transaction, the loan to enterprise value ratio (determined as
outlined under paragraph (7) above) shall not exceed 50%, provided that if the
loan to enterprise value for such High-Growth Transactions is greater than 50%
but does not exceed 65%, such High-Growth Transaction shall be eligible, but the
applicable Advance Rate for such High-Growth Transaction shall be 50% of the
otherwise applicable Advance Rate (e.g. 35% for an unquoted First Lien Bank
Loan).

9)
Such Portfolio Investment does not represent an investment in any Portfolio
Company in which the Borrower or any of its Affiliates, or any entities advised
by any of the foregoing, holds any Investment other than an Investment that is
in the same class or classes as such Portfolio Investment (and, in the case of
multiple classes, such Investment shall represent a ratable strip of each class)
and is (a) made in accordance with the requirements of an effective SEC
exemptive order allowing such co-investment or joint follow-on investment or
(b) made in compliance with any of the Massachusetts Mutual Life Insurance Co.,
SEC No Action Letter (pub. Avail. June 7, 2000), other interpretive guidance
issued by the SEC or the Investment Company Act.



25629977.9.BUSINESS

--------------------------------------------------------------------------------





10)
Such Portfolio Investment does not represent an investment in any Financing
Subsidiary or any other Subsidiary, investment fund, Affiliate Investment,
Structured Finance Obligation, or similar off balance sheet financing vehicle,
or any joint venture or other Person that is in the principal business of making
debt or equity investments primarily in other unaffiliated Persons (other than
investments in a Third Party Finance Company);

11)
(x) Such Portfolio Investment is owned by the Borrower or any Obligor, free and
clear of any liens and Collateral Agent holds a first priority, perfected
security interest in the Portfolio Investment (subject to no other Liens other
than Eligible Liens), (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding all documents evidencing or otherwise
relating to such Portfolio Investment (which may be copies, except as required
in paragraph (1) above) and (z) other steps to ensure that the Collateral Agent
has “control” or other customary protection of the relevant Portfolio Investment
(including as provided in Section 3.17 and in the Guarantee and Security
Agreement) have been taken;

12)
Such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
USA PATRIOT Act);

13)
Such Portfolio Investment is denominated and payable only in Dollars or in the
currency of a Permitted Foreign Jurisdiction and the issuer of such Portfolio
Investment is organized under the laws of the United States or any state or
Commonwealth thereof (including the District of Columbia) or any Permitted
Foreign Jurisdiction, is domiciled in the United States or any Permitted Foreign
Jurisdiction, its principal operations and any property or other assets of the
issuer thereunder pledged as collateral are primarily located in the United
States or any Permitted Foreign Jurisdiction, and the only place of payment of
such loans is the United States or any Permitted Foreign Jurisdiction;

14)
Such Portfolio Investment, if a debt investment, bears interest which is due and
payable no less frequently than semi-annually and provides for a fixed amount of
principal payable on a scheduled payment date and or at maturity;

15)
Such Portfolio Investment, if a debt investment, does not have a final maturity
greater than 10 years;

16)
Such Portfolio Investment includes a contractual provision requiring all
payments to be made without set off, defense or counterclaim, and does not
include a contractual provision granting rights of rescission, set off,
counterclaim or defense in favor of the obligor in respect of such Portfolio
Investment, and no material dispute has been asserted with respect to such
Portfolio Investment;

17)
Such Portfolio Investment is not (x) secured primarily by a mortgage, deed of
trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

18)
Such Portfolio Investment does not represent a consumer obligation (including,
without limitation, a mortgage loan, auto loan, credit card loan or personal
loan);

19)
No payment in respect of such Portfolio Investment, if a debt investment, is
subject to withholding in respect to taxes of any nature, unless the issuer is
required to make customary and market-based gross-up payments on an after tax
basis for the full amount of such tax;

20)
Such Portfolio Investment is not a derivative instrument;

21)
The issuer of such Portfolio Investment (or an agent on its behalf) is required
to make payments directly into an account of the Borrower or any Obligor over
which the Collateral Agent has “control” (within the meaning of Section 9-104 of
the Uniform Commercial Code) and no other Person’s assets are commingled in such
account;



25629977.9.BUSINESS

--------------------------------------------------------------------------------





22)
Except pursuant to an exemptive order or as permitted under the Investment
Company Act, no Person acting as administrative agent, collateral agent or in a
similar capacity shall be an Affiliate of the Borrower unless such Person is an
Obligor;

23)
If such Portfolio Investment is a Bank Loan and the issuer of such Portfolio
Investment has issued a Permitted Prior Working Capital Lien, the Borrower has
delivered to the Administrative Agent a written valuation report of an Approved
Third-Party Appraiser determining the enterprise value of such issuer to be used
for purposes of the conditions outlined in clause (iii) of the definition of
Permitted Prior Working Capital Lien (except that, prior to the delivery of the
first valuation report of the Approved Third-Party Appraiser, or in the case of
Quoted Investments where no such report is required, the enterprise value of
such Portfolio Investment shall be calculated by the Borrower in a commercially
reasonable manner; and

24)
Such Portfolio Investment is not a participation or similar interest, and is not
an investment in which any Obligor has sold, issued or granted a participation
or similar interest.



For purposes of paragraph (5) above, “Transferable” means, in the case of any
Portfolio Investment, both that:
(i)    the applicable Obligor may create a security interest in or pledge all of
its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and
such Portfolio Investment (and all documents related thereto) contains no
provision that directly or indirectly restricts the assignment of such
Obligor’s, or any assignee of Obligor’s, rights under such Portfolio Investment
(including any requirement that the Borrower maintain a minimum ownership
percentage of such Portfolio Investment); provided that, such Portfolio
Investment may contain the following restrictions on customary and market based
terms: (a) restrictions pursuant to which assignments may be subject to the
consent of the obligor or Portfolio Company or agent under the Portfolio
Investment so long as the applicable provision also provides that such consent
may not be unreasonably withheld, (b) restrictions on transfer to parties that
are not ‘eligible assignees’ within the customary and market based meaning of
the term, and (c) restrictions on transfer to the applicable obligor or issuer
under the Portfolio Investment or its equity holders or financial sponsor
entities.


25629977.9.BUSINESS

--------------------------------------------------------------------------------






SCHEDULE 1.01(e)


INDUSTRY CLASSIFICATION GROUPS


1)
Aerospace & Defense

2)
Automotive

3)
Banking

4)
Beverage, Food, & Tobacco

5)
Capital Equipment

6)
Chemicals, Plastics, & Rubber

7)
Construction & Building

8)
Consumer Goods: Durable

9)
Consumer Goods: Non-Durable

10)
Containers, Packaging, & Glass

11)
Energy: Electricity

12)
Energy: Oil & Gas

13)
Environmental Industries

14)
Fire: Finance

15)
Fire: Insurance

16)
Fire: Real Estate

17)
Forest Products & Paper

18)
Healthcare & Pharmaceuticals

19)
High Tech Industries

20)
Hotel, Gaming, & Leisure

21)
Media: Advertising, Printing & Publishing

22)
Media: Broadcasting & Subscription

23)
Media: Diversified & Production

24)
Metals & Mining

25)
Retail

26)
Services: Business

27)
Services: Consumer

28)
Sovereign & Public Finance

29)
Telecommunications

30)
Transportation: Cargo

31)
Transportation: Consumer

32)
Utilities: Electric

33)
Utilities: Oil & Gas

34)
Utilities: Water

35)
Wholesale





25629977.9.BUSINESS